Exhibit 10.1

 

EXECUTION VERSION

 

 

 

PARTICIPATION AGREEMENT

 

dated as of March 3, 2017

 

among

 

OLD SAW MILL HOLDINGS LLC,
as Lessee,

 

BA LEASING BSC, LLC,
as Lessor,

 

BANK OF AMERICA, N.A.,
not in its individual capacity, except as expressly
stated herein, but solely as Administrative Agent,

 

The Lenders party hereto from time to time

 

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC,
as Sole Lead Arranger

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent and Bookrunner

 

JPMORGAN CHASE BANK, N.A.,
as Bookrunner

 

U.S. BANK NATIONAL ASSOCIATION,
as Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

ARTICLE I

DEFINITIONS; INTERPRETATION

1

 

 

 

Section 1.1.

Definitions; Interpretation

1

 

 

 

ARTICLE II

DOCUMENT CLOSING DATE; ACQUISITION DATE

2

 

 

 

Section 2.1.

Effectiveness of Agreement

2

Section 2.2.

Lease of Leased Property

2

Section 2.3.

Participant Costs

2

 

 

 

ARTICLE III

FUNDING OF ADVANCES

2

 

 

 

Section 3.1.

Fundings

2

Section 3.2.

Payment of Participant Costs and Fees

3

Section 3.3.

Advance Request

3

Section 3.4.

Assignment of Purchase Option

4

 

 

 

ARTICLE IV

YIELD; INTEREST

4

 

 

 

Section 4.1.

Yield

4

Section 4.2.

Interest on Loans

4

Section 4.3.

Payments of Rent; and Payments and Prepayments of Funded Amounts

4

Section 4.4.

Fees

5

Section 4.5.

Obligations Several

5

Section 4.6.

Highest Lawful Rate

5

Section 4.7.

Renewal of Lease

6

 

 

 

ARTICLE V

CERTAIN INTENTIONS OF THE PARTIES

8

 

 

 

Section 5.1.

Nature of Transaction

8

Section 5.2.

Amounts Due Under Lease

9

Section 5.3.

Distribution

10

Section 5.4.

Adjustments

12

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT TO THE ADVANCE

13

 

 

 

Section 6.1.

Conditions Precedent to the Advance

13

 

 

 

ARTICLE VII

[OMITTED]

19

 

 

 

ARTICLE VIII

REPRESENTATIONS

19

 

 

 

Section 8.1.

Representations of the Participants

19

Section 8.2.

Representations of Lessee

20

 

--------------------------------------------------------------------------------


 

Section 8.3.

Representations and Warranties of Administrative Agent

21

 

 

 

ARTICLE IX

COVENANTS OF LESSEE

22

 

 

 

Section 9.1.

Affirmative Covenants of Lessee

22

Section 9.2.

Negative Covenants of Lessee

22

 

 

 

ARTICLE X

OTHER COVENANTS AND AGREEMENTS

23

 

 

 

Section 10.1.

Covenants of the Administrative Agent and the Participants

23

 

 

 

ARTICLE XI

LESSEE’S RIGHT OF QUIET ENJOYMENT

25

 

 

 

ARTICLE XII

TRANSFERS OF PARTICIPANTS’ INTERESTS

25

 

 

 

Section 12.1.

Assignments

25

Section 12.2.

Participations

27

Section 12.3.

Withholding Taxes; Disclosure of Information; Pledge Under Regulation A

28

 

 

 

ARTICLE XIII

INDEMNIFICATION

30

 

 

 

Section 13.1.

Indemnification

30

Section 13.2.

Nonconformance

32

Section 13.3.

Proceedings in Respect of Claims

32

Section 13.4.

General Tax Indemnity

34

Section 13.5.

After Tax Basis

39

Section 13.6.

Intentionally Omitted

40

Section 13.7.

Environmental Indemnity

40

 

 

 

ARTICLE XIV

CONTINGENT LIBOR AND OTHER COSTS

41

 

 

 

Section 14.1.

LIBO Rate Lending Unlawful

41

Section 14.2.

Deposits Unavailable

41

Section 14.3.

Increased Costs, etc

42

Section 14.4.

Funding Losses

43

Section 14.5.

Increased Capital Costs

43

Section 14.6.

After Tax Basis

43

Section 14.7.

Applicability of Certain Sections

43

Section 14.8.

Funding Office

43

Section 14.9.

Replacement of Participants

44

 

 

 

ARTICLE XV

MISCELLANEOUS

45

 

 

 

Section 15.1.

Survival of Agreements

45

Section 15.2.

No Broker, Etc.

45

Section 15.3.

Notices

45

Section 15.4.

Counterparts

46

 

ii

--------------------------------------------------------------------------------


 

Section 15.5.

Amendments

46

Section 15.6.

Obligations

48

Section 15.7.

Headings, Etc.

48

Section 15.8.

Parties in Interest

48

Section 15.9.

Governing Law

48

Section 15.10.

Severability

48

Section 15.11.

Further Assurances

48

Section 15.12.

Submission to Jurisdiction

49

Section 15.13.

Waiver of Jury Trial

49

Section 15.14.

Confidentiality

50

Section 15.15.

Limited Liability of Lessor

51

Section 15.16.

Limited Liability of Administrative Agent

51

Section 15.17.

Payment of Transaction Expenses and Other Costs

52

Section 15.18.

Reproduction of Documents

52

Section 15.19.

Role of Arranger

52

Section 15.20.

Retention of Consultants

53

Section 15.21.

Liability Limited

53

Section 15.22.

Deliveries to Participants

53

Section 15.23.

USA patriot Act Notice

53

Section 15.24.

No Advisory or Fiduciary Responsibility

53

 

 

 

ARTICLE XVI

THE ADMINISTRATIVE AGENT

54

 

 

 

Section 16.1.

Appointment

54

Section 16.2.

Delegation of Duties

54

Section 16.3.

Exculpatory Provisions

55

Section 16.4.

Reliance by Administrative Agent

55

Section 16.5.

Notice of Default

55

Section 16.7.

Administrative Agent in Its Individual Capacity

56

Section 16.8.

Successor Administrative Agent

56

Section 16.9.

Non-Reliance on Administrative Agent

57

Section 16.10.

Release of Collateral

57

 

iii

--------------------------------------------------------------------------------


 

APPENDICES

 

 

 

 

 

APPENDIX 1

—

Definitions and Interpretation

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

—

Lessor Commitment

SCHEDULE II

—

Lenders’ Commitments

SCHEDULE III

—

Notice Information, Payment Offices and Applicable Lending Offices

SCHEDULE IV

—

Initial Subsidiary Guarantors

SCHEDULE 6.1(xi)

—

Governmental Actions; Filings and Recordings

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

—

Form of Advance Request

EXHIBIT B

—

Form of Lessee’s Document Closing Date Certificate

EXHIBIT C

—

Form of Parent Guarantor’s Document Closing Date Certificate

EXHIBIT D

—

Form of Guaranty

EXHIBIT E

—

Form of Assignment Agreement

EXHIBIT F-1

—

Form of Officer’s Certificate of Lessee

EXHIBIT F-2

—

Form of Officer’s Certificate of Parent Guarantor

EXHIBIT F-3

—

Form of Officer’s Certificate of Subsidiary Guarantor

 

iv

--------------------------------------------------------------------------------


 

PARTICIPATION AGREEMENT

 

THIS PARTICIPATION AGREEMENT (this “Participation Agreement”), dated as of
March 3, 2017, is entered into by and among OLD SAW MILL HOLDINGS LLC, a New
York limited liability company, as Lessee (together with its successors and
permitted assigns, in its capacity as Lessee, the “Lessee”); BA LEASING BSC,
LLC, a Delaware limited liability company, as Lessor (together with its
successors and permitted assigns, in its capacity as Lessor, the “Lessor”); BANK
OF AMERICA, N.A., not in its individual capacity, except as expressly stated
herein, but solely as Administrative Agent (together with its successors and
permitted assigns, in its capacity as Administrative Agent, the “Administrative
Agent”), and the financial institutions listed on Schedule II hereto as Lenders
(together with their permitted successors and assigns, each as a Lender under
the Loan Agreement, a “Lender”, and collectively, the “Lenders”).

 

WITNESSETH:

 

A.                                   Lessee, Lessor, Administrative Agent and
Lenders are entering into this Participation Agreement, the Lease and the other
Operative Documents to finance the purchase of the Site and the Facility.

 

B.                                  Subject to the terms and conditions of this
Participation Agreement and the other Operative Documents, on the Document
Closing Date, among other things, (i) Lessor will acquire the Site and the
Facility from the Sellers and (ii) Lessee and Lessor will enter into the Lease
pursuant to which Lessor will lease to Lessee, and Lessee will lease from
Lessor, the Leased Property pursuant to the Lease.

 

C.                                  Administrative Agent, using amounts funded
by Participants, will provide the Advance on the Document Closing Date to pay
Participant Costs (including the Purchase Price and payment of, and
reimbursement to the Parent Guarantor of, the Deposit).

 

D.                                   To secure the repayment of the Funded
Amounts and the other amounts due and payable by Lessee under the Operative
Documents, the Administrative Agent, on behalf of the Participants, will have
the benefit of a Lien on the Leased Property and the other Collateral.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Participation Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS; INTERPRETATION

 

Section 1.1.                             Definitions; Interpretation.  Unless
the context shall otherwise require, capitalized terms used and not defined
herein shall have the meanings assigned thereto in Appendix 1 hereto for all
purposes hereof; and the rules of interpretation set forth in Appendix 1 hereto
shall apply to this Participation Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
DOCUMENT CLOSING DATE; ACQUISITION DATE

 

Section 2.1.                             Effectiveness of Agreement.  This
Participation Agreement shall be effective as of the earliest date (the
“Document Closing Date”) on which all of the conditions precedent thereto set
forth in Section 6.1 have been satisfied or waived by the applicable parties as
set forth therein.

 

Section 2.2.                             Lease of Leased Property.  Subject to
the conditions set forth in this Participation Agreement and pursuant to the
terms hereof, on the Document Closing Date, (i) Lessee shall assign its right
under the Purchase Agreement to Lessor and Lessor shall acquire the Site and the
Facility from the Sellers, together with the Appurtenant Rights existing at such
time and (ii) Lessor and Lessee will enter into the Lease pursuant to which
Lessor shall lease to Lessee, and Lessee shall lease from Lessor, the Leased
Property for the Term.

 

Section 2.3.                             Participant Costs.  Subject to the
terms and conditions of this Participation Agreement, on the Document Closing
Date, the Lessor shall make the Advance, the proceeds of which shall be used for
the payment of Participant Costs.

 

ARTICLE III
FUNDING OF ADVANCES

 

Section 3.1.                             Fundings.  (a) Amount of Fundings. 
Subject to the terms and conditions of this Participation Agreement and in
reliance on the representations and warranties of each of the parties hereto
contained herein or made pursuant hereto, upon receipt of the Advance Request,
on the Document Closing Date the Lessor shall, to the extent it has received
amounts from the Participants, make the requested Advance and each Participant
will fund its portion of the Advance, as and to the extent provided herein, in
each case by making available to the Administrative Agent by wire transfer of
immediately available funds in accordance with the instructions set forth in the
Advance Request, an amount equal to (i) with respect to any Lender, the product
of such Lender’s Commitment Percentage and the aggregate amount of the requested
Advance and (ii) with respect to the Lessor, the product of Lessor’s Commitment
Percentage and the aggregate amount of the requested Advance.  Notwithstanding
the foregoing, (x) the Funding by each Participant on the Document Closing Date
shall not exceed such Participant’s Commitment and (y) the Advance to be made by
the Participants on the Document Closing Date, shall not exceed the Aggregate
Commitment Amount.  No amounts paid or prepaid with respect to Lessor Amount or
the Loans may be readvanced.

 

(b)                                  Notes and Lessor Amount.  Each Lender’s
Loans shall be evidenced by a single Note issued to such Lender and repayable in
accordance with, and with Interest accruing pursuant to, the terms of the Loan
Agreement.  The Lessor Amount shall accrue Yield at the Yield Rate.  Each Lender
is authorized and entitled to make notations on its Note in accordance with the
Loan Documents, each of which notations shall constitute prima facie evidence of
the accuracy of the information so noted, absent manifest error.

 

(c)                                  Funding.  The Advance required to be made
by Lessor pursuant to any Operative

 

2

--------------------------------------------------------------------------------


 

Document shall be made by the Participants making the Funding directly to the
Administrative Agent.  The Funding by the Participants to the Administrative
Agent with respect to the Advance and the Advance by the Administrative Agent to
any Person entitled to payments constituting Participant Costs shall be deemed
to constitute the required Advance by the Participants.

 

(d)                                  Advances; Limitations and Limits. 
(i) Pursuant to Section 3.2, the Advance shall be used solely to pay Participant
Costs.

 

(ii)                          The Document Closing Date shall occur on or before
March 3, 2017.  The Document Closing Date shall be a Business Day which is also
a Payment Date, and there shall be no more than one Advance.  All remittances
made by the Participants for the Funding of the Advance shall be made in
immediately available federal funds by wire transfer to the Administrative Agent
at the Administrative Agent’s Payment Office referred to in Schedule III hereto,
as applicable, prior to 12:00 p.m. (New York City time) on the Document Closing
Date.  Promptly upon the satisfaction (or waiver in accordance with Section 6.1)
of the terms and conditions set forth in Section 6.1 of this Participation
Agreement, Administrative Agent shall wire such funds received from the
Participants on the Document Closing Date to the Persons entitled thereto and to
such accounts as Lessee shall have indicated in the Advance Request.  Unless the
Administrative Agent shall   have received notice from a Participant prior to
the proposed Document Closing Date that such Participant will not make available
to the Administrative Agent such Participant’s share of the Advance, the
Administrative Agent may assume that such Participant has made or will make such
share available on the Document Closing Date in accordance with this Section 3.1
and may, in reliance upon such assumption, make available a corresponding amount
to the Lessee or other applicable recipient as directed by the Lessee.  In such
event, if a Participant has not in fact made its share of the Advance available
to the Administrative Agent, then the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Participant, together with
interest, at the Interest Rate or Yield Rate, as applicable, on such
corresponding amount for each day from and including the date such amount is
made available to the Lessee to but excluding the date of payment to the
Administrative Agent and the interest owing by any Participant pursuant to this
sentence shall be netted from the amount of Rent paid by the Lessee remaining,
if any, after the payment of all amounts owing to the other Participants who
made their share of the Advance available to the Administrative Agent.

 

Section 3.2.                             Payment of Participant Costs and Fees.

 

On the Document Closing Date, upon the satisfaction (or waiver in accordance
with Section 6.1) of the terms and conditions set forth in Section 6.1 of this
Participation Agreement, the Participants shall make the Advance in the amount
specified in the Advance Request to pay the Purchase Price less the Deposit to
the Sellers (or their designee) and pay the Deposit to the Parent Guarantor (to
reimburse the Parent Guarantor for same).

 

Section 3.3.                             Advance Request.

 

At least three (3) Business Days prior to the Document Closing Date (but no
later

 

3

--------------------------------------------------------------------------------


 

than 12:00 noon New York time on such date), Lessee shall deliver to
Administrative Agent (which shall promptly forward a copy of the Advance Request
to each Participant) an irrevocable written notice substantially in the form of
Exhibit A (an “Advance Request”), setting forth:

 

(i)                         the proposed Document Closing Date;

 

(ii)                          statement of the amount of the requested Advance
setting forth the amount of the Advance to be used to Fund (A) the Purchase
Price less the Deposit, to Sellers and (B) the Deposit, to the Parent Guarantor
(to reimburse the Parent Guarantor for same); and

 

(iii)                           a certification by Lessee that: (A) the
aggregate amount to be Funded by the Participants on the Document Closing Date
does not exceed the Aggregate Commitment Amount, and (B) wire transfer
instructions for the disbursement of the appropriate amount of funds to Sellers,
Lessee or to such other Persons as may be entitled to the Advance.

 

All documents and instruments required to be delivered on the Document Closing
Date and in connection with the Advance pursuant to this Participation Agreement
shall be delivered at the offices of Chapman and Cutler LLP, 595 Market Street,
Suite 2600, San Francisco, California 94105-2839, Attention:  Vincent W.
Pelleriti, Esq. or at such other location as the Administrative Agent and Lessee
may agree.  All documents and instruments required to be delivered subsequent to
the Document Closing Date pursuant to this Participation Agreement shall be
delivered to the Administrative Agent, or at such other location as the
Administrative Agent, Required Participants, Lessor and Lessee may agree.

 

Section 3.4.                             Assignment of Purchase Agreement.  On
the Document Closing Date, Lessee will enter into the Assignment of Purchase
Agreement with the Lessor, in form and substance reasonably satisfactory to
Lessor.

 

ARTICLE IV
YIELD; INTEREST

 

Section 4.1.                             Yield.  The amount of the Lessor Amount
outstanding from time to time shall accrue Yield at the Yield Rate, calculated
on the basis of a 360-day year using the actual number of days elapsed and, when
the Yield Rate is based on an Alternate Base Rate, a 365 (or, if applicable,
366) day year basis, and, at all other times, a 360-day year basis.  If all or
any portion of the Lessor Amount outstanding, any Yield payable thereon or any
other amount payable hereunder shall not be paid when due (whether at stated
maturity, acceleration thereof or otherwise), such overdue amount shall bear
interest at a rate per annum which is equal to the Overdue Rate.

 

Section 4.2.                             Interest on Loans.  Each Loan shall
accrue Interest computed and payable in accordance with the terms of the Loan
Agreement.

 

Section 4.3.                             Payments of Rent; and Payments and
Prepayments of Funded Amounts. 

 

4

--------------------------------------------------------------------------------


 

(a) Notwithstanding any provisions in the Lease to the contrary, the Lessor
hereby directs the Lessee to pay to the Administrative Agent the Rent from time
to time payable under the Lease (other than Supplemental Rent that is payable to
Persons other than Lessor, which the Lessor hereby directs the Lessee to make
directly to the applicable Person entitled thereto).

 

(b)                                  In the event that the Lessee pays or causes
to be paid the Lease Balance and all other amounts owing by Lessee to the
Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent) to the
Lessor in connection with the Lessee’s purchase of the Leased Property in
accordance with Section 15.1, 16.2(e) or 18.1 of the Lease or Article XIX of the
Lease, the Lessor will prepay the entire outstanding principal amount of the
Loans and the Lessor Amount.  Each Participant hereby acknowledges that its
Loans or Lessor Amount, as the case may be, may be so prepaid without any
prepayment premium or charge (other than Break Costs, if any).

 

Section 4.4.                             Fees.  Lessee agrees to pay the
following fees (collectively, the “Fees”): (x) to the Administrative Agent, for
the account of the Participants, the Upfront Fees payable to the Participants on
the Document Closing Date, (y) to Arranger, for its own account, the Arranger
Fee payable to the Arranger on the Document Closing Date pursuant to, and in the
amount set forth in, the Arranger Fee Letter, and (z) to the Administrative
Agent, the period agency fees payable to the Administrative Agent pursuant to,
and in the amounts and at the times set forth in, the Administrative Agent Fee
Letter.

 

Section 4.5.                             Obligations Several.  The obligations
of the Participants hereunder or elsewhere in the Operative Documents shall be
several and not joint; and no Participant shall be liable or responsible for the
acts or defaults of any other party hereunder or under any other Operative
Document.

 

Section 4.6.                             Highest Lawful Rate.  It is the
intention of the parties hereto to conform strictly to applicable usury laws,
and, anything herein or in any other Operative Document to the contrary
notwithstanding, the obligations of (x) Lessee to Lessor under this
Participation Agreement, the Lease and the other Operative Documents, (y) Lessor
to the Lenders under the Loan Agreement and the Notes and (z) either Lessee or
Lessor or any other party under any other Operative Document shall, in each
case, be subject to the limitation that payments of Interest or of other amounts
constituting interest under Applicable Laws shall not be required to the extent
that receipt thereof would be in excess of the Highest Lawful Rate or otherwise
contrary to provisions of Applicable Laws applicable to the recipient limiting
rates of interest which may be charged or collected by the recipient. 
Accordingly, if the transactions or the amount paid or otherwise agreed to be
paid for the use, forbearance or detention of money under this Participation
Agreement, the Lease, the Loan Agreement, the Notes, the Lessor Amount or any
other Operative Document would exceed the Highest Lawful Rate or otherwise be
usurious under Applicable Laws (including without limitation the federal and
state laws of the United States of America or of any other jurisdiction whose
laws may be mandatorily applicable) with respect to the recipient of any such
amount, then, in that event, notwithstanding anything to the contrary in this
Participation Agreement, the Lease, the Loan Agreement, the Notes or any other
Operative Document, it is agreed as follows as to the recipient of any such
amount:

 

5

--------------------------------------------------------------------------------


 

(a)                        the provisions of this Section 4.6 shall govern and
control over any other provision in this Participation Agreement, the Lease, the
Loan Agreement, the Notes, the Lessor Amount and any other Operative Document,
and each provision set forth therein is hereby so limited;

 

(b)                         the aggregate of all consideration which constitutes
interest under Applicable Laws that is contracted for, charged or received under
this Participation Agreement, the Lease, the Loan Agreement, the Notes or any
other Operative Document shall under no circumstances exceed the maximum amount
of interest allowed by Applicable Laws (such maximum lawful interest rate, if
any, with respect to such recipient herein shall be called the “Highest Lawful
Rate”), and all amounts owed under this Participation Agreement, the Lease, the
Loan Agreement, the Notes and any other Operative Document shall be held subject
to reduction and:  (i) the amount of interest which would otherwise be payable
to the recipient under this Participation Agreement, the Lease, the Loan
Agreement, the Notes or any other Operative Document shall be automatically
reduced to the amount allowed under Applicable Laws, and (ii) any unearned
interest paid in excess of the Highest Lawful Rate shall be credited to the
payor by the recipient (or, if such consideration shall have been paid in full,
refunded to the payor);

 

(c)                         all sums paid or agreed to be paid for the use,
forbearance and detention of the money under this Participation Agreement, the
Lease, the Loan Agreement, the Notes or any other Operative Document shall, to
the extent permitted by Applicable Laws, be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
and

 

(d)                         if at any time the interest, together with any other
fees, late charges and other sums payable pursuant to or in connection with this
Participation Agreement, the Lease, the Loan Agreement, the Notes and any other
Operative Document executed in connection herewith or therewith and deemed
interest under Applicable Laws, exceeds that amount which would have accrued at
the Highest Lawful Rate, the amount of interest and any such fees, charges and
sums to accrue to the recipient of such interest, fees, charges and sums
pursuant to the Operative Documents shall be limited, notwithstanding anything
to the contrary in the Operative Documents, to that amount which would have
accrued at the Highest Lawful Rate for the recipient, but any subsequent
reductions, as applicable, shall not reduce the interest to accrue pursuant to
the Operative Documents below the recipient’s Highest Lawful Rate until the
total amount of interest payable to the recipient (including all consideration
which constitutes interest) equals the amount of interest which would have been
payable to the recipient (including all consideration which constitutes
interest), plus the amount of fees which would have been received but for the
effect of this Section 4.6.

 

Section 4.7.                             Renewal of Lease.  (a) Lessee may
request in writing (the “Renewal Option Request”) to the Administrative Agent,
Lessor and each Participant pursuant to the Lease to renew the Term (the “Lease
Renewal”) for one additional five-year period commencing on the

 

6

--------------------------------------------------------------------------------


 

last day of the Base Term (a “Lease Renewal Term”), and that the Maturity Date
for the Loans and the Lessor Amount be correspondingly extended to the extended
Expiration Date.  Such Renewal Option Request must be delivered in writing to
Administrative Agent not later than one hundred eighty (180) days nor more than
three hundred sixty-five (365) days prior to the expiration of the Base Term. 
The Administrative Agent shall distribute a copy of the Renewal Option Request
to each Participant, promptly after receipt thereof from the Lessee.  Each
Participant will notify Administrative Agent (who shall promptly notify the
Lessee) in writing of whether or not it has consented to such Renewal Option
Request not later than forty-five (45) days after the date on which the
Administrative Agent receives the Renewal Option Request (the “Renewal Option
Response Date”).  Any failure by any Participant to so notify Administrative
Agent by the Renewal Option Response Date will be deemed to be a non-consent by
such Participant.  Each Participant’s determination with respect to the Renewal
Option Request shall be a new credit determination and within such Participant’s
sole and absolute discretion and may be conditioned upon such terms and
conditions as shall be deemed appropriate by such Participant, which may include
receipt of such financial information, documentation or other information or
conditions as may be requested in writing by such Participant and the receipt of
a satisfactory appraisal of the Leased Property.  It is a condition that all
Participants consent to the renewal set forth in the Renewal Option Request for
any renewal of the Lease to be effective.  Lessee shall have thirty (30) days
after the Renewal Option Response Date (such time period being referred to as
the “Renewal Rescission Period”) to irrevocably rescind the Renewal Option
Request and elect not to extend the Term (a “Renewal Rescission”).  If Lessee
exercises a Renewal Rescission, the Lease shall terminate on the last day of the
Term and Lessee shall be deemed to have exercised the Purchase Option.  Any
failure by Lessee to exercise a Renewal Rescission during the Renewal Rescission
Period shall be deemed a waiver of the right of Lessee to effectuate a Renewal
Rescission and, subject to Section 4.7(c), Lessee shall have been deemed to have
accepted the Participants’ respective terms and conditions to their respective
consents to the Renewal Option Request.

 

If consented to by all Participants pursuant to the preceding paragraph, Lessee,
the Administrative Agent and the Participants shall proceed promptly to execute
and deliver all such amendments and modifications to the Operative Documents as
are necessary to set forth any terms and conditions relating to the Renewal
Option not reflected in the Operative Documents and the renewal shall become
effective as of the first date (the “Renewal Effective Date”) on or after the
Renewal Option Response Date on which all of the Participants shall have
consented to such Lease Renewal; provided that on both the date of the Renewal
Option Request and the Renewal Effective Date in addition thereto:  (w) each of
the representations and warranties made by Lessee and each Guarantor in or
pursuant to the Operative Documents shall be true and correct in all material
respects as if made on and as of each such date (except to the extent any such
representation or warranty specifically relates to an earlier date), (x) Lessee
shall not have exercised the Purchase Option or Sale Option, (y) no Default or
Event of Default shall have occurred and be continuing, and (z) on each of such
dates, Lessor shall have received a certificate of a Responsible Officer of
Lessee as to the matters set forth in clauses (w), (x) and (y) above and
(3) without duplication, the conditions set forth in Section 19.3 of the Lease
shall have been satisfied as of the dates required therein.

 

(b)                                  Following the Renewal Effective Date,
Lessee’s election of the Lease Renewal

 

7

--------------------------------------------------------------------------------


 

Term shall be undertaken pursuant to, and shall be subject to the terms and
conditions set forth in, Section 19.1(a) of the Lease.

 

(c)                                  The Lessee shall have the right, but shall
not be obligated, to replace any Participant that fails to consent to a Renewal
Option Request pursuant to Section 4.7(a) or, as a condition to such consent,
requires renewal terms that the Lessee has not accepted (any such Participant, a
“Non-Renewing Participant”), in any such case, in accordance with the procedures
provided in Section 14.9.  Any such replacement Participant shall have entered
into an Assignment Agreement with such Non-Renewing Participant in accordance
with the procedures provided in Section 14.9, effective on or before the Renewal
Effective Date.  Prior to any Non-Renewing Participant being so replaced
pursuant hereto, such Non-Renewing Participant may elect, in its sole
discretion, by giving irrevocable notice thereof to the Administrative Agent and
the Lessee, to become a consenting Participant pursuant to this Section 4.7
and/or to withdraw any of its renewal terms that the Lessee has not accepted.

 

ARTICLE V
CERTAIN INTENTIONS OF THE PARTIES

 

Section 5.1.                             Nature of Transaction.  It is the
intention of the parties that:

 

(a)                        for all purposes, including GAAP, federal and all
state and local income and transfer taxes, bankruptcy, insolvency,
conservatorships and receiverships (including the substantive law upon which
bankruptcy, conservatorship and insolvency and receivership proceedings are
based), real estate and commercial law and UCC purposes:

 

(i)                          the Overall Transaction constitutes a secured
lending transaction by the Participants to Lessee and preserves beneficial
ownership in the Leased Property in Lessee, the Lessor holds only legal title to
the Leased Property within the meaning of 11 U.S.C. Section 541(d), Lessee (and
not the Lessor, the Administrative Agent or the other Participants) will be
entitled to all tax benefits with respect to the Leased Property and other
Collateral available to the owner of the Leased Property for tax purposes, the
obligations of Lessee to pay Basic Rent shall be treated as payments of interest
to the Participants, the payment by Lessee of any amounts (other than Basic
Rent) in respect of the Lease Balance shall be treated as payments of principal
to the Participants and, in the event Lessee purchases the Leased Property
pursuant to the terms of the Lease and pays in full the Lease Balance and all
other amounts outstanding under the Operative Documents, legal title to the
Leased Property shall automatically vest in the Lessee; and

 

(ii)                          in order to secure the obligations of Lessee now
existing or hereafter arising under the Lease or any of the other Operative
Documents, the Lease, together with the other Security Instruments, creates a
security interest or a lien, as the case may be, in the Leased Property and the
other Collateral in favor of the Administrative Agent, and for the benefit of
the Participants, to secure Lessee’s payment and performance of the Obligations;
and

 

8

--------------------------------------------------------------------------------


 

(iii)                           the Security Instruments create Liens on and
security interests in the Leased Property and the other Collateral, granted by
Lessor or Lessee, as applicable, in favor of the Administrative Agent for the
benefit of all of the Participants to secure Lessor’s and Lessee’s payment and
performance of their respective obligations under the Lease, the Loan Agreement,
the Notes and other applicable Operative Documents.

 

Each of the parties hereto agrees that it will not, nor will it permit any
Affiliate to at any time, take any action or fail to take any action with
respect to the preparation, filing or audit of any income tax return, including
an amended income tax return, to the extent that such action or such failure to
take action would be inconsistent with the intention of the parties expressed in
this Section 5.1.

 

Nevertheless, without limiting the foregoing agreement, each of the parties
hereto acknowledges and agrees that none of the Lessee, the Participants, the
Administrative Agent or Arranger has made any representations or warranties
concerning the tax, accounting or legal characteristics of the Operative
Documents or any aspect of the Overall Transaction and that such party has
obtained and relied upon such tax, accounting and legal advice concerning the
Operative Documents and the Overall Transaction as such party deems appropriate.

 

(b)                         Specifically, without limiting the generality of
clause (a), the parties hereto intend and agree that in the event of any
insolvency, conservatorship or receivership proceedings or matters or a petition
under the United States bankruptcy laws, or any other applicable insolvency,
conservatorship or receivership laws or statute of the United States of America
or any State or Commonwealth thereof affecting Lessee, the Guarantors or any
Participant or any collection actions, the transactions evidenced by the
Operative Documents (including, without limitation, the Lease) constitute a
financing made directly to Lessee by the Participants, as unrelated third party
lenders, and that Lessor holds a fee interest in and title to the Leased
Property to secure Lessee’s obligations to repay such financing to the
Participants and all other amounts due under any of the Operative Documents and
that Lessee retains the beneficial ownership of the Leased Property.

 

Section 5.2.                             Amounts Due Under Lease.  Anything else
herein or elsewhere to the contrary notwithstanding, it is the intention of the
Lessee and the Participants that:  (i) the amount and timing of installments of
Basic Rent due and payable from time to time under the Lease shall be equal to
the aggregate payments due and payable as Interest on the Loans and Yield on the
Lessor Amount due on each Payment Date; (ii) if the Lessee elects the Early
Termination Option, the Purchase Option or becomes obligated or otherwise elects
to purchase the Leased Property under the Lease, the Loans, the Lessor Amount,
all accrued and unpaid Interest and Yield thereon, any Fees and all other
obligations of the Lessee owing to the Participants pursuant to the Operative
Documents shall be paid in full by the Lessee; (iii) if the Lessee properly
elects the Sale Option with respect to the Leased Property and subject to
Articles XX and XXI of the Lease, the Lessee shall only be required to pay to
the Administrative Agent the proceeds of the sale of the Leased Property, the
Sale Option Recourse Amount with respect to the Leased Property and any amounts
due pursuant to Section 20.2 of the Lease, together with

 

9

--------------------------------------------------------------------------------


 

all other amounts due and payable as Supplemental Rent, but subject to the right
of the parties with respect to the Gross Proceeds as set forth at
Section 5.3(d); and (iv) upon an Event of Default resulting in an acceleration
of the Lessee’s obligations to purchase the Leased Property under the Lease, the
amounts then due and payable by the Lessee under the Lease on a recourse basis
shall include all amounts necessary to pay in full the Lease Balance and all
other amounts owing by Lessee to the Administrative Agent, if any, and/or the
Participants under the Operative Documents (including, but without duplication,
accrued and unpaid Rent).

 

Section 5.3.                             Distribution.  (a) Each payment of
Basic Rent to the extent attributable to Interest and Yield (and any payment of
interest on overdue installments of Basic Rent) received by the Administrative
Agent shall be distributed by the Administrative Agent to the Participants, in
accordance with, and for application to, the amount of Interest and Yield then
due on the Loans and the Lessor Amount, as well as any overdue Interest or Yield
due to each Lender or Lessor (to the extent permitted by Applicable Laws);
provided, however, until the Lessor Shortfall Amount has been reduced to zero,
the Administrative Agent shall distribute Basic Rent attributable to Interest
(and any payment of interest on overdue installments of Basic Rent) that is
received by the Administrative Agent on a  on a pro rata basis, based on their
respective shares of the Loan Balance, to the Lenders.

 

(b)                                  Any payment received by the Administrative
Agent as a result of:

 

(i)                         the purchase of the Leased Property pursuant to the
provisions of the Lease (including, but not limited to, Section 18.1 and 19.1 of
the Lease), or

 

(ii)                          the payment of the Lease Balance or Purchase
Amount pursuant to the Lease,

 

shall be distributed by the Administrative Agent in the following amounts and
order of priority:

 

first, on a pro rata basis based on their respective shares of the Loan Balance,
to the Lenders in an amount not to exceed the sum of (i) (A) the Lessor
Shortfall Amount divided by (B) the Commitment Percentage with respect to the
Lessor, minus (ii) the Lessor Shortfall Amount, for application to pay the Loan
Balance owing to them;

 

second, on a pro rata basis, as applicable, based on their respective shares of
the Participant Balance, to the Participants for application to pay in full the
Lease Balance owing to them and all other amounts owing by Lessee to the
Administrative Agent, if any, and/or the Participants under the Operative
Documents (including, but without duplication, accrued and unpaid Rent); and

 

third, the balance, if any, of such payment or amounts remaining after the
satisfaction of all the Lessee’s liabilities under the respective Operative
Documents shall be promptly distributed to, or as directed by, the Lessee.

 

(c)                                  The payment by the Lessee of the Sale
Option Recourse Amount to the

 

10

--------------------------------------------------------------------------------


 

Administrative Agent in accordance with Section 20.1(j) of the Lease upon the
Lessee’s exercise of the Sale Option shall be distributed by the Administrative
Agent in the following amounts and order of priority:

 

first, on a pro rata basis based on their respective shares of the Loan Balance,
to the Lenders for application to pay in full the Loan Balance owing to them and
all other amounts owing by Lessee to the Lenders under the Operative Documents
(including, but without duplication, accrued and unpaid Rent); and

 

second, to the Lessor (and its designees) for application to pay in full the
Lessor Balance and all other amounts owing by Lessee to the Lessor under the
Operative Documents (including, but without duplication, accrued and unpaid
Rent); and

 

third, the balance, if any, of such payment or amounts remaining after the
satisfaction of all the Lessee’s liabilities under the respective Operative
Documents shall be promptly distributed to, or as directed by, the Lessee.

 

(d)                                  Any payments received by the Administrative
Agent as Gross Proceeds from the sale of the Leased Property pursuant to the
Lessee’s exercise of the Sale Option pursuant to Article XX of the Lease or
pursuant to Section 13.2 herein shall be distributed in the following order of
priority:

 

first, to the extent not previously deducted therefrom, in an amount equal to
the reasonable sales costs, expenses and related taxes incurred by Lessee,
Lessor or Administrative Agent in connection with any sale of the Leased
Property to the party that incurred such amount;

 

second, on a pro rata basis based on their respective shares of the Loan
Balance, to the Lenders for application to pay in full the Loan Balance owing to
them;

 

third, to the Lessor (and its designees) for application to pay in full the
Lessor Balance plus all other amounts owing under the Operative Documents; and

 

fourth, the balance, if any, of such payment or amounts shall be promptly
distributed to, or as directed by, the Lessee.

 

(e)                                  All payments of Supplemental Rent received
by the Administrative Agent (excluding any amounts payable pursuant to the
preceding provisions of this Section 5.3) shall be distributed promptly by the
Administrative Agent upon receipt thereof to the Persons entitled thereto
pursuant to the Operative Documents.

 

(f)                                  If, on any date, after an Event of Default
has occurred and is continuing, a payment is made of the proceeds from the sale
of the Collateral or any part thereof or payments received and amounts realized
by the Administrative Agent under the Operative Documents, then distributions of
such amounts shall be made by the Administrative Agent in the following order of
priority:

 

11

--------------------------------------------------------------------------------


 

first, to the extent not previously deducted therefrom, in an amount not to
exceed the reasonable sales costs, expenses and taxes incurred by Lessor, Lessee
or Administrative Agent in connection with any sale of the Leased Property,

 

second, on a pro rata basis based on their respective shares of the Participant
Balance, to the Participants for application to pay in full the Lease Balance
owing to them; and

 

third, the balance, if any, of such payment or amounts shall be promptly
distributed to, or as directed by, the Lessee.

 

(g)                                   (i) Any payment received by the
Administrative Agent for which no provision as to the application thereof is
made in the Operative Documents or elsewhere in this Section 5.3 shall be
distributed in accordance with Section 5.3(f).

 

(ii)                          Except as otherwise provided in Section 5.3(a),
all payments received and amounts realized by the Administrative Agent under the
Operative Documents or otherwise with respect to the Leased Property, or any
proceeds thereof, to the extent received or realized at any time after an
indefeasible payment in full of the Participant Balances of all Participants and
all other amounts due and owing to the Participants, shall be distributed
forthwith by the Administrative Agent in the order of priority set forth in
Section 5.3(f), except that such payment shall be distributed omitting clause
“first” of such Section 5.3(f).

 

(iii)                           Any payment received by the Administrative Agent
for which provision as to the application thereof is made in an Operative
Document, but not elsewhere in this Section 5.3, shall be distributed forthwith
by the Administrative Agent to the Person and for the purpose for which such
payment was made in accordance with the terms of such Operative Document.

 

(h)                                  Except to the extent clause (g) is
applicable thereto, any amounts payable to the Administrative Agent as a result
of a Casualty or Condemnation pursuant to the Lease shall be distributed as
follows:  (x) if a Termination Notice shall have been given, all amounts that
are to be applied to the purchase price of the Leased Property in accordance
with Section 15.1(b) of the Lease shall be distributed by the Administrative
Agent in accordance with Section 5.3(b); and (y) all amounts payable to the
Lessee for the repair of damage caused by such Casualty or Condemnation in
accordance with Section 14.1(a) of the Lease shall, except as otherwise provided
in the Lease, be distributed to, or as directed by, the Lessee.

 

(i)                                   To the extent any payment made to any
Participant, personally, is insufficient to pay in full the Participant Balance
of such Participant, then each such payment which is payable to a Lender shall
first be applied to accrued Interest and then to principal outstanding on the
Loans and each such payment which is payable to Lessor shall first be applied to
accrued Yield and then to the Lessor Amount, as applicable.

 

Section 5.4.                                Adjustments.  If any Participant (a
“Benefited Participant”) shall at any time

 

12

--------------------------------------------------------------------------------


 

receive any payment of all or part of its Loans or Lessor Amount, as applicable,
or Interest or Yield thereon, as applicable, or receive any of the Collateral in
respect thereof (whether voluntarily or involuntarily, by setoff, or otherwise),
in an amount greater than the amount to which such Participant was entitled
pursuant to Section 5.3, such Participant shall return such amount or Collateral
to the Administrative Agent for distribution to the Person(s) entitled thereto
in accordance with Section 5.3; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Participant so that the excess payment or benefits returned by such Benefited
Participant exceed the remaining excess payment or benefits held by such
Benefited Participant, the excess payment or benefits, as applicable, returned
by such Benefited Participant shall be restored to the Benefited Participant, to
the extent of such recovery.

 

ARTICLE VI
CONDITIONS PRECEDENT TO THE ADVANCE

 

Section 6.1.                             Conditions Precedent to the Advance. 
The obligations of the Lessor (through the Administrative Agent) to make the
Advance on the Document Closing Date and the obligation of the Lenders to make
the related Funding of their Loans on the Document Closing Date and the
effectiveness of the Operative Documents are subject to the satisfaction or
waiver on or prior to the Document Closing Date of each of the following
conditions precedent:

 

(i)                         Corporate Certificates.  (A) The Lessee shall have
delivered to the Lessor and the Administrative Agent (1) a status certificate
with respect to the Lessee’s existence in the State of New York from the
Secretary of State of the State of New York, issued by such office no earlier
than thirty (30) days prior to the Document Closing Date and (2) a Responsible
Officer’s Certificate of Lessee substantially in the form of Exhibit F-1,
attaching and certifying as to (x) the limited liability company authority for
the execution, delivery and performance by Lessee of each Operative Document to
which it is or will be a party, (y) its organizational documents, and (z) the
incumbency and signature of persons authorized to execute and deliver on its
behalf the Operative Documents to which it is a party, (B) the Parent Guarantor
shall have delivered to the Lessor and the Administrative Agent (1) a status
certificate with respect to the Parent Guarantor’s existence in the State of New
York from the Secretary of State of the State of New York, issued by such office
no earlier than thirty (30) days prior to the Document Closing Date and (2) a
Responsible Officer’s Certificate of Parent Guarantor substantially in the form
of Exhibit F-2, attaching and certifying as to (x) the corporate authority for
the execution, delivery and performance by Parent Guarantor of each Operative
Document to which it is or will be a party, (y) its organizational documents,
and (z) the incumbency and signature of persons authorized to execute and
deliver on its behalf the Operative Documents to which it is a party and
(C) each Subsidiary Guarantor shall have delivered to the Lessor and the
Administrative Agent (1) a good standing/status certificate with respect to such
Subsidiary Guarantor from the Secretary of State (or similar public official) of
such Subsidiary Guarantor’s jurisdiction of organization, issued by such office
no earlier than thirty (30) days prior to the Document Closing Date and (2) a
Responsible Officer’s Certificate of such Subsidiary Guarantor substantially in
the form of Exhibit F-3, attaching and certifying as to (x) the corporate or

 

13

--------------------------------------------------------------------------------


 

other organizational authority for the execution, delivery and performance by
such Subsidiary Guarantor of each Operative Document to which it is or will be a
party, (y) its organizational documents and (z) the incumbency and signature of
persons authorized to execute and deliver on its behalf the Operative Documents
to which it is a party.

 

(ii)                          Opinions of Special Counsel to Parent Guarantor. 
The Lessee shall have delivered to the Lessor and the Administrative Agent a
legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to
Parent Guarantor, which shall address such matters as may be reasonably required
by the Lessor and the Administrative Agent with respect to the Lessee and the
Guarantors, including without limitation, such local real estate matters as may
be reasonably required by the Lessor and the Administrative Agent.

 

(iii)                           Document Closing Date Certificates.  Lessee
shall have delivered to the Administrative Agent and the Lessor a certificate
dated as of the Document Closing Date in the form of Exhibit B hereto.  Parent
Guarantor shall have delivered to the Administrative Agent and the Lessor a
certificate dated as of the Document Closing Date in the form of Exhibit C
hereto.

 

(iv)                         Taxes.  All taxes (including any mortgage taxes),
fees and other charges in connection with the execution, delivery, recording,
filing and registration of the Operative Documents, if any, that are required to
be paid by the Lessee or any Guarantor as of the Document Closing Date pursuant
to any of the Operative Documents (including Transaction Expenses described in
clause (f) or (g) of the definition thereof that are due and payable as of the
Document Closing Date) shall have been paid by the Lessee or the Parent
Guarantor or from the Advance, or provisions for such payment shall have been
made by the Lessee or Parent Guarantor to the reasonable satisfaction of the
Lessor and the Administrative Agent.

 

(v)                         Leased Property and Appraisal Matters.  The Lessor
and the Administrative Agent shall have received an appraisal (the “Appraisal”)
performed by the Appraiser, which Appraisal shall be in form and substance
reasonably satisfactory to the Participants.  The Appraisal shall meet the
requirements of FIRREA.

 

(vi)                         Environmental Report.  At least five (5) Business
Days prior to the Document Closing Date, an Environmental Audit with respect to
the Site shall have been received by and be reasonably satisfactory in all
material respects to the Lessor, and the Participants and the Administrative
Agent shall have received a letter from the consultant performing the
Environmental Audit which allows the Lessor to rely on such report.

 

(vii)                          Matters relating to the Site.

 

(A)                          The Deed shall be reasonably satisfactory to Lessor
and have been transferred by the Sellers to the Lessor;

 

(B)                         Lessor and Administrative Agent shall have received
evidence

 

14

--------------------------------------------------------------------------------


 

reasonably satisfactory to it that the Memorandum of Lease shall have been
recorded with the appropriate Governmental Authorities, and the UCC Financing
Statements shall have been or are being filed with the appropriate Governmental
Authorities (or arrangements reasonably satisfactory to Lessor and
Administrative Agent shall have been made for such recordations);

 

(C)                         Lessor and Administrative Agent shall have received
evidence reasonably satisfactory to it that the Assignment of Leases shall have
been recorded with the appropriate Governmental Authorities (and the issuance of
the title insurance policies in Section 6.1(x) below shall be satisfactory
evidence of the foregoing), and the UCC Financing Statements with respect to
such Site shall have been filed with the appropriate Governmental Authorities
(or arrangements reasonably satisfactory to Lessor and Administrative Agent
shall have been made for such recordations); provided that the related
conditions in this clause (C) shall be deemed to have been satisfied to the
extent that such items are addressed (to the reasonable satisfaction of the
Lessor and Administrative Agent) in the Title Policies delivered pursuant to
Section 6.1(x) below; and

 

(D)                          Lessor shall have received evidence reasonably
satisfactory to it that the Site is a separate and distinct tax parcel or
parcels (other than with respect to the Home Depot Ground Lease).  All real
estate Taxes imposed on, or with respect to the Site, have been paid to date, to
the extent then due and payable.

 

(viii)                           Searches.  Lessor and Administrative Agent
shall have received (A) as to Lessee, results of a search of the applicable UCC
files maintained by the office of the secretary of state of the state in which
Lessee is organized, dated not earlier than thirty (30) Business Days prior to
the Document Closing Date, which results shall disclose no Liens on the assets
of the Lessee other than Liens permitted by Section 9(b) of the Guaranty, and
(B) as to the Site, results of a search of the applicable UCC files and any
indices of Liens maintained by the appropriate county filing or recording office
of the county in which such Site is located, dated not earlier than thirty (30)
Business Days prior to the Document Closing Date, which results shall disclose
no Liens on the Site other than Permitted Liens.

 

(ix)                         Survey.  Lessee shall have, or shall have caused to
be, delivered and certified to Lessor, the Title Insurance Company and the
Administrative Agent an ALTA survey of the Site (A) dated a date reasonably
satisfactory to the Lessor, (B) in a form reasonably satisfactory to Lessor and
the Title Insurance Company, (C) including any applicable flood zone designation
with property annotations based on Federal Flood Insurance Rate Maps,
(D) enabling the Title Insurance Company to delete any standard printing survey
exception contained in the applicable Title Policy and to issue the Title
Policies, (E) in accordance with the Minimum Standard Detail Requirements for
Land Title Surveys jointly established and adopted by ALTA and the National
Society of Professional Surveyors effective February 23, 2016, (F) showing the
location of all improvements thereon (without limiting the generality of the
foregoing, there shall be surveyed and shown or stated on such survey, as
applicable, the following:  (v) the

 

15

--------------------------------------------------------------------------------


 

locations of any established building setback lines; (w) the lines of streets
abutting the Site and the width thereof; (x) all access and other easements
appurtenant to the Site necessary to use the Site; (y) all roadways, paths,
driveways, easements, encroachments, overhanging projections and similar
encumbrances affecting the Site, whether recorded, apparent from a physical
inspection of the Site or otherwise known to the surveyor; (z) any encroachments
on any adjoining property); (G) if the Site is described as being on a filed
map, a legend relating the survey to said map and (H) a vicinity sketch showing
the closest thoroughfare intersection.

 

(x)                         Title and Title Insurance.  Lessor and the
Administrative Agent shall have received from the Title Insurance Company (i) an
ALTA 2006 owner’s policy of title insurance (or an irrevocable commitment for
the issuance thereof) with respect to the Leased Property (the “Owner’s
Policy”), reasonably acceptable in form and substance to Lessor, insuring that
Lessor has a good and marketable fee ownership interest in the Leased Property,
subject in each case to such exceptions to title as are permitted under any of
the Operative Documents, in an amount equal to the Aggregate Commitment Amount
together with complete, legible copies of all recorded documents referenced as
exceptions therein and (ii) an ALTA 2006 lender’s policy of title insurance (or
an irrevocable commitment for the issuance thereof) with respect to the Site and
the Facility (the “Administrative Agent’s Policy”; together with the Owner’s
Policy, the “Title Policies”), reasonably acceptable in form and substance to
Participants, insuring the Lien created by the Assignment of Leases as a valid
first priority Lien against the Leased Property, subject in each case to such
exceptions to title as are permitted under any of the Operative Documents, in an
amount equal to the Aggregate Commitment Amount together with complete, legible
copies of all recorded documents referenced as exceptions therein.  The Title
Policies shall be dated as of the Document Closing Date and, to the extent
permitted under Applicable Laws, shall, as applicable:  (v) contain affirmative
endorsements as to mechanics’ liens, zoning, comprehensive coverage,
encroachments, the nonviolation of covenants and restrictions, rights of access
and survey matters, (x) delete survey exclusions, (y) contain endorsements
regarding the effect of recharacterization, and (z) contain such other
endorsements reasonably requested by the Participants.

 

(xi)                         Filings and Recordings.  All filings or recordings
enumerated and described in Schedule 6.1(xi) shall have been made (or
appropriate arrangements so to file shall have been made) in the appropriate
places or offices.  All recording and filing fees and taxes with respect to any
recordings or filings made pursuant to this Section 6.1(xi) shall have been paid
in full by Lessee or from the Advance on or prior to such date, and satisfactory
evidence thereof shall have been delivered to the Lessor and Administrative
Agent, or arrangements for such payment shall have been made by Lessee to the
reasonable satisfaction of Lessor.

 

(xii)                          Insurance.  Lessor shall have received (i) a
report from the Insurance Consultant (or another insurance consultant reasonably
acceptable to Lessor), in form and substance reasonably satisfactory to Lessor,
stating that the Facility and the Site will be properly and adequately insured
pursuant to the requirements of the Lease and

 

16

--------------------------------------------------------------------------------


 

(ii) insurance (including, without limitation, any flood insurance required to
be obtained by the Lessee under the Operative Documents) complying with, and to
the extent required to be in place on the Document Closing Date pursuant to, the
provisions of the Lease shall be in full force and effect in all material
respects as evidenced by customary certificates of insurance, broker’s reports
or insurance binders provided by the Lessee’s or the Parent Guarantor’s brokers
to Lessor, all in form and substance reasonably satisfactory to Lessor and the
Administrative Agent.

 

(xiii)                           No Material Adverse Change.  Since
September 30, 2016 and excluding any Disclosed Matters, there shall be no
Closing Date Material Adverse Effect.

 

(xiv)                         Requirements of Law.  The Overall Transaction does
not violate in any material respect any Applicable Laws and does not, in and of
itself, subject any Participant to any material adverse regulatory prohibitions
or constraints or cause any such Person to violate any Applicable Laws.

 

(xv)                        [Reserved.]

 

(xvi)                         No Default.  There shall not have occurred and be
continuing any Default, Event of Default, Event of Loss, Specified Significant
Environmental Event or Specified Material Environmental Violation, and no
Default, Event of Default, Event of Loss Specified Significant Environmental
Event or Specified Material Environmental Violation will have occurred and be
continuing immediately after giving effect to the Advance Request.

 

(xvii)                          Subordination of Existing Lease. The Existing
Lease shall have been subordinated to the Lease on terms reasonably acceptable
to the Lessor and the Participants.

 

(xviii)                          Financial Statements.   Receipt by Lessor of
(A) audited consolidated balance sheets and related consolidated statements of
income and statements of cash flows of the Parent Guarantor and its consolidated
subsidiaries for the most recently completed fiscal year ending more than ninety
(90) days prior to the Document Closing Date, and (B) unaudited consolidated
balance sheets and related consolidated statements of income and statements of
cash flows for any quarterly interim period or periods (other than the fourth
fiscal quarter of the Parent Guarantor’s fiscal year) of the Parent Guarantor
and its consolidated subsidiaries ending more than forty-five (45) days prior to
the Document Closing Date; provided that the requirements set forth in this
paragraph may be fulfilled by the filing of the Parent Guarantor’s Annual Report
on Form 10-K with the Securities and Exchange Commission for the applicable
fiscal year (in the case of clause (A) above) and the Parent Guarantor’s
Quarterly Report on Form 10-Q with the Securities and Exchange Commission for
the applicable fiscal quarter (in the case of clause (B) above).

 

(xix)                         Collateral Documents.  Lessor and Administrative
Agent shall have received an executed copy of the Assignment of Purchase
Agreement.

 

17

--------------------------------------------------------------------------------


 

(xx)                         Governmental Approvals.  Except as could not
reasonably be expected to cause a Material Adverse Effect: (A) all Governmental
Actions and other approvals, consents, licenses and easements  (but excluding
any approvals of the subdivision of the parcel of real property of which the
Site is a part) required to be taken, given or obtained, as the case may be, by
or from any Governmental Authority or another Person, or by or from any trustee
or holder of any indebtedness or obligation of Lessee or any Guarantor, that are
necessary in connection with the performance of their respective obligations
under the Operative Documents, and that are necessary to have been obtained
prior to the Document Closing Date shall have been taken, given or obtained, as
the case may be, shall be in full force and effect, and (B) the time for appeal
with respect thereto shall have expired (or, if an appeal shall have been taken,
the same shall have been dismissed) and shall not be subject to any pending
proceedings or appeals (administrative, judicial or otherwise).

 

(xxi)                         Advance Request.  Lessor and the Administrative
Agent shall have received a fully executed counterpart of the Advance Request,
executed by the Lessee, in accordance with Section 3.3(a).

 

(xxii)                          Fees.  The Administrative Agent, the
Participants and the Arranger shall have received all Fees due and payable
pursuant to Section 4.4, or such payment will be made out of the requested
Advance to the extent permitted pursuant to the terms hereof.

 

(xxiii)                          Representation and Warranties.  On the Document
Closing Date, the representations and warranties of the Lessee and each
Guarantor herein and in each of the other Operative Documents shall be true and
correct in all material respects as though made on and as of such date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(xxiv)                         Litigation.  Except for Disclosed Matters, no
action or proceeding shall have been instituted, nor to Lessee’s or Parent
Guarantor’s knowledge, shall any action or proceeding be threatened, before any
Governmental Authority, nor shall any order, judgment or decree have been issued
or be reasonably expected to be proposed to be issued by any Governmental
Authority (i) to set aside, restrain, enjoin or prevent the performance by
Lessee or any Guarantor in any material respect of this Participation Agreement,
any other Operative Document or any transaction contemplated as part of the
Overall Transaction or (ii) that questions the validity of the Operative
Documents or the rights or remedies of the Lessor or the Administrative Agent
with respect to the Lessee, each Guarantor, the Leased Property or the other
Collateral under the Operative Documents, and in each case as to clause (i) or
clause (ii) above, for which there is a reasonable expectation of an adverse
decision which would have or would reasonably be expected to have a Material
Adverse Effect.

 

(xxv)                        [Reserved.]

 

(xxvi)                         Commitment Amount.  The aggregate amount to be
Funded by the

 

18

--------------------------------------------------------------------------------


 

Participants on the Document Closing Date does not exceed the Aggregate
Commitment Amount.

 

(xxvii)                         Transaction Expenses.  Lessee shall have paid or
made arrangements to pay all applicable Transaction Expenses and other fees and
expenses required to be paid or reimbursed by the Lessee on the Document Closing
Date pursuant to the Arranger Fee Letter (to the extent invoiced at least three
(3) Business Days prior to the Document Closing Date (or such later date as the
Lessee may reasonably agree)).

 

(xxviii)                          Authorization, Execution and Delivery of
Documents.  The Participation Agreement, the Guaranty, the Deed, the Assignment
of Purchase Agreement, the Purchase Agreement, the Lease, the Memorandum of
Lease, the Loan Agreement, the Notes, the Security Instruments and the Fee
Letters shall have been duly authorized, executed and delivered by each of the
other initial parties thereto, shall (to the extent the form and substance
thereof shall not be prescribed hereby) be in form and substance satisfactory to
each Participant and copies of an executed counterpart of each thereof (except
for (i) the Notes, originals of which shall only be delivered to the applicable
Lender and (ii) each Fee Letter, originals and copies of which shall only be
delivered to the parties thereto) shall have been received by each of the
Participants, the Administrative Agent and Lessor.  Each Lender shall have
received an original, duly executed Note registered in such Lender’s name.  Each
of the Operative Documents listed in this clause (xxviii) shall be in full force
and effect as to all other initial parties thereto.

 

All documents and instruments required to be delivered on the Document Closing
Date shall be delivered at the offices of Chapman and Cutler LLP, 595 Market
Street, Suite 2600, San Francisco, California 94105-2839, Attention:  Vincent W.
Pelleriti, Esq., or at such other location as may be determined by the Lessor
and the Lessee.

 

ARTICLE VII
[OMITTED]

 

ARTICLE VIII
REPRESENTATIONS

 

Section 8.1.                             Representations of the Participants. 
As of the Document Closing Date (or, if later, the date of its execution of an
Assignment Agreement or other joinder to this Participation Agreement), each
Participant represents and warrants, severally and only as to itself, to the
other Participants, the Administrative Agent, Lessee and the Guarantors that:

 

(a)                        Power and Authority.  Such Participant has the
requisite power and authority to enter into and perform its obligations under
the Operative Documents to which it is a party.

 

(b)                        Lessor Liens.  There are no Lessor Liens attributable
to such Participant on the Lease, the Leased Property or any other Collateral.

 

19

--------------------------------------------------------------------------------


 

(c)                         Organization, etc.  Such Participant is a
corporation, banking association, limited liability company or other
organization validly organized and existing and in good standing under the laws
of the State or jurisdiction of its creation.

 

(d)                        ERISA.  Such Participant is not and will not be
making its Advances hereunder, and is not performing its obligations under the
Operative Documents, with the assets of an “employee benefit plan” (as defined
in Section 3(3) of ERISA), which is subject to Title I of ERISA or “plan” (as
defined in Section 4975(e)(1) of the Code).

 

The making of the Loan or the advancing of Lessor Amount by a Participant on the
Document Closing Date shall constitute an affirmation by such Participant of the
preceding representations and warranties.

 

Section 8.2.                             Representations of Lessee.  Lessee, on
behalf of itself and its Subsidiaries, represents and warrants to each of the
other parties hereto as of the Document Closing Date, other than with respect
Disclosed Matters, that:

 

(a) Organization; Powers.  Each of the Lessee and its Material Subsidiaries is
duly organized or incorporated, as the case may be, validly existing and in good
standing (to the extent the concept is applicable in such jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite
organizational power and authority to carry on its business as now conducted
and, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and (to the
extent the concept is applicable in such jurisdiction) is in good standing in,
every jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification.

 

(b)                                Authorization; Enforceability.  The Operative
Documents to which the Lessee is a party are within Lessee’s organizational
powers and have been duly authorized by all necessary organizational actions
and, if required, actions by equity holders.  The Operative Documents to which
Lessee is a party have been duly executed and delivered by Lessee and constitute
a legal, valid and binding obligation of Lessee, enforceable in accordance with
its terms, subject to (i) applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or other laws affecting creditors’ rights generally,
(ii) general principles of equity, regardless of whether considered in a
proceeding in equity or at law and (iii) requirements of reasonableness, good
faith and fair dealing.

 

(c)                                Governmental Approvals; No Conflicts.  The
execution, delivery and performance by the Lessee of the Operative Documents to
which the Lessee is a party (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been, or will be by the time required, obtained or made and
are, or will be by the time required, in full force and effect, (ii) will not
violate in any material respect any applicable material law or regulation or the
charter, by-laws or other organizational documents of Lessee or any material
order of any Governmental Authority binding upon Lessee or its assets,
(iii) will not violate in any material respect or result in a default under any
indenture, material agreement or other material instrument binding upon the
Lessee or its assets, or give rise to a right thereunder to require any payment
to be made by the

20

--------------------------------------------------------------------------------


 

Lessee, except, in the case of this clause (iii), for any such violations,
defaults or rights that could not reasonably be expected to result in a Material
Adverse Effect, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Lessee, other than Permitted Liens and requirements (if
any) to provide cash collateral or deposits under any of the Operative
Documents.

 

(d)                                Location of Chief Executive Office and
Principal Place of Business, etc.  As of the Document Closing Date, (i) the
“location” (as such term is used in Section 9-307 of the Uniform Commercial
Code) of the Lessee is the State of New York, (ii) the place where its records
concerning the Leased Property and all documents relating to the Leased Property
are kept is located in the towns of Mount Pleasant and Greenburgh, New York, and
(iii) Old Saw Mill Holdings LLC is its true legal name as registered in the
jurisdiction of its organization, its federal employer identification number is
81-5162016.

 

Section 8.3.                             Representations and Warranties of
Administrative Agent.  Bank of America, N.A., in its individual capacity and not
in its capacity as Administrative Agent (with the exception of the last sentence
of clause (b) below, which representation and warranty is made by Bank of
America, N.A. solely in its capacity as Administrative Agent), hereby represents
and warrants to each of the other parties hereto that:

 

(a)                        Organization and Authority.  It is duly organized as
a national banking association under the laws of the United States of America,
and has the corporate power and authority to enter into and perform its
obligations under the Operative Documents.

 

(b)                        Authorization; Binding Effect.  The Operative
Documents to which Administrative Agent is or will be a party have been or will
be, on the date required to be delivered hereby, duly authorized, executed and
delivered by the Administrative Agent.  This Participation Agreement is, and
each such other Operative Documents is, or, when so executed and delivered by
the Administrative Agent will be, valid, legal and binding obligation of the
Administrative Agent, enforceable against the Administrative Agent in accordance
with their respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

(c)                         Non-Contravention.  Neither the execution and
delivery by the Administrative Agent of the Operative Documents to which it is
or will be a party, either in its individual capacity, or as Administrative
Agent, or both, nor compliance with the terms and provisions thereof, conflicts
with, results in a breach of, constitutes a default under (with or without the
giving of notice or lapse of time or both), or violates any of the terms,
conditions or provisions of:  (i) its charter documents or bylaws; (ii) any
bond, debenture, note, mortgage, indenture, agreement, lease or other instrument
to which it is now a party or by which it or its property, either in its
individual capacity, or as Administrative Agent, or both, is bound or affected,
where such conflict, breach, default or violation would be reasonably likely to
materially and adversely affect the ability of the Administrative Agent, either
in its individual capacity, or as Administrative Agent, or both, to perform its
obligations under any Operative Document to which it is or will be a

 

21

--------------------------------------------------------------------------------


 

party, either in its individual capacity, or as Administrative Agent, or both;
or (iii) any of the terms, conditions or provisions of any law, rule,
regulation, order, injunction or decree of any Governmental Authority or any of
the terms, conditions or provisions of any law, rule, regulation, order,
injunction or decree of any Governmental Authority applicable to it in its
individual capacity or as Administrative Agent, or both, where such conflict,
breach, default or violation would be reasonably likely to materially and
adversely affect the ability of the Administrative Agent, either in its
individual capacity, or as Administrative Agent, or both, to perform its
obligations under any Operative Document to which it is or will be a party.

 

(d)                        Absence of Litigation, etc.  There is no litigation
(including derivative actions), arbitration or governmental proceedings pending
or, to the best knowledge of the Administrative Agent, threatened against it
which would be reasonably likely to adversely affect the Administrative Agent’s
ability to perform its obligations under the Operative Documents to which it is
or will be a party.

 

(e)                         Governmental Actions.  No action, consent or
approval of, registration or filing with or any other action by any federal or
Governmental Authority is or will be required by the Administrative Agent in
connection with the Overall Transaction, except those which have been made or
obtained or will be obtained on a timely basis in the ordinary course of the
Administrative Agent’s business, and which are in full force and effect.

 

ARTICLE IX
COVENANTS OF LESSEE

 

Section 9.1.                             Affirmative Covenants of Lessee
regarding Existence and Conduct of Business.  Until the Lease Balance has been
paid in full, the Lessee shall (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and
(b) take, or cause to be taken, all reasonable actions to preserve, renew and
keep in full force and effect the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of the business of the Lessee and its
Subsidiaries taken as a whole and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except, in
the case of this clause (b), to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 9.1 shall not prohibit any merger, consolidation, disposition,
liquidation, dissolution or other transaction permitted under Section 9.2.

 

Section 9.2.                             Negative Covenants of Lessee regarding
Fundamental Changes and Asset Sales.  The Lessee covenants and agrees with the
Participants that, until the Lease Balance has been paid in full, the Lessee
will not merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions,
including pursuant to a Sale and Leaseback Transaction) all or substantially all
of the assets of the Lessee (taken as a whole) (whether now owned or hereafter
acquired), or liquidate or dissolve, except that:

 

22

--------------------------------------------------------------------------------


 

(a)                               if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
any Person (other than the Parent Guarantor or any of its Subsidiaries) may
merge or consolidate with the Lessee; provided that any such merger or
consolidation must result in the Lessee as the surviving entity (unless in
connection therewith an Affiliate Transferee becomes the Lessee pursuant to
Article VI of the Lease);

 

(b)                                the Parent Guarantor or any of its
Subsidiaries may merge or consolidate with the Lessee; provided that any such
merger or consolidation must result in the Lessee as the surviving entity
(unless in connection therewith an Affiliate Transferee becomes the Lessee
pursuant to Article VI of the Lease);

 

(c)                                the Lessee may enter into, terminate or
modify leases, subleases, licenses and sublicenses of technology and other
property (1) in the ordinary course of business (to the extent not prohibited by
the Lease), (2) between or among the Parent Guarantor, the Lessee, any
Subsidiary Guarantors and any of their Subsidiaries (or any combination thereof)
(to the extent not prohibited by the Lease) or (3) as permitted by Article VI of
the Lease;

 

(d)                               the Lessee may incur Liens permitted under
Section 9(b) of the Guaranty; and

 

(e)                                with respect to any rights, title or interest
of the Lessee in the Collateral and the Purchase Agreement, leases, subleases,
assignments and other transfers pursuant to or permitted by the Operative
Documents, including the assignment of certain rights under the Purchase
Agreement (including the right to take title to the Facility) pursuant to the
Assignment of Purchase Agreement.

 

ARTICLE X
OTHER COVENANTS AND AGREEMENTS

 

Section 10.1.                             Covenants of the Administrative Agent
and the Participants.  (a) Lessor Liens. Each of the Participants (severally and
not jointly with any other Participants), the Administrative Agent and Lessor
hereby agrees that so long as this Participation Agreement is in effect it:

 

(i)                          will not create, incur, assume or suffer to exist a
Lessor Lien attributable to it upon the Lease, the Leased Property or any other
Collateral (other than as contemplated by any of the Operative Documents); and

 

(ii)                          will remove such Lessor Lien created or incurred
by it and use its best efforts to remove Lessor Lien attributable to it assumed
or suffered to exist by it upon the Lease, the Leased Property or any other
Collateral (other than the Liens of the Security Instruments and such other
Liens as are contemplated by any of the Operative Documents); provided, however,
that any action taken pursuant to this clause (ii) shall not limit the Lessee’s
rights or remedies under any of the Operative Documents.

 

(b)                                 Loan Agreement.  Lessor and each Participant
hereby agree that, so long as the

 

23

--------------------------------------------------------------------------------


 

 Lease is in effect, Lessor shall not consent to or permit any amendment, waiver
or other modification of the terms and provisions of the Loan Agreement, any
Security Instrument or any Note, whether or not any Event of Default shall have
occurred and be continuing, if any such amendment, waiver, modification or
action would have the effect of increasing the obligations of Lessee or any
Guarantor or decreasing or otherwise adversely affecting the rights or remedies
of Lessee or any Guarantor, in each case without the prior written consent of
Lessee or such Guarantor, as applicable, except that without such consent,
Lessor may waive performance by Administrative Agent of obligations to Lessor,
the non-performance of which does not adversely affect Lessee or any Guarantor.

 

(c)                                  Acceptance of Provisions of Lease.  The
Participants and the Administrative Agent hereby acknowledge and accept the
terms and conditions of the Lease, including Sections 15.2, 19.1, 19.2 and 20.1
of the Lease.

 

(d)                                  Depreciation. With respect to each taxable
year or portion thereof that includes the Document Closing Date and ends on or
prior to the Expiration Date except following an Event of Default and
foreclosure, Lessor and each other Participant agrees that it shall not claim
any federal, state or local tax attributes or benefits (including depreciation)
relating to the Leased Property or otherwise claim ownership of the Leased
Property for federal, state or local tax purposes unless required to do so by an
appropriate taxing authority or after a clearly applicable change in Applicable
Laws or as a protective response to a proposed adjustment by a Governmental
Authority; provided, however, that, if Lessor or any Participant claims or
intends to claim any such federal, state or local tax attributes or benefits or
if it proposes to claim any such federal, state or local tax attributes or
benefits as a protective response, such Person shall promptly notify Lessee
thereof and shall permit Lessee to contest such requirement in a manner similar
to the contest rights provided in, and subject to any applicable limitation to a
contest contained in, Section 13.4(b).

 

(e)                                  Right of Set-Off.  Each of the
Participants, the Lessor and the Administrative Agent, in its individual
capacity, and each of Lessee and the Guarantors covenants as to itself, not
jointly with any other Person, that it shall not exercise, or attempt to
exercise, any right of setoff, banker’s lien, or the like, against any deposit
account or property of any Guarantor or Lessee, or any of their Affiliates held
or maintained by such Person without the prior written consent of the
Administrative Agent, which shall base its decision to grant such consent solely
upon a determination, upon the advice of the Administrative Agent’s counsel,
that such exercise shall not adversely affect the right of any other Participant
to resort to any other right or remedy as a result of the application of state
law relating to Lender; provided that, notwithstanding anything to the contrary
in any Operative Document, no such rights shall be exercised unless an Event of
Default has occurred and is continuing.

 

(f)                                  Release of Documents.  The Administrative
Agent hereby agrees that, upon repayment in full of all Loans and Lessor Amount
and all other amounts due and owing from Lessee under the Operative Documents to
Administrative Agent and the Participants, the Administrative Agent shall, at
Lessee’s sole cost and expense, execute and deliver to the Lessee a bill of
sale, release of any Security Instrument, releases of all other Liens created by
the Operative Documents and termination statements for any financing statements
relating to the

 

24

--------------------------------------------------------------------------------


 

Leased Property or any of the Collateral which are then of record naming the
Administrative Agent as secured party or assignee thereof.

 

(g)                                   Release of Liens. Administrative Agent
hereby agrees with Lessee (so long as no Event of Default shall have occurred
and be continuing), the Lenders and Administrative Agent, except as otherwise
expressly authorized or otherwise permitted under any of the Operative
Documents, not to release the Lien of any of the Security Instruments on the
Collateral.

 

(h)                                  Specified Tax Abatement Documents.  Subject
to Section 8.3 of the Lease, the Administrative Agent and the Participants shall
cooperate with the Lessee in connection with any existing or proposed Specified
Tax Abatement Transaction and shall execute and deliver any Specified Tax
Abatement Document as may be requested by Lessee from time to time.

 

(i)                                   Requested Information. From time to time
at Lessee’s written request, Lessor shall provide (subject to Section 15.25)
Lessee with information similar to the information provided by Lessor to Lessee
on or before the Document Closing Date with respect to ownership and control of
the Lessor, in any such case, to the extent requested for accounting purposes in
connection with the Operative Documents and transactions contemplated hereby and
thereby.

 

ARTICLE XI
LESSEE’S RIGHT OF QUIET ENJOYMENT

 

Notwithstanding anything contained herein to the contrary, the provisions of
Section 4.1 of the Lease shall be applicable to the Participants and
Administrative Agent under this Participation Agreement and each Participant and
Administrative Agent hereby agrees to be bound by the provisions of such
Section 4.1 of the Lease and to recognize the Lessee’s rights to purchase the
Leased Property as set forth in the Lease.

 

ARTICLE XII
TRANSFERS OF PARTICIPANTS’ INTERESTS

 

Section 12.1.                             Assignments.

 

(a)                                 All or any part of the interest of any
Lender in, to or under this Participation Agreement, the other Operative
Documents, the Leased Property or the Notes may be assigned or transferred by
such Lender at any time to any Person; provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all such
rights and obligations under the Loan Agreement (if applicable to such Lender);
(ii) unless both parties to the assignment are Participants immediately prior to
giving effect to the assignment, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment shall not be less than
$5,000,000.00 (or if less, the entire amount of such Lender’s Loan Commitment)
and shall be an integral multiple of $5,000,000.00 (or such Participant’s entire
Commitment), (iii) each such assignment shall be to an Eligible Assignee,
(iv) the Lessor shall have received from the assignee/transferee or the
assignor/transferor of a transfer fee in the amount of $1,000.00; (v) each
assignee or transferee shall have complied, as of the date of the transfer, with

 

25

--------------------------------------------------------------------------------


 

the delivery requirements of Section 12.3(a); (vi) each assignee or transferee
shall (A) acknowledge in writing, addressed and delivered to each of the parties
to this Participation Agreement, that the obligations to be performed by the
assignor or transferor from and after the date of such transfer or assignment
under this Participation Agreement and all other Operative Documents are its
obligations, including the obligations imposed by this Section 12.1(a), the
transferor and transferee Lender shall deliver to the Lessee, the Guarantors,
the Administrative Agent and the Lessor an Assignment Agreement, each executed
by the assignee or transferee and (B) represent and warrant to Lessor, the
Guarantors, the Administrative Agent, each other Participant and the Lessee in
writing each of the representations and warranties as set forth in Section 8.1
and that it has the requisite power and authority to accept such assignment or
transfer and engage in the Overall Transaction; and (vii) to the extent required
in the definition of “Eligible Assignee”, Lessee shall have provided its written
consent (not to be unreasonably withheld or delayed) which consent shall not be
required during the existence of an Event of Default.

 

Any transfer or assignment made in violation of the above requirements shall not
be effective against the other parties to this Participation Agreement until
such requirements are satisfied.  Lessee shall not be responsible for any costs
or expenses in connection with any such sale, assignment or other transfer.

 

(b)                                  All or any part of the Lessor Amount and
the corresponding interests of the Lessor in, to or under the Leased Property
and the other Collateral may be assigned or transferred by the Lessor at any
time to any Person; provided, however, that (i) Lessor shall give written notice
of such assignment and the name of the assignee to Lessee; (ii) the assignee or
transferee shall be an Eligible Assignee and have complied, as of the date of
the transfer, with the delivery requirements of Section 12.3(a); (iii) the
assignee or transferee shall (A) acknowledge in writing, addressed and delivered
to each of the parties to this Participation Agreement, that the obligations to
be performed by the assignor or transferor from and after the date of such
transfer or assignment under this Participation Agreement and all other
Operative Documents are its obligations, including the obligations imposed by
this Section 12.1(b), the transferor and transferee shall deliver to the Lessee,
the Guarantors, the Administrative Agent and the Lessor an Assignment Agreement,
each executed by the assignee or transferee) and (B) represent and warrant to
Lessor, the Guarantors, Administrative Agent and the Lessee in writing each of
the representations and warranties as set forth in Section 8.1 and that it has
the requisite power and authority to accept such assignment or transfer and to
engage in the Overall Transaction; (iv) to the extent required in the definition
of “Eligible Assignee”, Lessee shall have provided its written consent (not to
be unreasonably withheld or delayed) which consent shall not be required during
the existence of an Event of Default; and (v) unless the assignee to the
assignment is a Lessor immediately prior to giving effect to the assignment, the
amount of the Lessor Amount being assigned pursuant to such assignment shall not
be less than $25,000,000.00 (or if less, the entire amount of the Lessor Amount)
and shall be an integral multiple of $5,000,000.00 (or the Lessor Amount).

 

Notwithstanding anything contained in the foregoing to the contrary, so long as
no Event of Default exists, such assignment shall not be made if (1) in the
reasonable opinion of Lessee, such assignment would cause Lessee to lose or fail
to achieve any accounting benefits in

 

26

--------------------------------------------------------------------------------


 

connection with the Lease and (2) Lessee provides the Administrative Agent and
the Lessor written notice of such determination within ten (10) Business Days of
(A) Lessee’s receipt of the notice described in clause (i) of the immediately
preceding paragraph and (B) Lessee’s receipt of all information needed regarding
the proposed assignee as may be reasonably requested by Lessee or Lessee’s
independent public accountants, which request shall be made within ten
(10) Business Days after Lessee’s receipt of the notice described in clause
(i) of the immediately preceding paragraph. In the event Lessee has objected in
writing to the proposed assignee above, Lessee hereby agrees to use commercially
reasonably efforts to cooperate with Lessor to restructure the proposed
assignment or with Lessor’s efforts to find a replacement assignee which shall
be an Eligible Assignee and which shall comply with the terms and conditions set
forth above and to which Lessee shall not have objected in writing pursuant to
the terms hereof. The parties hereto and any such assignee will execute such
documents and make such filings and recordings as are reasonably requested by
the Lessor or the Administrative Agent to maintain the interests of the parties,
preserve, protect and perfect the interest of Administrative Agent and Lessor in
the Leased Property and other Collateral.

 

Any transfer or assignment made in violation of the above requirements shall not
be effective against the other parties to this Participation Agreement until
such requirements are satisfied.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Lessee, shall maintain at one of its offices a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Participants, and the Commitments
of, and principal amounts (and stated interest) of the amounts owing to, each
Participant pursuant to the terms hereof from time to time under this
Participation Agreement or the other Operative Documents and the Collateral
(including, without limitation, all or portion of the Rent owing to it) (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Lessee, the Administrative Agent and the Participants shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Participant hereunder for all purposes of this Participation Agreement and
the other Operative Documents.  The Register shall be available for inspection
by the Lessee and any Participant, at any reasonable time and from time to time
upon reasonable prior notice.

 

Section 12.2.                             Participations.  Notwithstanding
Section 12.1, any Participant may at any time sell to one or more commercial
banks or other Persons (each of such commercial banks and other Persons being
herein called a “Sub-Participant”) participating interests in all or a portion
of its rights and obligations under this Participation Agreement or the other
Operative Documents and the Collateral (including, without limitation, all or
portion of the Rent owing to it) without the prior consent of the Lessee or the
Administrative Agent; provided, however, that:

 

(a)                        no participation contemplated in this Section 12.2
shall relieve such Participant from its obligations hereunder or under any other
Operative Document;

 

(b)                         such Participant shall remain solely responsible for
the performance of its Commitment and such other obligations hereunder and under
any Operative Documents;

 

27

--------------------------------------------------------------------------------


 

(c)                         the Lessee, Lessor and the Administrative Agent
shall continue to deal solely and directly with such Participant in connection
with such Participant’s rights and obligations under this Participation
Agreement and each of the other Operative Documents;

 

(d)                         no Sub-Participant shall be entitled to require such
Lender to take or refrain from taking any action hereunder or under any other
Operative Document, except for matters requiring consent of all Participants or,
as applicable, all Lenders; and

 

(e)                         the Lessee shall not be required to pay any amount
under this Participation Agreement that is greater than the amount which it
would have been required to pay had no participating interest been sold.

 

Each Participant that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Lessee, maintain a register on which it
enters the name and address of each Sub-Participant and the principal amounts
(and stated interest) of each Sub-Participant’s interest in this Participation
Agreement or the other Operative Documents and the Collateral (including,
without limitation, all or portion of the Rent owing to it) (the
“Sub-Participant Register”); provided that no Participant shall have any
obligation to disclose all or any portion of the Sub-Participant Register
(including the identity of any Sub-Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under this Participation Agreement or the other Operative Documents
and the Collateral (including, without limitation, all or portion of the Rent
owing to it)) to any Person except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Sub-Participant Register shall be conclusive absent manifest error, and such
Participant shall treat each Person whose name is recorded in the
Sub-Participant Register as the owner of such participation for all purposes of
this Participation Agreement and the other Operative Documents notwithstanding
any notice to the contrary.  For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Sub-Participant Register.

 

Section 12.3.                             Withholding Taxes; Disclosure of
Information; Pledge Under Regulation A.  (a) If any Participant and any assignee
or, or Sub-Participant in, any Note or Lessor Amount (each such assignee or
participant, a “Recipient”) is organized under the laws of the United States of
America or any State thereof, then such Recipient shall (i) furnish to the
Lessor, the Administrative Agent and the Lessee in duplicate, for each taxable
year of Recipient during the Term, a properly completed and executed Internal
Revenue Service Form W-9 and any additional form (or such other form) as is
necessary to claim complete exemption from United States withholding taxes on
all payments hereunder, and (ii) provide to the Lessor, the Administrative
Agent, the Guarantors and the Lessee a new Internal Revenue Service Form W-9 and
any such additional form (or other such form) upon the expiration or
obsolescence of any previously delivered form in accordance with applicable
United States laws and regulations duly executed and completed by the Lessor or
Recipient, as the case may be.

 

(b)                                  If any Recipient is organized under the
laws of any jurisdiction other than the United States or any State thereof, then
the Recipient shall (i) furnish to the Lessor, the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent, the Guarantors and the Lessee in duplicate, for each
taxable year of Recipient during the Term, a properly completed and executed
Internal Revenue Service Form W-8 ECI, Internal Revenue Service Form W-8 BEN-E
or Internal Revenue Service Form W-8 IMY, as applicable, and any additional form
(or such other form) as is necessary to benefit from complete exemption from
United States withholding taxes on all payments hereunder, (ii) provide to the
Lessor, the Administrative Agent, the Guarantors and the Lessee a new Internal
Revenue Service Form W-8 ECI, Internal Revenue Service Form W-8 BEN-E or
Internal Revenue Service Form W-8 IMY, as applicable, and any such additional
form (or such other form) upon the expiration or obsolescence of any previously
delivered form duly executed and completed by such Recipient, and (iii) comply
at all times with all applicable United States laws and regulations and all
provisions of any applicable tax treaty with regard to such withholding tax
exemption.

 

(c)                                  By its acceptance of an assignment of or
participation in the interests, in whole or in part, of any Participant under
this Participation Agreement, each assignee or Sub-Participant shall be deemed
bound by the provisions set forth in this Article XII and to represent on the
date it becomes a Recipient, that it is entitled to complete exemption from
United States withholding taxes on all payments hereunder.

 

(d)                                 Subject to Section 15.14 hereof, the
Administrative Agent or any Participant may, in connection with any assignment,
participation or proposed assignment or participation permitted pursuant to this
Article XII, disclose to the Recipient or proposed Recipient any information
relating to the Lessee.

 

(e)                                     Anything in this Article XII to the
contrary notwithstanding, any Participant may, without the consent of the
Lessee, assign and pledge all or any portion of its interest in the Notes or
this Participation Agreement to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board.

 

(f)                                    If a payment made to a Participant under
any Operative Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Participant were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Participant shall deliver to the
Lessee and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Lessee or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lessee or the Administrative Agent as may be
necessary for the Lessee and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Participant has complied with
such Participant’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the Document Closing Date.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XIII
INDEMNIFICATION

 

Section 13.1.                             Indemnification.

 

(a)                                 General Indemnification.  Without limitation
on the rights of any Indemnitee under any other indemnification set forth in
this Article XIII, whether or not any of the transactions contemplated hereby
shall be consummated, Lessee shall pay and assume liability for, and does hereby
agree to indemnify, protect, defend, save and keep harmless each General
Indemnitee from and against any and all Claims that may be imposed on, incurred
by or asserted against such General Indemnitee (whether because of action or
omission by such General Indemnitee), whether or not such Claim is covered by
any other indemnification under this Article XIII or such General Indemnitee
shall also be indemnified as to any such Claim by any other Person, and whether
or not such Claim arises or accrues after the Expiration Date,

 

in each case under this Section 13.1(a), arising out of or in any way relating
to:

 

(1)                         any of the Operative Documents, any of the
transactions contemplated thereby or any investigation, litigation or proceeding
in connection therewith, and any amendment, modification or waiver in respect
thereof;

 

(2)                         the Leased Property, or any part thereof or interest
therein;

 

(3)                         the purchase, manufacturing, mortgaging, design,
construction, preparation, installation, inspection, delivery, non-delivery,
acceptance, rejection, purchase, ownership, possession, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition or
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, operation, condition, sale (including, without limitation, any sale
or other transfer pursuant to Sections 15.1 or 16.2 of the Lease or any sale or
transfer pursuant to Articles XVIII, XX or XXI of the Lease), return or other
disposition of all or any part of any interest in the Leased Property or the
Site or the imposition of any Lien (or incurring of any liability to refund or
pay over any amount as a result of any Lien) thereon, including, without
limitation:  (i) Claims or penalties arising under the Purchase Agreement or any
other agreements or obligations relating to the acquisition of the Site or from
any violation of law or in tort (strict liability or otherwise) by Lessee,
Administrative Agent, Lessor, any Participant or any other Person or with
respect to the use, operation or maintenance of the Leased Property or the Site,
(ii) loss of or damage to the environment (including, without limitation,
investigation costs, cleanup costs, response costs, remediation and removal
costs, costs of corrective action, costs of financial assurance, and all other
damages, costs, fees and expenses, fines and penalties, including natural
resource damages), or death or injury to any Person, and all expenses associated
with the protection of wildlife, aquatic species, vegetation, flora and fauna,
and any mitigating action required by or under any Environmental Laws, (iii) any
Claim resulting from or related to latent or other defects in the Leased
Property, whether or not discoverable, (iv) any Claims resulting from the
existence or Release of any Hazardous Substance at or from the Leased Property
or the Site, (v) any Claim resulting from or related to the purchase,
acquisition, lease or transfer of the Leased Property, (vi) any Claim based upon
a violation or alleged violation of the terms of any restriction, easement,
condition or covenant or other matter affecting title to the Leased Property or

 

30

--------------------------------------------------------------------------------


 

the Site, (vii) the making of any Modifications in violation of any standards
imposed by any insurance policies required to be maintained by the Lessee
pursuant to the Lease which are in effect at any time with respect to the Leased
Property or the Site or any part thereof, or (viii) any Claim for patent,
trademark or copyright infringement;

 

(4)                         the offer, issuance, sale, transfer or delivery of
the Notes or Lessor Amount in accordance with the terms of this Participation
Agreement;

 

(5)                         any inaccuracy of any representation or warranty
made by Lessee or any of its Subsidiaries in any Operative Document or any
certificate delivered by it with respect to any of the Operative Documents;

 

(6)                         the transactions contemplated hereby or by any other
Operative Document, in respect of the application of Parts 4 and 5 of Subtitle B
of Title I of ERISA and any prohibited transaction described in
Section 4975(c) of the Code other than as a result of a breach of the
representation set forth in Section 8.1(d) hereof;

 

(7)                         the retaining or employment of any broker, finder or
financial advisor by the Lessee to act on its behalf in connection with this
Participation Agreement; or

 

(8)                         any other agreement entered into or assumed by
Lessee or its Affiliate in connection with the Leased Property (including, in
connection with each of the matters described in this Section 13.1 to which this
indemnity shall apply, matters based on or arising from the negligence of any
Participant Indemnitee or any General Indemnitee).

 

It is expressly understood and agreed that the indemnities provided for herein
shall, except as otherwise provided herein, (i) survive the expiration or
termination of and shall be separate and independent from any remedy under the
Lease or any other Operative Document and (ii) continue to benefit a Participant
that has been replaced pursuant to Section 14.9 hereof or a Lender whose
interest is purchased pursuant to Section 2.10 of the Loan Agreement.

 

(b)                                  Exclusions from Indemnities. 
Notwithstanding the foregoing provisions of this Article XIII, Lessee shall not
be obligated to indemnify a General Indemnitee under Section 13.1 and Lessor
shall not be required to indemnify a Participant Indemnitee under
Section 13.1(a) for any Claim to the extent that such Claim is attributable to:
(i) criminal acts or the gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction in a final,
non-appealable judgment; (ii) the breach by such Indemnitee of its
representations and warranties in Section 8.1 or 8.3, as the case may be, or the
breach by such Indemnitee of its covenants as set forth in this Participation
Agreement or in any other Operative Document to which such Indemnitee is a
party; (iii) any Claim resulting from the imposition of any Lessor Lien which
such Indemnitee is responsible for discharging under the Operative Documents;
(iv) acts occurring with respect to the Leased Property after any sale or taking
possession pursuant to Section 16.2 of the Lease; or (v) acts occurring after
the expiration or earlier termination of the Term, but, in the case of this
clause (v), only to the extent not attributable to, relating to, or arising
from, the Lessor’s ownership interests in the Leased Property); provided,
however, that nothing in the foregoing clauses shall be deemed to exclude or
limit any (x) Claim that Lessor or

 

31

--------------------------------------------------------------------------------


 

any Participant Indemnitee may have under any Operative Document or Applicable
Laws for damages from the Lessee for breach by Lessee or the Guarantors of its
representations or warranties made by it in any Operative Document or (y) any
remedy under or right to damages pursuant to Article XVI of the Lease.

 

Section 13.2.                             Nonconformance.  If (a) Lessee elects
the Sale Option, an Event of Default occurs, or Lessee returns the Leased
Property to Lessor or Administrative Agent and (b) after paying to Lessor, for
the benefit of the Participants, any amounts then due under the Operative
Documents (including the Sale Option Recourse Amount), the Lease Balance shall
not have been reduced to zero (0), then Lessee shall promptly pay no later than
the earlier of Expiration Date and the date which is thirty (30) days following
the delivery of the report described below, an amount (the “Nonconformance
Amount”) not to exceed the shortfall which such report indicates is the result
of extraordinary wear and tear to or excessive usage of the Leased Property,
whether or not permitted under the Lease.  For purposes of making the
determination provided for in this Section 13.2, Lessor shall cause to be
delivered to Administrative Agent and Lessee within twenty (20) days of the
occurrence of the event described in the first sentence of this Section 13.2 but
in any event not less than ten (10) Business Days prior to the consummation of a
sale of the Leased Property, at Lessee’s sole cost and expense, a report from an
appraiser selected by the Required Participants and reasonably approved by
Lessee, in form and substance reasonably satisfactory to the Required
Participants and using approved methods reasonably satisfactory to the Required
Participants, concerning the extent to which the fact that the actual Fair
Market Value of the Leased Property as of the date of determination is less than
the Fair Market Value anticipated for such date in the Appraisal is due to any
of the factors enumerated in the preceding sentence hereof.  Any Nonconformance
Amounts payable by Lessee shall be distributed in accordance with
Section 5.3(d).

 

Section 13.3.                             Proceedings in Respect of Claims. 
With respect to any amount that the Lessee is requested by an Indemnitee to pay
by reason of Section 13.1 or 13.2, such Indemnitee shall, if so requested by the
Lessee and prior to any payment, submit such additional information to the
Lessee as Lessee may reasonably request and which is in the possession of such
Indemnitee to substantiate properly the requested payment.

 

In case any action, suit or proceeding shall be brought against any Indemnitee,
such Indemnitee shall, within a reasonable period, notify the Lessee in writing
of the commencement thereof; provided that failure to notify Lessee shall not
alter such Indemnitee’s rights under this Section 13.3, except to the extent
such failure precludes or materially impairs Lessee’s ability to conduct a
defense, and the Lessee shall be entitled, at its expense, to participate in,
and, to the extent that the Lessee desires to, assume and control the defense
thereof through its own counsel, which shall be subject to the reasonable
approval of such Indemnitee; provided, however, that the Lessee shall have
acknowledged in writing its obligation to fully indemnify such Indemnitee in
respect of such action, suit or proceeding and, at the request of the
Indemnitee, provide an indemnity and, if requested by such Indemnitee,
collateral security, reasonably satisfactory to the Indemnitee, and, the Lessee
shall keep such Indemnitee fully appraised of the status of such action, suit or
proceeding and shall provide such Indemnitee with all information with respect
to such action, suit or proceeding as such Indemnitee shall reasonably request. 
Lessee must indicate its election to assume such defense by written notice to
the Indemnitee within ninety

 

32

--------------------------------------------------------------------------------


 

(90) days following receipt of Indemnitee’s notice of the Claim, or in the case
of a third party claim which requires a shorter time for response then within
such shorter period as specified in the Indemnitee’s notice of Claim; provided
that such Indemnitee has given Lessee notice thereof.  Lessee shall not be
entitled to assume and control the defense of any such action, suit or
proceeding if and to the extent that, (A) in the reasonable opinion of such
Indemnitee, (x) such action, suit or proceeding involves any risk of imposition
of criminal liability or any material risk of imposition of material civil
liability on such Indemnitee or will involve a material risk of the sale,
forfeiture or loss of, or the creation of any Lien (other than a Permitted Lien)
on the Leased Property unless, in the case of civil liability, the Lessee shall
have posted a bond or other security reasonably satisfactory to the relevant
Indemnitees in respect to such risk or (y) the control of such action, suit or
proceeding would involve an actual or potential conflict of interest, (B) such
proceeding involves Claims not fully indemnified by the Lessee which the Lessee
and the Indemnitee have been unable to sever from the indemnified Claim(s), or
(C) an Event of Default has occurred and is continuing.  The Indemnitee may
participate in a reasonable manner at its own expense and with its own counsel
in any proceeding controlled by the Lessee in accordance with the foregoing. 
The Lessee shall not enter into any settlement or other compromise with respect
to any Claim which is entitled to be indemnified under Section 13.1 or 13.2, as
applicable, without the prior written consent of the Indemnitee, which consent
shall not be unreasonably withheld or delayed in the case of a money settlement
not involving an admission of liability of such Indemnitee.

 

The party controlling the defense shall consult in good faith with the other
party and its counsel with respect to the defense and shall keep the
non-controlling party reasonably informed as to the progress of the defense. 
Each Indemnitee shall supply the Lessee with such information and documents
reasonably requested by the Lessee as are necessary or advisable for the Lessee
to participate in any action, suit or proceeding to the extent permitted by
Section 13.1 or 13.2, as applicable, and Lessee shall reimburse the Indemnitee
for the reasonable out-of-pocket expenses of supplying such information and
documents.  Except during the occurrence of an Event of Default where Lessee or
the Guarantors shall have failed to provide indemnity and, if requested by an
Indemnitee, collateral security, both in form, substance and in such amounts
reasonably satisfactory to each Indemnitee, no Indemnitee shall enter into any
settlement or other compromise with respect to any Claim which is entitled to be
indemnified under Section 13.1 or 13.2, as applicable, without the prior written
consent of the Lessee, which consent shall not be unreasonably withheld, unless
such Indemnitee waives its right to be indemnified under Section 13.1 or 13.2,
as applicable, with respect to such Claim, does not admit any criminal liability
or civil liability on behalf of the Lessee in connection with such Claim, and
uses reasonable efforts to advise the Lessee on the status of proceedings from
time to time during the pendency of such Claim.

 

Upon payment in full of any Claim by the Lessee pursuant to Section 13.1 or
13.2, as applicable, to or on behalf of an Indemnitee, the Lessee, without any
further action, shall be subrogated to any and all claims that such Indemnitee
may have relating thereto (other than claims in respect of insurance policies
maintained by such Indemnitee at its own expense), and such Indemnitee shall
execute such instruments of assignment and conveyance, evidence of claims and
payment and such other documents, instruments and agreements as may be necessary
to preserve any such claims and otherwise cooperate with the Lessee and give
such further

 

33

--------------------------------------------------------------------------------


 

assurances as are necessary or advisable to enable the Lessee vigorously to
pursue such claims.

 

Any amount payable to an Indemnitee pursuant to Section 13.1 or 13.2 shall be
paid to such Indemnitee promptly, but in no event no later than thirty (30)
days, after receipt of a written demand therefor from such Indemnitee,
accompanied by a written statement describing in reasonable detail the basis for
such indemnity and the computation of the amount so payable; provided that the
foregoing shall not limit any obligation of the Lessee to indemnify an
Indemnitee for costs and expenses incurred by such Indemnitee in contesting such
Claim in accordance with the terms herein.

 

Section 13.4.                             General Tax Indemnity.

 

(a)                                 Indemnification.  Without limitation on the
rights of any Tax Indemnitee under any other indemnification provision of this
Article XIII, and the immediately preceding sentence, the Lessee shall pay and
assume liability for, and does hereby agree to indemnify, protect and defend the
Leased Property and all Tax Indemnitees, and hold it and them harmless against,
all Impositions on an After Tax Basis.  It is expressly understood and agreed
that the indemnities provided for in this Section 13.4 shall, except as
otherwise provided herein, (i) survive the expiration or termination of and
shall be separate and independent from any remedy under the Lease or any other
Operative Document and (ii) continue to benefit a Participant that has been
replaced pursuant to Section 14.9 hereof or a Lender whose interest is purchased
pursuant to Section 2.10 of the Loan Agreement.

 

(b)                                  Contests.  If any claim shall be made
against any Tax Indemnitee or if any proceeding shall be commenced against any
Tax Indemnitee (including a written notice of such proceeding) for any
Imposition as to which the Lessee may have an indemnity obligation pursuant to
this Section 13.4, or if any Tax Indemnitee shall determine that any Imposition
for which the Lessee may have an indemnity obligation pursuant to this
Section 13.4 may be payable, such Tax Indemnitee shall promptly (and in any
event, within twenty (20) days) notify the Lessee in writing (provided that
failure to so notify the Lessee within twenty (20) days shall not alter such Tax
Indemnitee’s rights under this Section 13.4, except to the extent such failure
precludes or materially adversely affects the ability to conduct a contest of
any indemnified Taxes) and shall not take any action with respect to such claim,
proceeding or Imposition without the written consent of the Lessee (such consent
not to be unreasonably withheld or unreasonably delayed) for thirty (30) days
after the receipt of such notice by the Lessee; provided, however, that in the
case of any such claim or proceeding, if such Tax Indemnitee shall be required
by law or regulation to take action prior to the end of such thirty (30) day
period, such Tax Indemnitee shall in such notice to the Lessee, so inform the
Lessee, and such Tax Indemnitee shall not take any action with respect to such
claim, proceeding or Imposition without the consent of the Lessee (such consent
not to be unreasonably withheld or unreasonably delayed) for ten (10) days after
the receipt of such notice by the Lessee, unless the Tax Indemnitee shall be
required by law or regulation to take action prior to the end of such ten
(10) day period.

 

The Lessee shall be entitled for a period of thirty (30) days from receipt of
such notice from the Tax Indemnitee (or such shorter period as the Tax
Indemnitee has notified the Lessee is required by law or regulation for the Tax
Indemnitee to commence such contest), to request in

 

34

--------------------------------------------------------------------------------


 

writing that such Tax Indemnitee contest the imposition of such Tax, at the
Lessee’s expense.  If (x) such contest can be pursued in the name of the Lessee
and independently from any other proceeding involving a Tax liability of such
Tax Indemnitee for which the Lessee has not agreed to indemnify such Tax
Indemnitee, (y) such contest must be pursued in the name of the Tax Indemnitee,
but can be pursued independently from any other proceeding involving a Tax
liability of such Tax Indemnitee for which the Lessee has not agreed to
indemnify such Tax Indemnitee or (z) the Tax Indemnitee so requests, then the
Lessee shall be permitted to control the contest of such claim; provided that in
the case of a contest described in any of clause (x), (y) or (z), if the Tax
Indemnitee determines in good faith that such contest by the Lessee could have a
material adverse impact on the business or operations of the Tax Indemnitee and
provides a written explanation to the Lessee of such determination, the Tax
Indemnitee may elect to control or reassert control of the contest, and
provided, that by taking control of the contest, Lessee acknowledges that it is
responsible for the Imposition ultimately determined to be due by reason of such
claim, and provided, further, that in determining the application of clauses
(x) and (y) of the preceding sentence, each Tax Indemnitee shall take any and
all reasonable steps to segregate claims for any Taxes for which the Lessee
indemnifies hereunder from Taxes for which the Lessee is not obligated to
indemnify hereunder, so that the Lessee can control the contest of the former. 
In all other claims requested to be contested by the Lessee, the Tax Indemnitee
shall control the contest of such claim, acting through counsel reasonably
acceptable to the Lessee.  In no event shall the Lessee be permitted to contest
(or the Tax Indemnitee required to contest) any claim, (A) if such Tax
Indemnitee provides the Lessee with a legal opinion of independent counsel that
such action, suit or proceeding involves a risk of imposition of criminal
liability or will involve a material risk of the sale, forfeiture or loss of, or
the creation of any Lien (other than a Permitted Lien) on the Leased Property or
any part of any thereof unless the Lessee shall have posted and maintained a
bond or other security reasonably satisfactory to the relevant Tax Indemnitee in
respect to such risk, (B) if an Event of Default has occurred and is continuing,
unless the Lessee shall have posted and maintained a bond or other security
reasonably satisfactory to the relevant Tax Indemnitee in respect of the Taxes
subject to such claim and any and all expenses for which the Lessee is
responsible hereunder reasonably foreseeable in connection with the contest of
such claim, (C) unless the Lessee shall have agreed to pay and shall pay to such
Tax Indemnitee on demand all reasonable out-of-pocket costs, losses and expenses
that such Tax Indemnitee may incur in connection with contesting such
Imposition, including all reasonable legal, accounting and investigatory fees
and disbursements as well as the Impositions which are the subject of such claim
to the extent the contest is unsuccessful, or (D) if such contest shall involve
the payment of the Tax prior to the contest, unless the Lessee shall provide to
the Tax Indemnitee an interest-free advance in an amount equal to the Imposition
that the Indemnitee is required to pay (with no additional net after-tax costs
(including Taxes) to such Tax Indemnitee).  In addition for Tax Indemnitee
controlled contests and claims contested in the name of the Tax Indemnitee in a
public forum, no contest shall be required:  (A) unless the amount of the
potential indemnity (taking into account all similar or logically related claims
that have been or could be raised in any audit involving such Tax Indemnitee for
which the Lessee may be liable to pay an indemnity under this Section 13.4(b))
exceeds $50,000 and (B) unless, if requested by the Tax Indemnitee, the Lessee
shall have provided to the Tax Indemnitee an opinion of counsel selected by the
Lessee (which may be in-house counsel, except, in the case of income taxes
indemnified hereunder, which opinion shall be that of independent tax counsel
selected by the Tax Indemnitee and reasonably acceptable to the Lessee) that a
reasonable basis

 

35

--------------------------------------------------------------------------------


 

exists to contest such claim.  In no event shall a Tax Indemnitee be required to
appeal an adverse judicial determination to the United States Supreme Court.

 

The party conducting the contest shall consult in good faith with the other
party and its counsel with respect to the contest of such claim for Taxes (or
claim for refund) but the decisions regarding what actions to be taken shall be
made by the controlling party in its sole judgment; provided, however, that if
the Tax Indemnitee is the controlling party and the Lessee recommends the
acceptance of a settlement offer made by the relevant Governmental Authority and
such Tax Indemnitee rejects such settlement offer then the amount for which the
Lessee will be required to indemnify such Tax Indemnitee with respect to the
Taxes subject to such offer shall not exceed the amount which it would have owed
if such settlement offer had been accepted.  In addition, the controlling party
shall keep the non-controlling party reasonably informed as to the progress of
the contest, and shall provide the non-controlling party with a copy of (or
appropriate excerpts from) any reports or claims issued by the relevant auditing
agents or taxing authority to the controlling party thereof, in connection with
such claim or the contest thereof.

 

Each Tax Indemnitee shall supply the Lessee with such information and documents
reasonably requested by the Lessee as are necessary or advisable for the Lessee
to participate in any action, suit or proceeding to the extent permitted by this
Section 13.4(b), and the Lessee shall promptly reimburse such Indemnitee for the
reasonable out-of-pocket expenses of supplying such information and documents. 
Except during the occurrence of an Event of Default where Lessee and/or the
Guarantors shall have failed to provide indemnity and, if requested by a Tax
Indemnitee, collateral security, both in form, substance and in such amounts
reasonably satisfactory to each Tax Indemnitee, no Tax Indemnitee shall enter
into any settlement or other compromise or fail to appeal an adverse ruling with
respect to any claim which is entitled to be indemnified under this Section 13.4
(and with respect to which contest is required under this Section 13.4(b))
without the prior written consent of the Lessee, unless such Tax Indemnitee
waives its right to be indemnified under this Section 13.4 with respect to such
claim.

 

Notwithstanding anything contained herein to the contrary, a Tax Indemnitee will
not be required to contest (and the Lessee shall not be permitted to contest) a
claim with respect to the imposition of any Tax if (i) such Tax Indemnitee shall
waive its right to indemnification under this Section 13.4 with respect to such
claim (and any claim with respect to such year or any other taxable year, the
contest of which is materially adversely affected as a result of such waiver) or
(ii) such Tax is the sole result of a claim of a continuing and consistent
nature, which claim has previously been resolved against the relevant Tax
Indemnitee (unless a change in law or facts has occurred since such prior
adverse resolution and Lessee provides an opinion of independent tax counsel to
the effect it is more likely than not that such change in law or facts will
result in a favorable resolution of the claim at issue).

 

(c)                                  Payments.  (i) To, or for the Account of, a
Tax Indemnitee.  Any Imposition indemnifiable under this Section 13.4 shall be
paid directly when due to the applicable taxing authority if direct payment is
practicable and permitted.  If direct payment to the applicable taxing authority
is not permitted or is otherwise not made, any amount payable to a Tax
Indemnitee pursuant to this Section 13.4 shall be paid within thirty (30) days
after receipt of a

36

--------------------------------------------------------------------------------


 

written demand therefor from such Tax Indemnitee, accompanied by a written
statement describing in reasonable detail the amount so payable, but not before
two (2) Business Days prior to the date that the relevant Taxes are due.  Any
indemnification payments made pursuant to this Section 13.4 shall be made
directly to the Tax Indemnitee entitled thereto in immediately available funds
at such bank or to such account as specified by the Tax Indemnitee in written
directions to the Lessee, or, if no such direction shall have been given, by
check of the Lessee payable to the order of the Tax Indemnitee by certified
mail, postage prepaid at its address as set forth in this Participation
Agreement.  Upon the request of any Tax Indemnitee with respect to a Tax that
the Lessee is required to pay, the Lessee shall furnish to such Tax Indemnitee
the original or a certified copy of a receipt for the Lessee’s payment of such
Tax or such other evidence of payment as is reasonably acceptable to such Tax
Indemnitee.

 

(ii)                          To the Lessee.  (x) If any Tax Indemnitee actually
shall realize a Tax benefit (whether by way of deduction, or use of a credit)
with respect to a Tax not indemnifiable hereunder which, in the Tax Indemnitee’s
reasonable determination, would not have been realized but for any Tax with
respect to which the Lessee has reimbursed or indemnified such Tax Indemnitee
pursuant to the Operative Documents, which benefit was not previously taken into
account in determining the amount of the Lessee’s payment to such Tax
Indemnitee, such Tax Indemnitee shall pay to the Lessee an amount equal to the
amount of such Tax benefit, increased by any actual Tax savings realized by such
Tax Indemnitee and net of any additional Taxes and any expenses related to
obtaining the Tax benefit actually borne by such Tax Indemnitee as a result of
such payment (a “Grossed-Up Basis”); provided, however, that as long as an Event
of Default is continuing any such amounts may be applied against any amounts due
and owing by Lessee under the Lease; provided further, however, that no Tax
Indemnitee shall be required to pay to the Lessee any Tax benefit to the extent
such payment would be greater than the amount of such Taxes in respect of which
the reimbursement or indemnification was paid by the Lessee, reduced by all
prior payments by such Tax Indemnitee under this Section 13.4(c)(ii)(x) in
respect of such amount; any payment to the Lessee which is so limited shall, to
the extent of such unpaid excess, be carried over and shall be available to
offset any future obligations of the Lessee under this Section 13.4.  If such
repaid Tax benefit is thereafter lost, the additional Tax payable shall be
treated as a Tax indemnifiable hereunder without regard to the exclusions set
forth in clauses (i) through (xi) of the definition of Impositions.

 

(y)                         Upon receipt by a Tax Indemnitee of a refund or the
benefit of a credit which in the Tax Indemnitee’s reasonable determination was
derived all or in part from any Taxes paid or indemnified against by the Lessee,
which refund or credit was not previously taken into account in determining the
amount of the Lessee’s payment to such Tax Indemnitee, such Tax Indemnitee shall
pay to the Lessee, on a Grossed-Up Basis, an amount equal to the amount of such
refund, plus any interest received by or credited to such Tax Indemnitee with
respect to such refund; provided, however, that as long as an Event of Default
is continuing any such amounts may be applied against any amounts due and owing
by Lessee under the Lease; provided, further, however, that no Tax Indemnitee
shall be required to pay to the Lessee any refund or credit to the extent such
refund or

 

37

--------------------------------------------------------------------------------


 

credit is greater than the amount of Taxes in respect of which payment or
indemnification was made by the Lessee, reduced by all prior payments by such
Tax Indemnitee under this Section 13.4(c)(ii)(y) in respect of such amount.  If
such repaid refund or credit is thereafter lost, the additional Tax payable
shall be treated as a Tax indemnifiable hereunder without regard to the
exclusions set forth in clauses (i) through (x) of the definition of
Impositions.

 

(d)                                  Reports.  In the case of any report, return
or statement required to be filed with respect to any Taxes that are subject to
indemnification under this Section 13.4 and of which the Lessee has knowledge,
the Lessee shall promptly notify the Tax Indemnitee of such requirement and, at
the Lessee’s expense (i) if the Lessee is permitted (unless otherwise requested
by the Tax Indemnitee) by Applicable Laws, timely file such report, return or
statement in its own name or (ii) if such report, return or statement is
required to be in the name of or filed by such Tax Indemnitee or the Tax
Indemnitee otherwise requests that such report, return or statement be filed in
the name of or by such Tax Indemnitee, the Lessee shall prepare such report,
return or statement for filing by such Tax Indemnitee in such manner as shall be
satisfactory to such Tax Indemnitee and send the same to the Tax Indemnitee for
filing no later than fifteen (15) days prior to the due date therefor.  In any
case in which the Tax Indemnitee will file any such report, return or statement,
the Lessee shall, upon written request of such Tax Indemnitee, provide such Tax
Indemnitee with such information as is reasonably necessary to allow the Tax
Indemnitee to file such report, return or statement.

 

(e)                                  Withholding Taxes.  (i) Except as otherwise
required by law, each payment to an Indemnitee under or contemplated by any
Operative Document shall be free of Withholding Taxes (including any Withholding
Taxes in respect of payments pursuant to this Section 13.4) and the Lessee
agrees to indemnify, protect, defend and hold harmless the Tax Indemnitees
against all such Withholding Taxes. If any such withholding is so required, the
Lessee shall make the withholding and pay the amount withheld to the appropriate
taxing authority before penalties attach thereto or interest accrues thereon.
The Lessee shall forthwith pay the relevant Tax Indemnitee an amount that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section), equals the amount that would have been paid if
such withholding had not been required. Notwithstanding the first sentence of
this Section 13.4(e), the Lessee shall not be required to make any additional
payment to or on behalf of a Tax Indemnitee pursuant to this paragraph on
account of:

 

(A)                          Withholding Taxes while they are being contested in
accordance with Section 13.4(b), so long as such Tax Indemnitee shall be
receiving all payments required to be made to it without reduction for any such
Withholding Taxes;

 

(B)                         Withholding Taxes imposed on an assignee or
transferee on the day of the assignment or transfer to the extent of the excess
of such Withholding Taxes over the total amount of Withholding Taxes that would
have been imposed on the transferor on the date of the transfer had there not
been an assignment or transfer;

 

38

--------------------------------------------------------------------------------


 

(C)                         Withholding Taxes imposed on a Recipient to the
extent of the excess of such Withholding Taxes over the total amount of the
Withholding Taxes that would have been imposed had such Recipient not relocated
its Applicable Lending Office after the date on which it became a Recipient;

 

(D)                          Withholding Taxes resulting from the gross
negligence, willful misconduct, or fraud of the Tax Indemnitee or any of its
Affiliates or the breach of the Operative Documents by the Tax Indemnitee
including directing the Lessor to engage in any activity not permitted under the
Operative Documents;

 

(E)                         Withholding Taxes imposed under the laws of any
jurisdiction other than the United States, or any state or local jurisdiction
thereof, or any jurisdiction where such Tax is imposed solely as a result of the
Lessee making the payment from such jurisdiction;

 

(F)                         Withholding Taxes imposed under FATCA due to the
failure of a Recipient to comply with the provisions of Section 12.3; and

 

(G)                          Withholding Taxes imposed on any Recipient that
would have been imposed under then Applicable Law as of the date such Person
becomes a Recipient.

 

If the Lessee pays any amount to a Tax Indemnitee with respect to Withholding
Taxes required to be withheld by law but not subject to indemnity pursuant to
this Section 13.4, such Tax Indemnitee shall reimburse the Lessee within thirty
(30) days of written demand therefor for the amount so paid by the Lessee;
provided that, if such Tax Indemnitee fails to reimburse the Lessee within such
thirty (30) days, such Tax Indemnitee shall thereafter be obligated to reimburse
the Lessee for such amount together with interest on such amount at the Overdue
Rate from the date such reimbursement was due until the date it is paid.

 

(ii)                          For purposes of this Section 13.4, it shall be
assumed that the Lease constitutes a loan for United States federal income tax
purposes (as is the parties’ intention).

 

(f)                                  Disclosure.  The parties agree that any
party to this Participation Agreement (and each employee, representative, or
other agent of such party) may disclose the tax aspects of the transactions
contemplated by this Participation Agreement and the structural aspects of these
transactions as they relate to such tax aspects without limitation of any kind
on such disclosure.

 

Section 13.5.                             After Tax Basis.  If an Indemnitee
shall not be entitled to a corresponding and equal deduction with respect to any
payment or Tax which Lessee is required to pay or reimburse under any other
provision of this Article XIII (each such payment or reimbursement under this
Article XIII, an “original payment”) and which original payment constitutes
income to such Indemnitee when accrued or received, then Lessee shall pay to, or
for the account of, such Indemnitee on demand the amount of such original
payment on an After Tax Basis.

 

39

--------------------------------------------------------------------------------


 

Section 13.6.                      [Reserved.]

 

Section 13.7.                             Environmental Indemnity.  Without
limitation of the other provisions of this Article XIII, Lessee hereby agrees to
indemnify, hold harmless and defend each Indemnitee, in each case, from and
against any and all Claims, losses, damages, liabilities, fines, penalties,
charges, administrative and judicial proceedings (including informal
proceedings) and orders, judgments, remedial action, requirements, enforcement
actions of any kind, and all reasonable and documented costs and expenses
incurred in connection therewith (including reasonable and documented attorneys’
and/or paralegals’ fees and expenses), including all costs incurred in
connection with any investigation or monitoring of the condition of the Leased
Property or any clean-up, remedial, removal or restoration work required or
conducted by any Governmental Authority or required by Environmental Laws
(collectively, “Environmental Claims”), arising in whole or in part, out of:

 

(a)                        the presence on, under or around the Leased Property
or any portion thereof of any Hazardous Substance, or any Release of any
Hazardous Substance on, under, from, onto or around the Leased Property or any
portion thereof,

 

(b)                         any activity, including, without limitation,
construction, carried on or undertaken on the Leased Property or any portion
thereof or off the Leased Property, and whether by Lessee or any of its
Affiliates or any predecessor in title or any employees, agents, sublessees,
contractors or subcontractors of Lessee, any of its Affiliates or any
predecessor in title, or any other Persons (including such Indemnitee), in
connection with the investigation, handling, treatment, remediation, removal,
storage, decontamination, clean-up, transport or disposal of any Hazardous
Substance that at any time has been or is Released, located or present on, under
or around, or that at any time has or may migrate, flow, percolate, diffuse or
in any way move onto or under the Leased Property or any portion thereof, or any
activity that aggravates, contributes to or exacerbates existing environmental
conditions or results in a violation of existing deed restrictions,

 

(c)                         loss of or damage to any property or the environment
arising from, or in any way related to, the Leased Property or Lessee or any of
its Affiliates (including, without limitation, investigation costs, clean-up
costs, response costs, remediation, restoration and removal costs, cost of
corrective action, costs of financial assurance, fines and penalties and natural
resource damages), or death or injury to any Person, and all expenses associated
with the protection of wildlife, aquatic species, vegetation, flora and fauna,
and any mitigating action required by or under Environmental Laws, in each case
arising from, or in any way related to, the Leased Property, Lessee, any of its
Affiliates or the Overall Transaction or any portion thereof,

 

(d)                         any claim concerning lack of compliance with
Environmental Laws in connection with the Leased Property, or any act or
omission causing an environmental condition that requires remediation or would
allow any Governmental Authority to record a Lien against the Leased Property or
any portion thereof, or

 

40

--------------------------------------------------------------------------------


 

(e)                         any residual contamination on or under any of the
Leased Property, or affecting any natural resources, and any contamination of
any property or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Substance,
in each case arising from, or in any way related to, the Leased Property,
Lessee, any of its Affiliates, or the Overall Transaction or any portion
thereof, and irrespective of whether any of such activities were or will be
undertaken in accordance with Applicable Laws.

 

Notwithstanding the foregoing provisions of this Section 13.7, Lessee shall not
be obligated to indemnify an Indemnitee under this Section 13.7 for any Claim
(i) to the extent that such Claim is attributable to the gross negligence or
willful misconduct of such Indemnitee, (ii) to the extent attributable to acts
occurring after any sale or taking possession pursuant to Section 16.2 of the
Lease or (iii) to the extent attributable to acts occurring after the expiration
or earlier termination of the Term, but, in the case of this clause (iii), only
to the extent not attributable to, arising from, or relating to, the Lessor’s
ownership interests in the Leased Property.  It is expressly understood and
agreed that the indemnities provided for in this Section 13.7 shall, except as
otherwise provided herein, (i) survive the expiration or termination of and
shall be separate and independent from any remedy under the Lease or any other
Operative Document and (ii) continue to benefit a Participant that has been
replaced pursuant to Section 14.9 hereof or a Lender whose interest is purchased
pursuant to Section 2.10 of the Loan Agreement.

 

ARTICLE XIV

CONTINGENT LIBOR AND OTHER COSTS

 

Section 14.1.                         LIBO Rate Lending Unlawful.  If any
Participant shall reasonably determine (which determination shall, upon notice
thereof to the Lessee and the Participants, be conclusive and binding on the
Lessee and which notice shall be withdrawn whenever the applicable circumstances
no longer exist) that the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Participant to make
available, continue or maintain any Loan or Lessor Amount that bears Interest or
Yield based upon the LIBO Rate, as the case may be, the obligation of such
Participant to make available, continue or maintain any such Loan or Lessor
Amount, as the case may be, on a LIBO Rate basis shall, upon such determination,
forthwith be suspended (unless such Participant determines in its sole
discretion that it can continue to make any Loan or Lessor Amount based upon the
LIBO Rate at one of its lending offices where such action would not be deemed
unlawful) until such Participant shall notify the Lessee and Lessor that the
circumstances causing such suspension no longer exist and, to the extent
required by any such introduction of or change in or in the interpretation of
any law, all Loans and Lessor Amount, as the case may be, of such Participant
shall automatically bear Interest or accrue Yield at the Alternate Base Rate
either (a) on the last day of the then current Interest Period applicable to
such Loan or Lessor Amount, as the case may be, if such Participant may lawfully
continue to maintain and fund such Loan or Lessor Amount, or (b) immediately if
such Participant shall determine that it may not lawfully continue to maintain
and fund such Loan or Lessor Amount, as the case may be, to such day thereto or
sooner, if required by such law or assertion.

 

Section 14.2.                         Deposits Unavailable.  If any Participant
shall have determined that:

 

41

--------------------------------------------------------------------------------


 

(a)                        Dollar deposits in the relevant amount and for the
relevant Interest Period are not available to such Participant in its relevant
market; or

 

(b)                        by reason of circumstances affecting such
Participant’s relevant market, adequate means do not exist for ascertaining the
LIBO Rate applicable to such Participant’s Loans or Lessor Amount,

 

then, upon notice from such Participant to the Lessee and the other
Participants, (i) the obligations of the Participants to make available Loans or
Lessor Amount on a LIBO Rate basis, as the case may be, shall be suspended and
(ii) each outstanding Loan and Lessor Amount, as the case may be, of the
affected Participant shall begin to bear Interest or accrue Yield at the
Alternate Base Rate on the last day of the then current Interest Period
applicable thereto.

 

Section 14.3.                         Increased Costs, etc.  If any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other Governmental Authority after the date hereof increases or would
increase the cost other than in respect of Taxes, except for withholding taxes
imposed as the result of any change in law, regulation or treaty first enacted,
promulgated or signed after the Document Closing Date (and without limiting
Lessee’s obligations pursuant to Sections 13.4, 13.5 or 14.6 hereof), to any
Participant of, or reduces or would reduce the amount of any sum receivable by,
such Participant in respect of making available, continuing or maintaining (or
of its obligation to make available, continue or maintain) or prevents or would
prevent any Participant from being legally entitled to a complete exemption from
withholding as described in Section 12.3 with respect to, any Loans or Lessor
Amount, as the case may be, then the Lessee shall from time to time, within
thirty (30) days of demand by such Participant together with the certificate
referred to below (with a copy of such demand and certificate to the
Administrative Agent), pay to the Administrative Agent for the account of such
Participant additional amounts sufficient to compensate such Participant for
such increased cost; provided, that no Participant shall be entitled to demand
such compensation more than ninety (90) days following the later of such
Participant’s incurrence or sufferance thereof and such Participant’s actual
knowledge of the event giving rise to such Participant’s rights under this
section; provided further, however, that the foregoing provision shall in no way
limit the right of any Participant to demand or receive such compensation to the
extent that such compensation relates to the retroactive application of any law,
regulation, guideline or request if such demand is made within ninety (90) days
after the implementation of such retroactive law, interpretation, guideline or
request.  A reasonably detailed certificate as to the nature and amount of such
increased cost, submitted to the Lessee and the Administrative Agent by such
Participant in good faith, shall be conclusive and binding for all purposes,
absent manifest error.  Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law, regardless of the date enacted, adopted or issued.

 

42

--------------------------------------------------------------------------------


 

Section 14.4.                         Funding Losses.  In the event any
Participant shall incur any loss or out-of-pocket expense (including any Break
Costs and any loss or out-of-pocket expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such
Participant to make available, continue or maintain any portion of the principal
amount of any Loan or Lessor Amount, as the case may be, but in any such case
excluding loss of anticipated profits) as a result of:

 

(a)                        any conversion or repayment or prepayment of the
principal amount of any Loans or Lessor Amount, as the case may be, on a date
other than the scheduled last day of the Interest Period applicable thereto, or

 

(b)                        any Loans or Lessor Amount, as the case may be, not
being made in accordance with the Advance Request therefor (unless such failure
to make such Loans or fund such Lessor Amount, as the case may be, constitutes a
breach by the applicable Participant of its obligations under Article III),

 

then, upon the written notice of such Participant to the Lessee (with a copy to
Lessor), the Lessee shall, within thirty (30) days after its receipt thereof,
pay directly to such Participant as Supplemental Rent such amount (determined on
the basis of such Participant’s standard practices) as will reimburse such
Participant for such loss or out-of-pocket expense.  Such written notice (which
shall include calculations in sufficiently reasonable detail to indicate the
incurrence and amount of such loss and out-of-pocket expense) shall be presumed
correct and binding on the Lessee absent demonstrable error.  Notwithstanding
anything herein to the contrary, Lessee shall not be required to compensate a
Participant pursuant to this Section for any amounts under this Section 14.4
incurred more than one hundred twenty (120) days prior to the date that such
Participant notifies Lessee of such amount and of such Participant’s intention
to claim compensation therefor.

 

Section 14.5.                         Increased Capital Costs.  If any
Participant reasonably determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) issued, promulgated or made, as the
case may be, after the date hereof affects or would affect the amount or
liquidity of capital required or expected to be maintained by such Participant
or any corporation controlling such Participant and that the amount or liquidity
of such capital is increased by or based upon the existence of such
Participant’s Commitment hereunder and other commitments of this type then,
within thirty (30) days of demand by such Participant together with the
certificate referred to below (with a copy of such demand and certificate to the
Administrative Agent), the Lessee shall pay to the Administrative Agent for the
account of such Participant, from time to time as specified by such Participant,
additional amounts sufficient to compensate such Participant or such corporation
in the light of such circumstances, to the extent that such Participant
determines such increase in capital to be allocable to the existence of such
Participant’s Commitment hereunder or the Fundings made by such Participant
hereunder; provided, that no Participant shall be entitled to demand such
compensation if more than ninety (90) days following the later of such
Participant’s incurrence or sufferance thereof and such Participant’s actual
knowledge of the event giving rise to such Participant’s rights under this
section; provided further, however, that the foregoing proviso shall in no way
limit the right of any Participant to demand or receive

 

43

--------------------------------------------------------------------------------


 

such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, guideline or request described
above if such demand is made within one hundred twenty (120) days after the
implementation of such retroactive law, interpretation, guidelines or request. 
A reasonably detailed certificate as to such amounts submitted to the Lessee and
the Administrative Agent by such Participant in good faith shall be conclusive
and binding for all purposes, absent manifest error.  Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law, regardless of the date
enacted, adopted or issued.

 

Section 14.6.      After Tax Basis.  Lessee shall pay all amounts owing under
this Article XIV on an After Tax Basis.

 

Section 14.7.      Applicability of Certain Sections.  The provisions of
Sections 14.1 through 14.6 are applicable to the Lessor and the Participants in
connection with any funding or maintenance thereof by reference to the LIBO
Rate, and not otherwise.

 

Section 14.8.      Funding Office.  If the Lessee is required to pay additional
amounts to or for the account of any Participant pursuant to Sections 13.4, 14.1
to 14.3 or Section 14.5, to the extent applicable, then such Participant will
agree to use reasonable efforts to reduce or eliminate any claim for
compensation thereunder, including, without limitation, to change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the sole
judgment of such Participant, is not otherwise disadvantageous to such
Participant.

 

Section 14.9.        Replacement of Participants.  (a) If (i) any Participant
shall make demand for payment under Section 14.3 or 14.5, or shall deliver any
notice to the Administrative Agent pursuant to Section 14.1 resulting in the
suspension of certain obligations of the Participants with respect to LIBO Rate
Advances, (ii) any Participant is a Non-Renewing Participant, (iii) any
Participant shall refuse to consent to any amendment, modification or waiver
which has been approved by the Required Participants but can only become
effective upon the consent of all Participants, all Lenders, each Participant
affected thereby or each Lender affected thereby, as the case may be, or
(iv) any Recipient becomes subject to a Withholding Tax or any other Tax in
respect of which Lessee is required to pay additional amounts pursuant to
Section 13.4, then within sixty (60) days of such demand, failure to consent or
refusal, Lessee may elect to replace such Participant as a party to this
Participation Agreement (or, if later with respect to any Non-Renewing
Participant, prior to the Renewal Effective Date); provided that, concurrently
with such replacement, (1) another Eligible Assignee designated by the Lessee
shall agree, as of such date, to (x) purchase for cash all (but not less than
all) of the outstanding Participant Balance of such Participant being replaced
(other than amounts, if any, paid by the Lessee pursuant to subclause (2) below)
pursuant to an Assignment Agreement and (y) become a Participant for all
purposes under this Participation Agreement and to comply with the requirements
of Section 12.1, and (2) Lessee shall pay to such Participant being replaced in
same day funds on the day of

 

44

--------------------------------------------------------------------------------


 

such replacement (x) all interest, fees and other amounts then accrued but
unpaid to such Participant by Lessee hereunder to and including the date of
termination (other than amounts, if any, paid by the replacement Participant
pursuant to subclause (1) above), and (y) an amount, if any, which would have
been due to such Participant under Section 14.4 hereof if such Participant’s
Loans and/or Lessor Amount had been prepaid rather than assigned.

 

(b)                                  The Administrative Agent and the Lessor
hereby agree to reasonably cooperate with the Lessee, at Lessee’s sole cost and
expense, in Lessee’s efforts to arrange one or more replacement Participants as
contemplated by this Section 14.9.

 

ARTICLE XV
MISCELLANEOUS

 

Section 15.1.                             Survival of Agreements.  All
covenants, agreements, representations and warranties in the Operative Documents
made by the respective parties thereto and in the certificates or other
instruments delivered in connection with or pursuant to any Operative Document
shall be considered to have been relied upon by the other parties hereto and
thereto and shall survive the execution and delivery of the Operative Documents
and the making of the Advance, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that any party hereto or
thereto may have had notice or knowledge of any default or incorrect
representation or warranty at the time any credit is extended hereunder or
thereunder, and shall continue in full force and effect until the Lease Balance
has been paid in full and the Commitments have expired or been terminated.  The
provisions of Article XIII and Sections 14.3, 14.4, 14.5, 15.15, 15.16 and 15.17
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Lease Balance, the
expiration or termination of the Commitments or the termination of this
Participation Agreement or any other Operative Document or any provision hereof
or thereof.

 

Section 15.2.                             No Broker, Etc.  Except for Lessee’s
and the Guarantors’ dealing with Banc of America Leasing & Capital, LLC, as the
Arranger, each of the parties hereto represents to the others that it has not
retained or employed the Arranger, or any broker, finder or financial advisor to
act on its behalf in connection with this Participation Agreement, nor has it
authorized the Arranger, or any broker, finder or financial adviser retained or
employed by any other Person so to act, nor has it incurred any fees or
commissions to which Lessor, Administrative Agent or any Participant might be
subjected by virtue of their entering into the Overall Transaction.  Any party
who is in breach of this representation shall indemnify and hold the other
parties harmless from and against any liability arising out of such breach of
this representation.

 

Section 15.3.                             Notices.  (a) Unless otherwise
specified herein, all notices, requests, demands or other communications to or
upon the respective parties hereto shall be in writing and shall be deemed to
have been duly given and shall be effective:  (i) in the case of notice by
letter, the earlier of when delivered to the addressee by hand or courier if
delivered on a Business Day and, if not delivered on a Business Day, the first
Business Day thereafter or on the third Business Day after depositing the same
in the mails, registered or certified mail, postage prepaid, return receipt
requested, (ii) in the case of a prepaid delivery to a reputable national
overnight air courier service, on the Business Day following such date of
delivery, and (iii) in the case of

 

45

--------------------------------------------------------------------------------


 

notice by facsimile or bank wire, when receipt is confirmed if delivered on a
Business Day and, if not delivered on a Business Day, the first Business Day
thereafter, addressed as provided on Schedule III hereto, or to such other
address as any of the parties hereto may designate by written notice.  Notices
delivered through Electronic Systems, to the extent provided in
Section 15.3(b) below, shall be effective as provided in such Section 15.3(b).

 

(b)                               Notices and other communications to the
Participants under the Operative Documents may be delivered or furnished by
using Electronic Systems pursuant to procedures approved by the Administrative
Agent.  The Administrative Agent or the Lessee may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

Section 15.4.                             Counterparts.  This Participation
Agreement may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

 

Section 15.5.                             Amendments.  No Operative Document nor
any of the terms thereof may be terminated, amended, supplemented, waived or
modified without the written agreement or consent of Administrative Agent,
Lessee and the Required Participants; provided, however, that Section 15.19
hereof may not be terminated, amended, supplemented, waived or modified without
the written agreement or consent of the Arranger; and provided, further, that
such termination, amendment, supplement, waiver or modification shall require
the written agreement or consent of each Participant if such termination,
amendment, supplement, waiver or modification would:

 

(a)                        modify any of the provisions of this Section 15.5,
change the definition of “Required Participants” or modify or waive any
provision of an Operative Document expressly requiring consent, approval or
action by each Participant or each Affected Participant;

 

(b)                         amend, modify, waive or supplement any of the
provisions of Sections 4.1, 4.2, 4.5, 4.7 and 5.3 hereof or Sections 2.5, 2.6 or
2.7 of the Loan Agreement or the definitions of “Applicable Margin”, “Interest
Rate” or “Yield Rate”;

 

(c)                         reduce, modify, amend or waive any fees or
indemnities in favor of any

 

46

--------------------------------------------------------------------------------


 

Participant, including without limitation amounts payable pursuant to
Article XIII (except that any Person may consent to any reduction, modification,
amendment or waiver of any indemnity payable to it);

 

(d)                         modify, postpone, reduce or forgive, in whole or in
part, any payment of Rent (other than pursuant to the terms of the Operative
Documents), any Loan or Lessor Amount, the Lease Balance, the Loan Balance, Sale
Option Recourse Amount, Recourse Amount, Permitted Development Area Release
Payment, amounts due pursuant to Section 20.2 of the Lease, Interest or Yield,
Upfront Fee (except that any Person may consent to any modification,
postponement, reduction or forgiveness of any payment of any Fees payable to it
or, subject to clause (c) above, any other amount payable to it under the Lease
or this Participation Agreement), modify the definition or method of calculation
of Rent (other than pursuant to the terms of the Operative Documents), Loans or
Lessor Amounts, Lease Balance, Loan Balance, Lessor Balance, Sale Option
Recourse Amount, Commitment, Participant Balance or any other definition which
would affect the amounts to be advanced or which are payable under the Operative
Documents;

 

(e)                         consent to any assignment of the Lease (other than
any assignment or sublease permitted by Article VI of the Lease) by the Lessee
releasing the Lessee from its obligations in respect of the payments of Rent,
Loan Balance, Lessor Balance or Lease Balance or changing the absolute and
unconditional character of such obligations;

 

(f)                        except as provided in the Operative Documents,
(i) release of any Lien granted by the Lessee or the Lessor under the Operative
Documents, (ii) release of any Guarantor under the Guaranty or release the
Guaranty or (iii) modify Section 1 of the Guaranty, or modify or waive any
obligation of the Guarantor that relates to an obligation of the Lessee
expressly requiring consent, approval or action by each Participant or each
Affected Participant; or

 

(g)                          amend, release or waive compliance with the terms
of Section 16.1(h), (i) or (j) of the Lease; or

 

(h)                         increase the Aggregate Commitment Amount without the
consent of each Participant.

 

Without limiting the foregoing, (1) no increase in the Commitment of any
Participant shall occur without the consent of such Participant and (2) no
amendment, supplement, waiver or modification to the Operative Documents
(A) shall be effective with respect to the definitions of “Excepted Rights” and
“Excepted Payments”, the Loan Agreement, the Assignment of Leases, Articles
VI, IX, X, XI, XIII, XIX or XX of the Lease, Article XII of this Participation
Agreement or any definitions used therein, unless Lessor has agreed to such
amendment, supplement, waiver or modification or (B) which increases the
Lessor’s obligations under the Operative Documents or adversely affect the
Lessor’s rights or its interest under the Operative Documents or the Leased
Property, without the Lessor’s prior written consent.  Notwithstanding anything
to the contrary in this Section 15.5, any amendment or modification of the
financial covenants in this Participation

 

47

--------------------------------------------------------------------------------


 

Agreement (or defined terms used in the financial covenants in this
Participation Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this Section 15.5 even if the effect of such
amendment or modification would be to reduce the rate of Interest or Yield or to
reduce any fee payable under any of the Operative Documents.

 

Section 15.6.                             Obligations.  The Lessee shall pay, as
Supplemental Rent, when due, all costs, expenses and other amounts (other than
the principal and Interest on the Loans which are payable to the extent
otherwise required by the Operative Documents) required to be paid by the Lessor
to or on behalf of the Administrative Agent or the Lenders under the Loan
Agreement and any Security Instrument.

 

Section 15.7.                             Headings, Etc.  The Table of Contents
and headings of the various Articles and Sections of this Participation
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof.

 

Section 15.8.                             Parties in Interest.  Except as
provided in Section 15.19 and as otherwise expressly provided herein, none of
the provisions of this Participation Agreement is intended for the benefit of
any Person except the parties hereto.  Except as otherwise specifically provided
for in an Operative Document, the Lessee shall not assign or transfer any of its
rights or obligations under the Operative Documents without the prior written
consent of the Required Participants.

 

SECTION 15.9.                                GOVERNING LAW.  THIS PARTICIPATION
AGREEMENT SHALL IN ALL RESPECTS, EXCEPT AS SET FORTH IN THE PROVISO, BE GOVERNED
BY THE INTERNAL LAW OF THE STATE OF NEW YORK AS TO ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT
TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW; PROVIDED,
HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, EFFECT OF PERFECTION,
PRIORITY AND ENFORCEMENT OF SECURITY INTERESTS AND LIENS IN THE LEASED PROPERTY
AND COLLATERAL, SUCH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND, TO THE EXTENT APPLICABLE, THE UNIFORM COMMERCIAL CODE OF SUCH STATE
(INCLUDING THE CHOICE OF LAW RULES UNDER SUCH UNIFORM COMMERCIAL CODE).

 

Section 15.10.                            Severability.  Any provision of this
Participation Agreement that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 15.11.                            Further Assurances.  The parties
hereto shall promptly cause to be taken, executed, acknowledged or delivered, at
the reasonable expense of the Lessee, all such further acts, conveyances,
documents and assurances as the other parties may from time to time reasonably
request in writing in order to carry out more effectively the intent and
purposes of this Participation Agreement and the other Operative Documents and
the Overall Transaction, including, without limitation, to establish, preserve,
protect and perfect the right, title and interest of Lessor and Administrative
Agent in the Leased Property, the Lien of Lessor and

 

48

--------------------------------------------------------------------------------


 

Administrative Agent in the other Collateral, and/or any Participant’s rights
under this Participation Agreement and the other Operative Documents (including,
without limitation, the preparation, execution and filing of any and all UCC
Financing Statements (including precautionary financing statements) and other
filings or registrations which the parties hereto may from time to time
reasonably request in writing to be filed or effected).  The Lessee, at its own
expense and without the need of any prior request from any other party, shall
take such action as may be necessary (including any action specified in the
preceding sentence), or (if the Lessor shall so request) as so requested, in
order to maintain and protect all Liens and security interests provided for
hereunder or under any other Operative Document.

 

Section 15.12.                            Submission to Jurisdiction.  Each
party hereto irrevocably and unconditionally:

 

(a)                        submits for itself and its property in any legal
action or proceeding relating to this Participation Agreement or any other
Operative Document, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the United States
District Court for the Southern District of New York and of any New York state
court sitting in the borough of Manhattan, and appellate courts from any
thereof;

 

(b)                         consents that any such action or proceedings may be
brought to such courts, and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)                         agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address set forth on Schedule III or at such other address of which the
other parties hereto shall have been notified pursuant to Section 15.3; and

 

(d)                         agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall affect
the right that any Participant or the Administrative Agent may otherwise have to
sue in any other jurisdiction.

 

SECTION 15.13.   WAIVER OF JURY TRIAL.  THE PARTIES HERETO VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY OF THE PARTIES HERETO AND THERETO.  THE PARTIES HERETO HEREBY AGREE THAT
THEY WILL NOT SEEK TO CONSOLIDATE ANY SUCH LITIGATION WITH ANY OTHER LITIGATION
IN WHICH A JURY TRIAL HAS NOT OR CANNOT BE WAIVED.  THE PROVISIONS OF THIS
SECTION 15.13 HAVE BEEN FULLY NEGOTIATED BY THE PARTIES

 

49

--------------------------------------------------------------------------------


 

HERETO AND SHALL BE SUBJECT TO NO EXCEPTIONS. EACH PARTY ACKNOWLEDGES AND AGREES
THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND
EACH OTHER PROVISION OF EACH OTHER OPERATIVE DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING
INTO THIS PARTICIPATION AGREEMENT AND EACH OTHER OPERATIVE DOCUMENT.

 

Section 15.14.                            Confidentiality.  Each of the
Participants, the Arranger and the Administrative Agent shall keep confidential,
and shall not disclose, any information (other than information (a) publicly
available other than as a result of a breach of this Section or (b) that becomes
available to the Participants, the Arranger or the Administrative Agent on a
non-confidential basis from a source other than a party hereto or Lessee, any
Guarantor or any of their respective Related Parties) that it obtains about the
Lessee, the Guarantors or their respective Affiliates or securities or the books
and records of Lessee, the Guarantors or their respective Affiliates or relating
to the Leased Property, except that such party may disclose such information
(i) to the extent required by Applicable Laws, (ii) to its Affiliates and its
and such Affiliates’ respective attorneys, auditors, accountants and other
professional advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such information confidential); provided that
the disclosing Administrative Agent or Participant, as applicable, shall be
responsible for compliance by such Persons with the provisions of this
Section 15.14, (iii) in connection with the enforcement of its rights or
remedies under the Operative Documents, (iv) to any participant, transferee,
potential participant or potential transferee of such disclosing party’s
interests permitted by the Operative Documents; provided such participant,
transferee, potential participant or potential transferee agrees to the terms of
this Section 15.14, and (v) to any federal or state banking authority or other
regulatory authority having jurisdiction over such Participant, the Arranger or
Administrative Agent or any of their respective Affiliates.

 

EACH OF THE ADMINISTRATIVE AGENT AND EACH PARTICIPANT ACKNOWLEDGES THAT SUCH
INFORMATION REFERRED TO ABOVE FURNISHED TO IT PURSUANT TO ANY OF THE OPERATIVE
DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LESSEE AND
ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
LESSEE OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, ANY OF THE OPERATIVE DOCUMENTS WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LESSEE,
THE GUARANTORS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE

 

50

--------------------------------------------------------------------------------


 

SECURITIES.  ACCORDINGLY, EACH PARTICIPANT REPRESENTS TO THE LESSEE AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

Section 15.15.                            Limited Liability of Lessor.  The
parties hereto agree that the Lessor shall have no personal liability whatsoever
to Lessee, the Lenders, Administrative Agent or any of their respective
successors and assigns for any Claim based on or in respect of this
Participation Agreement or any of the other Operative Documents or arising in
any way from the Overall Transaction; provided, however, that the Lessor shall
be liable in its individual capacity:  (a) for its own willful misconduct or
gross negligence (or negligence in the handling of funds), (b) for liabilities
that may result from the inaccuracy or incorrectness of any representation or
warranty made by it in this Participation Agreement or in any certificate or
document delivered pursuant hereto, or from the failure of the Lessor to perform
the covenants and agreements set forth in Section 10.1 hereof or any other
breach by the Lessor of any of its other covenants or obligations hereunder or
under any of the other Operative Documents, (c) any Lessor Lien attributable to
it, (d) for any Tax based on, with respect to or measured by any income, fees,
commission, compensation or other amounts received by it as compensation for
services (including for acting as Lessor) or otherwise under, or as contemplated
by, the Operative Documents and (e) as otherwise expressly provided in the
Operative Documents; provided, further, in no event shall Lessor’s liability
exceed its interest in the Facility (except that, notwithstanding this proviso,
Lessor shall remain liable for actual damages caused by its gross negligence or
willful misconduct).

 

Section 15.16.                            Limited Liability of Administrative
Agent.  The parties hereto agree that Administrative Agent, in its individual
capacity, shall have no personal liability whatsoever to Lessee, Lessor, the
Lenders or any of their respective successors and assigns for any Claim based on
or in respect of this Participation Agreement or any of the other Operative
Documents or arising in any way from the Overall Transaction; provided, however,
that Administrative Agent shall be liable in its individual capacity:  (a) for
its own willful misconduct or gross negligence (or, to the extent Administrative
Agent receives funds from any party hereto or any Guarantor, its negligence in
the handling of funds) and, to each Participant for the breach of its
obligations to such Participant in respect of the Operative Documents and the
Leased Property, (b) for liabilities that may result from the incorrectness of
any representation or warranty expressly made by it in this Participation
Agreement or from its failure to perform the covenants and agreements set forth
in this Participation Agreement or any other Operative Document, or (c) for any
Tax based on or measured by any fees, commission or compensation received by it
for actions contemplated by the Operative Documents.  It is understood and
agreed that, except as provided in the preceding proviso, Administrative Agent
shall have no personal liability under any of the Operative Documents as a
result of acting pursuant to and consistent with any of the Operative Documents.

 

51

--------------------------------------------------------------------------------


 

Section 15.17.                            Payment of Transaction Expenses and
Other Costs.

 

(a)                                 Transaction Expenses and Continuing
Expenses.  Subject to clause (b) below, as and when any portion of Transaction
Expenses becomes due and payable, including the continuing fees, expenses and
disbursements (including reasonable and documented counsel fees) of Lessor, as
Lessor under the Lease and Administrative Agent under the Operative Documents,
such Transaction Expenses shall be paid by Lessee as Supplemental Rent.

 

(b)                                  Amendments, Supplements and Appraisal. 
Without limitation of the foregoing, Lessee agrees to pay to the Participants
and Administrative Agent all reasonable and documented out-of-pocket costs and
expenses (limited, in the case of legal fees, to reasonable and documented legal
fees and expenses of special counsel to Administrative Agent and Lessor)
incurred by any of them in connection with:  (i) the considering, evaluating,
investigating, negotiating and entering into or giving or withholding of any
amendments or supplements or waivers or consents with respect to any Operative
Document; (ii) any Event of Loss, Specified Significant Environmental Event or
termination of the Lease or any other Operative Document; (iii) the negotiation
and documentation of any restructuring or “workout”, whether or not consummated,
of any Operative Document; (iv) the enforcement of the rights or remedies under
the Operative Documents; or (v) any transfer by Lessor or a Participant of any
interest in the Operative Documents during the continuance of an Event of
Default.

 

Section 15.18.                            Reproduction of Documents.  This
Participation Agreement, all documents constituting an Appendix, Schedule or
Exhibit hereto, and all documents relating hereto received by a party hereto,
including, without limitation:  (a) consents, waivers and modifications that may
hereafter be executed; (b) documents received by the Participants or Lessor in
connection with the receipt and/or acquisition of the Leased Property; and
(c) financial statements, certificates, and other information previously or
hereafter furnished to Lessor, Administrative Agent or any Participant may be
reproduced by the party receiving the same by any photographic, photostatic,
microfilm, micro-card, miniature photographic or other similar process.  Each of
the parties hereto agrees and stipulates that, to the extent permitted by law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such party in the
regular course of business) and that, to the extent permitted by law, any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 15.18 shall not prohibit the
Lessee, the Guarantors or any other party hereto from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

Section 15.19.                            Role of Arranger.  Each party hereto
acknowledges hereby that it is aware of the fact that Banc of America Leasing &
Capital, LLC has acted as an “Arranger” with respect to the Overall
Transaction.  The parties hereto acknowledge and agree that Arranger and its
Affiliates, including Bank of America, N.A., have not made any representations
or warranties concerning, and that they have not relied upon the Arranger as to,
the tax, accounting or legal characterization or validity of (i) the Operative
Documents or (ii) any aspect of the Overall Transaction.  The parties hereto
acknowledge and agree that the Arranger has no duties, express or implied, under
the Operative Documents in its capacity as Arranger.  The parties hereto further
agree that Section 5.1, Section 15.2, Section 15.17(a) and this Section 15.19
are for the

 

52

--------------------------------------------------------------------------------


 

express benefit of the Arranger, and the Arranger shall be entitled to rely
thereon as if it were a party hereto.

 

Section 15.20.                            Retention of Consultants.  In
connection with any matters to be determined or resolved by an independent
engineer, an independent environmental consultant or other third party expert,
Administrative Agent is hereby authorized to retain any such third party
consultant reasonably acceptable to Lessee, at Lessee’s reasonable cost and
expense, in accordance with the terms of the Operative Document calling for or
requiring the appointment of such third party consultant.

 

Section 15.21.                            Liability Limited.  No Participant
shall have any obligation to any other Participant or to the Lessee, the Lessor
or the Administrative Agent with respect to the Overall Transaction, except
those obligations of such Participant expressly set forth in the Operative
Documents or except as set forth in the instruments delivered in connection
therewith, and no Participant shall be liable for performance by any other party
hereto of such other party’s obligations under the Operative Documents, except
as otherwise so set forth.

 

Section 15.22.                            Deliveries to Participants.  Lessee
may fulfill its obligations hereunder and under each of the other Operative
Documents to provide any item (other than any notices) to any Participant by
providing sufficient copies of such item directly to the Administrative Agent,
along with the costs of postage, with instructions to the Administrative Agent
to deliver such item to such Participant; provided that this Section 15.22 shall
not apply with respect to notices and other communications made pursuant to
Section 15.3(b) hereof or the last paragraph of Section 8(a) or 8(b) of the
Guaranty.

 

Section 15.23.                            USA Patriot Act Notice.  Each
Participant that is subject to the Patriot Act hereby notifies Lessee, the
Guarantors and Lessor that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies Lessee, the
Guarantors and Lessor, which information includes the name and address of
Lessee, the Guarantors and Lessor and other information that will allow such
Participant, as applicable, to identify Lessee and Lessor, as applicable, in
accordance with the Patriot Act.

 

Section 15.24.                            No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Operative Document), the Lessee acknowledges and agrees
that:  (i) (A) the services regarding this Participation Agreement provided by
the Administrative Agent and the Participants are arm’s-length commercial
transactions between the Lessee, on the one hand, and the Administrative Agent
and the Participants, on the other hand, (B) Lessee has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Lessee is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Operative Documents; (ii) (A) the Administrative Agent and each
Participant is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Lessee or any other
Person and (B) neither the Administrative Agent nor any Participant has any
obligation to the Lessee or any of its Affiliates with respect to the
transactions contemplated hereby except

 

53

--------------------------------------------------------------------------------


 

those obligations expressly set forth herein and in the other Operative
Documents; and (iii) the Administrative Agent and the Participants and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Lessee and its Affiliates, and
neither the Administrative Agent, nor any Participant has any obligation to
disclose any of such interests to the Lessee or any of its Affiliates.  To the
fullest extent permitted by law, the Lessee hereby waives and releases any
claims that it may have against the Administrative Agent, or any Participant
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 15.25.                            Certain Confidentiality Obligations of
Lessee.  Lessee shall keep confidential, and shall not disclose, any information
(other than information publicly available other than as a result of a breach of
this Section) that it obtains about the Lessor pursuant to Section 10.1(i),
except that Lessee may disclose such information (i) to the extent required by
Applicable Laws, (ii) to its Affiliates and its and such Affiliates’ respective
attorneys, auditors, accountants and other professional advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
information confidential); provided that the Lessee shall be responsible for
compliance by such Persons with the provisions of this Section 15.25, (iii) in
connection with the enforcement of its rights or remedies under the Operative
Documents, (iv) to any assignee or potential assignee of Lessee’s interests
permitted by the Operative Documents; provided such assignee or potential
assignee agrees to the terms of this Section 15.25, and (v) to any regulatory
authority having jurisdiction over Lessee or any of its Affiliates.

 

ARTICLE XVI
THE ADMINISTRATIVE AGENT

 

Section 16.1.                             Appointment.  Each Participant hereby
irrevocably designates and appoints the Administrative Agent as its agent under
this Participation Agreement and the other Operative Documents, and each such
Participant irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Participation
Agreement and the other Operative Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Participation Agreement and the other Operative Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Participation
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the other
Operative Documents, or any fiduciary relationship with any Participant or any
other party to the Operative Documents, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Participation Agreement or any other Operative Document or otherwise exist
against the Administrative Agent.

 

Section 16.2.                             Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Participation
Agreement and the other Operative Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of agents or attorneys-in-fact
selected by it with reasonable care.

 

54

--------------------------------------------------------------------------------


 

Section 16.3.                             Exculpatory Provisions.  Neither the
Administrative Agent (in its capacity as such) nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Participation Agreement or any other
Operative Document, except for its or such Person’s own willful misconduct or
gross negligence (or negligence in the handling of funds) or (b) responsible in
any manner to any Participant or any other party to the Operative Documents for
any recitals, statements, representations or warranties made by the Lessor or
the Lessee or the Guarantors or any officer thereof contained in this
Participation Agreement or any other Operative Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Participation
Agreement or any other Operative Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Participation
Agreement or any other Operative Document or for any failure of the Lessor or
the Lessee or the Guarantors to perform their respective obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Participant or any other party to the Operative Documents to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Participation Agreement or any other Operative
Document, or to inspect the properties, books or records of the Lessor, the
Guarantors or the Lessee.

 

Section 16.4.                             Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any Note, Lessor Amount, writing, resolution, notice, consent,
certificate, affidavit, letter, facsimile message, statement, order or other
document or other written communication believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Lessor or the Lessee), independent accountants and other experts selected
by the Administrative Agent.  The Administrative Agent may deem and treat the
payee of any Note or Lessor Amount as the owner thereof for all purposes unless
a written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent, in accordance with the Loan Agreement or
this Participation Agreement, as applicable.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this
Participation Agreement or any other Operative Document unless it shall first
receive the advice or concurrence of the Required Participants, or it shall
first be indemnified to its reasonable satisfaction by the applicable
Participants against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Participation Agreement and the other
Operative Documents in accordance with a request of the Required Participants,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Participants and all future transferees.  Wherever in
the Operative Documents the consent or approval of the Administrative Agent is
required, in giving any such consent or approval the Administrative Agent may
rely upon, or make its approval subject to, the directions of or consent or
approval from the Required Participants.

 

Section 16.5.                             Notice of Default.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless the Administrative Agent has received written
notice from a Participant referring to this Participation

 

55

--------------------------------------------------------------------------------


 

Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall promptly give notice
thereof to the Participants, Lessor and the Lessee. The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be directed by the Required Participants; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Participants,
subject to any applicable terms of the Operative Documents.

 

Section 16.6.                             [Reserved].

 

Section 16.7.                             Administrative Agent in Its Individual
Capacity.  Each Participant acknowledges that Bank of America, N.A. is acting as
Administrative Agent hereunder.  Bank of America, N.A. and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Lessor, the Lessee
and their Affiliates as though it was not the Administrative Agent hereunder and
under the other Operative Documents and without notice to or consent of the
Participants.  Each Participant acknowledges that, pursuant to such activities,
Bank of America, N.A. or its Affiliates may receive information regarding the
Lessee, the Guarantors, Lessor or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Lessee, Lessor or their respective Affiliates) and acknowledges that such
Persons shall be under no obligation to provide such information to them.

 

Section 16.8.                             Successor Administrative
Agent.                 The Administrative Agent may resign at any time by giving
thirty (30) days prior written notice thereof to the Participants and the Lessee
and may be removed at any time with or without cause by the Required
Participants.  Upon any such resignation or removal, the Required Participants
shall have the right to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Required
Participants, and shall have accepted such appointment, within thirty (30) days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Participants’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Participants, appoint a
successor Administrative Agent, which shall be a commercial bank described in
clause (i) or (ii) of the definition of Eligible Assignee with an office in New
York, New York (or an Affiliate of any such bank) and have a combined capital
and surplus of at least $150,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Participation Agreement.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article XVI shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Participation Agreement.  Notwithstanding the foregoing if no Event of Default
shall have occurred and be continuing, then no successor Administrative Agent
shall be appointed under this Section 16.8 without the prior

 

56

--------------------------------------------------------------------------------


 

written consent of the Lessee, which consent shall not be unreasonably withheld
or delayed.

 

Section 16.9.                             Non-Reliance on Administrative Agent. 
Each Participant acknowledges that it has, independently and without reliance
upon the Administrative Agent or any of its Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Participation Agreement. Each
Participant also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any of its Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Participation Agreement, any other Operative Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 16.10.                            Release of Collateral and Guarantors. 
Administrative Agent and the Participants acknowledge and agree that Lessee
shall be a third party beneficiary of Section 6.2 of the Loan Agreement with
respect to the provisions set forth therein regarding the release of Liens and
the Guaranty.

 

[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed by their respective officers or other authorized signatories
thereunto duly authorized as of the day and year first above written.

 

 

OLD SAW MILL HOLDINGS LLC., as Lessee

 

 

 

 

 

By:

/s/ Dominick Agron

 

 

Name: Dominick Agron

 

 

Title: Treasurer

 

[Signature Page to Participation Agreement]

 

--------------------------------------------------------------------------------


 

 

BA LEASING BSC, LLC, as Lessor

 

 

 

 

 

By:

/s/ Terri J. Preston

 

 

Name: Terri J. Preston

 

 

Title: Vice President

 

[Signature Page to Participation Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., not in its individual capacity, except as expressly
stated herein, but solely as Administrative Agent

 

 

 

 

 

By:

/s/ Aamir Saleem

 

 

Name: Aamir Saleem

 

 

Title: Vice President

 

[Lenders’ signature pages to the Participation Agreement
are on file with the Lessee and the Administrative Agent]

 

[Signature Page to Participation Agreement]

 

--------------------------------------------------------------------------------


 

DEFINITIONS AND INTERPRETATION

 

(a)                                 Interpretation.  In each Operative Document,
unless a clear contrary intention appears:

 

(i)                         the definitions of terms herein or in any Operative
Document shall apply equally to the singular and plural forms of the terms
defined;

 

(ii)                          any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
applicable restrictions on assignment set forth in the Operative Documents) and,
in the case of any Governmental Authority, any other Governmental Authority that
shall have succeeded to any or all functions thereof, and any reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually;

 

(iii)                           whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms;

 

(iv)                         any definition of or reference to any agreement
(including any Operative Document), instrument or other document in any
Operative Document shall be construed as referring to such agreement, instrument
or other document as from time to time amended, restated, supplemented or
otherwise modified (subject to any applicable restrictions on such amendments,
restatements, supplements or modifications set forth in the Operative
Documents);

 

(v)                         any definition of or reference to any statute,
rule or regulation or any other Applicable Law shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws);

 

(vi)                         reference in any Operative Document to any Article,
Section, Appendix, Schedule or Exhibit means such Article or Section of such
Operative Document or Appendix, Schedule or Exhibit to such Operative Document;

 

(vii)                          the words “herein”, “hereof” and “hereunder”, and
words of similar import in any Operative Document, shall be construed to refer
to such Operative Document in its entirety and not to any particular provision
of such Operative Document;

 

(viii)                          the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”;

 

(ix)                         relative to the determination of any period of
time, “from” means “from and including” and “to”, “until” and “through” means
“to but excluding”;

 

(x)                                 the word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations

 

APPENDIX 1
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

thereunder having the force of law or with which affected Persons customarily
comply), and all judgments, orders and decrees, of all Governmental Authorities;
and

 

(xi)                              the word “will” shall be construed to have the
same meaning and effect as the word “shall”.

 

(b)                                  Accounting Terms; GAAP; Pro Forma
Calculations.

 

(i)                                     Except as otherwise expressly provided
in any Operative Document, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Parent Guarantor or Lessee notifies the Administrative Agent that
the Lessee requests an amendment to any provision of any Operative Document to
eliminate the effect of any change occurring after the Document Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Lessee that the Required Participants request
an amendment to any provision of any Operative Document for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained in any Operative Document, (x) all terms of an accounting or financial
nature used in any Operative Document shall be construed, and all computations
of amounts and ratios referred to in any Operative Document shall be made
(1) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent Guarantor or Lessee or any
Subsidiary at “fair value”, as defined therein, and (2) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (y) notwithstanding any modification or
interpretative change to GAAP after the Bank Credit Agreement Effective Date
(including without giving effect to any treatment of leases under Accounting
Standards Codification 842 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect)), any
obligations relating to (1) a lease that was or would have been accounted for by
such Person as an operating lease as of the Bank Credit Agreement Effective
Date, (2) any Specified Lease Arrangements of such Person or (3) any lease or
arrangement similar to any of the foregoing entered into after the Bank Credit
Agreement Effective Date by such Person or an Affiliate thereof, in each case of
the foregoing, shall be deemed to be obligations relating to an operating lease
and shall not constitute Capital Lease Obligations under the Operative
Documents.

 

(ii)                                  All pro forma computations required to be
made under any Operative Document giving effect to any Acquisition or
disposition, or issuance, incurrence or

 

--------------------------------------------------------------------------------


 

assumption of Indebtedness, or other transaction shall in each case be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computation made under any Operative Document, to determine whether such
Acquisition, disposition or issuance, incurrence or assumption of Indebtedness
or other transaction is permitted to be consummated under the Participation
Agreement or Guaranty) immediately after giving effect to such Acquisition,
disposition or issuance, incurrence or assumption of Indebtedness (and to any
other such transaction consummated since the first day of the period for which
such pro forma computation is being made and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 8(a)(i) or 8(a)(ii) of the Guaranty (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements delivered pursuant to Section 6.1(xviii) of the
Participation Agreement), and, to the extent applicable, to the historical
earnings and cash flows associated with the assets acquired or disposed of, any
related incurrence or reduction of Indebtedness and any related cost savings,
operating expense reductions and synergies, all in accordance with (and, in the
case of cost savings, operating expense reductions and synergies, to the extent
permitted by) Article 11 of Regulation S-X under the Securities Act; provided
that no pro forma computation required to be made under any Operative Document
shall make or result in any pro forma adjustment to Consolidated EBITDA for any
Drug Acquisition or Exclusive License. If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

 

(c)                                  Conflict in Operative Documents.  If there
is any conflict between any Operative Documents, such Operative Document shall
be interpreted and construed, if possible, so as to avoid or minimize such
conflict, but, to the extent (and only to the extent) of such conflict, (i) the
Participation Agreement shall prevail and control or (ii) if such conflict is
between the Lease and any other Operative Document other than the Participation
Agreement, the Lease shall prevail and control.

 

(d)                                  Legal Representation of the Parties.  The
Operative Documents were negotiated by the parties with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring the Operative Document to be construed or interpreted against any
party shall not apply to any construction or interpretation hereof or thereof.

 

(e)                                  Defined Terms.  Unless a clear contrary
intention appears, terms defined herein have the respective indicated meanings
when used in each Operative Document.

 

“Accelerated Lessor Rent Amount” is defined in Section 3.1(c) of the Lease.

 

“Acceleration” is defined in Section 5.2(a) of the Loan Agreement.

 

--------------------------------------------------------------------------------


 

“Acquisition” means (i) any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Parent
Guarantor or any Subsidiary of (a) all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line (including rights in respect of any drug or other pharmaceutical
product) or line of business of) any Person, or (b) all or substantially all the
Equity Interests in a Person or division or line of business of a Person, (ii) a
Drug Acquisition or (iii) an Exclusive License to develop and commercialize a
drug or other product line of any Person.

 

“Acquisition Holiday” is defined in Section 9(f) of the Guaranty.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under the Participation Agreement, or any successor
administrative agent pursuant to the terms of the Operative Documents.

 

“Administrative Agent Fee Letter” means the fee letter dated March 3, 2017,
between Lessee and Administrative Agent.

 

“Administrative Agent’s Policy” is defined in Section 6.1(x) of the
Participation Agreement.

 

“Advance” means the advance by Lessor to the Administrative Agent for the
benefit of the Lessee, of amounts Funded by the Participants pursuant to
Article III of the Participation Agreement.

 

“Advance Request” is defined in Section 3.3 of the Participation Agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Transferee” is defined in Article VI of the Lease.

 

“After Tax Basis” means, with respect to any payment to be received (to the
extent the receipt of such payment constitutes taxable income to such
recipient), the amount of such payment increased so that, after deduction of the
amount of all Taxes (including any Taxes payable by reason of inclusion of such
amount in income otherwise excluded by the definition of Impositions, and
assuming for this purpose that the recipient of such payment is subject to
taxation at the highest Federal and applicable state and local marginal rates
applicable to such recipient for the year in which such income is taxable)
required to be paid by the recipient (less any tax savings, credits, deductions
or other quantifiable tax benefits that are reasonably expected to be realized,
utilizing the same tax rate assumptions as set forth in the immediately
preceding parenthetical phrase, and the present value of any tax savings
projected, utilizing the same tax rate assumptions as set forth in the
immediately preceding parenthetical phrase, that are reasonably expected to be
realized by the recipient as a result of the payment of the indemnified amount)
with respect to the receipt by the recipient of such amounts, such increased
payment (as so reduced) is equal to the payment otherwise required to be made.

 

--------------------------------------------------------------------------------


 

“Aggregate Commitment Amount” means Seven Hundred Twenty Million Dollars
($720,000,000.00).

 

“ALTA” means the American Land Title Association or any successor thereto.

 

“Alternate Base Rate” means, on any date with respect to any Loan or Lessor
Amount, a fluctuating rate of interest per annum equal to the higher of (A) the
rate of interest most recently announced by Bank of America, N.A. in the United
States from time to time as its “prime rate”, and (B) the Federal Funds
Effective Rate most recently determined by Administrative Agent plus .50% per
annum, plus the Applicable Margin.  If either of the aforesaid rates or their
equivalent changes from time to time after the Document Closing Date, the
Alternate Base Rate shall be automatically increased or decreased, if
appropriate and as the case may be, without notice to Lessee or any Participant,
effective from and including the effective date of such change.  The “prime
rate” is a rate set by Bank of America, N.A. based upon various factors
including Bank of America, N.A.’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America, N.A. shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Annual Modification Cap” is defined in Section 10.1(b) of the Lease.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and all similar laws, rules,
and regulations of any jurisdiction applicable to Parent Guarantor or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

“Applicable Laws” means, collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations (including
Environmental Laws), ordinances, codes and administrative or judicial precedents
or authorities, including official rulings and interpretations thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof having the force of law or with which affected Persons
customarily comply, and all applicable orders, judgments, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.

 

“Applicable Lending Office” means, for each Participant, the office, branch,
affiliate or correspondent bank of such Participant set forth as the Applicable
Lending Office for such Participant on Schedule III to the Participation
Agreement, as applicable, or such other office, branch, affiliate or
correspondent bank of such Participant (or of an Affiliate of such Participant)
as such Participant may from time to time specify to the Administrative Agent
and Lessee by written notice as the office from which its Loans or Lessor
Amount, as applicable, and accruing Interest or Yield, as applicable, at the
LIBO Rate are made available and maintained.

 

“Applicable Margin” means, for any day, with respect to the Loans and the Lessor
Amount, as the case may be, the applicable rate per annum set forth below under
the caption

 

--------------------------------------------------------------------------------


 

“Applicable Margin for Loans” or “Applicable Margin for Lessor Amount”, as the
case may be, based upon the Pricing Level applicable on such date:

 

PRICING LEVEL

 

APPLICABLE
MARGIN FOR LOANS

 

APPLICABLE MARGIN
FOR LESSOR AMOUNT

 

I.

 

1.375

%

1.675

%

II.

 

1.500

%

1.800

%

III.

 

1.625

%

1.925

%

IV.

 

1.750

%

2.050

%

 

For purposes hereof: (i) Pricing Level I and Ratings Level A are equivalent and
correspond to each other, and they are the highest levels for purposes of this
definition, (ii) Pricing Level II, Leverage Level 2 and Ratings Level B are
equivalent and correspond to each other, and they are the second highest levels
for purposes of this definition, (iii) Pricing Level III, Leverage Level 3 and
Ratings Level C are equivalent and correspond to each other, and they are the
third highest levels for purposes of this definition and (iv) Pricing Level IV,
Leverage Level 4 and Ratings Level D are equivalent and correspond to each
other, and they are the lowest levels for purposes of this definition.

 

At any time of determination, the Pricing Level shall be determined by reference
to the higher of the Leverage Level and the Ratings Level then in effect (or if
Ratings Level A is then in effect, solely by reference to Ratings Level A).

 

Leverage Level Determination

 

LEVERAGE
LEVEL

 

TOTAL LEVERAGE RATIO

1.

 

N/A

2.

 

< 1.00 to 1.00

3.

 

> 1.00 to 1.00 but < 2.00 to 1.00

4.

 

> 2.00 to 1.00

 

Unless Ratings Level A is then in effect, if at any time the Parent Guarantor
fails to deliver the Financials on or before the date such Financials are due
pursuant to Section 8(a) of the Guaranty, Leverage Level 4 shall be deemed
applicable for the period commencing three (3) Business Days after such required
date of delivery and ending on the date which is three (3) Business Days after

 

--------------------------------------------------------------------------------


 

such Financials are actually delivered, after which the Leverage Level shall be
determined in accordance with this definition, as applicable.

 

Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Leverage Level then in effect
shall be effective three (3) Business Days after the Administrative Agent has
received the applicable Financials (it being understood and agreed that each
change in Leverage Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change).

 

Notwithstanding anything to the contrary set forth in this definition, Leverage
Level 2 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Parent Guarantor’s first
full fiscal quarter ending after the Document Closing Date and adjustments to
the Leverage Level then in effect shall thereafter be effected in accordance
with the terms of this definition.

 

Ratings Level Determination

 

RATINGS LEVEL

 

INDEX DEBT RATING
(S&P/MOODY’S)

A.

 

BBB+/Baa1 or higher

B.

 

BBB/Baa2

C.

 

BBB-/Baa3

D.

 

BB+/Ba1 or lower

 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a Ratings Level in Level D; (ii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Ratings Levels, the Ratings Level
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Ratings Levels lower than the other, in which case the Ratings Level
shall be determined by reference to the Ratings Level next below that of the
higher of the two ratings; (iii) if only one of S&P and Moody’s shall have in
effect a rating for the Index Debt, the Ratings Level shall be determined by
reference to the available rating; and (iv) if the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Parent Guarantor to the Administrative Agent pursuant
to Section 8(a)(v) of the Guaranty or otherwise. Each change in the Ratings
Level shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P

 

--------------------------------------------------------------------------------


 

shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Lessee and the Participants shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Ratings Level shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

“Appraisal” is defined in Section 6.1(v) of the Participation Agreement.

 

“Appraiser” means National Property Valuation Advisors, Inc., or any third party
appraiser appointed as a successor thereto by the Lessor, which successor shall
be a Designated Member of the Appraisal Institute and shall carry the “MAI”
designation from the Appraisal Institute.

 

“Appurtenant Rights” means, with respect to the Site, (i) all agreements,
easements, rights of way or use, rights of ingress or egress, privileges,
appurtenances, tenements, and other rights and benefits at any time belonging or
pertaining to the Site or the Improvements thereon, including, without
limitation, the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Site and (ii) all permits,
licenses and rights, whether or not of record, appurtenant to the Site, but in
any such case, excluding any Excluded Property.

 

“Arranger” means BALC, in its capacity as such.

 

“Arranger Fee” means the “Arrangement Fee” (as defined in the Arranger Fee
Letter) payable to the Arranger pursuant to the Arranger Fee Letter.

 

“Arranger Fee Letter” means that certain Engagement Letter between the Arranger
and Parent Guarantor dated December 29, 2016.

 

“Assignment Agreement” means an assignment and assumption agreement entered into
by a Participant and an assignee or transferee (with the consent of any party
whose consent is required by Section 12.1 of the Participation Agreement), and
accepted by the Administrative Agent, substantially in the form of Exhibit E to
the Participation Agreement or any other form approved by the Administrative
Agent and the Lessee.

 

“Assignment of Leases” means that certain Amended, Restated and Consolidated
Mortgage, Assignment of Leases and Security Agreement, dated as of March 3,
2017, by Lessor and Lessee in favor of Administrative Agent for the benefit of
the Lenders.

 

“Assignment of Purchase Agreement” means that certain Assignment of Right to
Receive Deed, dated as of March 3, 2017, between Lessee and Lessor.

 

“BALC” means Banc of America Leasing & Capital, LLC.

 

“Bank Credit Agreement” means that certain Credit Agreement, dated as of
March 19, 2015, among Regeneron Pharmaceuticals, Inc., the Subsidiary Borrowers
(as such term is

 

--------------------------------------------------------------------------------


 

defined therein) party thereto from time to time, the lenders party thereto from
time to time, JPMorgan Chase Bank, N.A., as administrative agent, and Bank of
America, N.A. and U.S. Bank National Association, as co-syndication agents, as
the same may be amended, restated, modified, supplemented, extended or replaced.

 

“Bank Credit Agreement Effective Date” means March 19, 2015.

 

“Bank Credit Agreement Specified Loan Party” means any borrower or guarantor
under the Bank Credit Agreement that is (a) a Foreign Subsidiary, (b) a Domestic
Foreign Holdco Subsidiary or (c) a Domestic Subsidiary whose Equity Interests
are owned directly or indirectly by a CFC.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended.

 

“Base Term” is defined in Section 2.3 of the Lease.

 

“Base Term Commencement Date” means the Document Closing Date.

 

“Basic Rent” means, for any Payment Date on which Basic Rent is due, an amount
equal to the sum of the aggregate amount of Interest and Yield payable under the
Operative Documents on such date on the Notes and the Lessor Amount in respect
of the applicable Interest Period.

 

“Basic Rent Adjustment” is defined in Section 3.1(c) of the Lease.

 

“Beneficiary” and “Beneficiaries” is defined in Section 1 of the Guaranty.

 

“Benefitted Lender” is defined in Section 8.6 of the Loan Agreement.

 

“Borrower” means Lessor, in its capacity as borrower under the Loan Agreement.

 

“Break Costs” means an amount equal to the amount, if any, required to
compensate Lessor or any Lender for any additional losses (including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or funds acquired by Lessor or any Lender to fund its
obligations under the Operative Documents, but excluding loss of anticipated
profits) it may reasonably incur as a result of (w) the exercise by Lessor of
the purchase option set forth in Section 2.10 of the Loan Agreement, (x) the
Lessee’s payment of Basic Rent other than on a Payment Date, or (y) any
conversion of the LIBO Rate during an Interest Period pursuant to and in
accordance with the Operative Documents.  A statement as to the amount of such
loss, cost or expense, prepared in good faith and in reasonable detail and
submitted by Lessor or any Lender, as the case may be, to the Lessee, shall be
presumed correct absent demonstrable error.

 

“Business Day” means (i) each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banks in New York, New York are generally authorized
or obligated, by law or executive order, to close and (ii) relative to any
determination of the LIBO

 

--------------------------------------------------------------------------------


 

Rate, any day which is a Business Day under clause (i) and is also a day on
which dealings in Dollars are carried on in the London interbank Eurodollar
market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.  The foregoing is subject to clause (b) of this Appendix 1 to the
Participation Agreement.

 

“Casualty” means an event of damage or casualty relating to any portion of the
Leased Property.

 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of section 957 of the Code.

 

“CFC Debt” means, with respect to any Person, any Indebtedness or accounts
receivable that is owed, or treated as owed for United States federal income tax
purposes, by any CFC to such Person.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder, each as in effect on the Document Closing Date) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Parent Guarantor; (b) within
any period of 24 consecutive months, occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Parent Guarantor
other than by individuals who were (i) directors at the beginning of such
period, (ii) nominated by the board of directors of the Parent Guarantor or
(iii) appointed (or, in the case of a vacancy, elected) by directors so
nominated, in each case which nomination or appointment (or, in the case of a
vacancy, election) to such board of directors was made by individuals referred
to in the foregoing clauses (i), (ii) or (iii) constituting at the time of such
nomination or appointment (or, in the case of a vacancy, election) at least a
majority of such board; (c) the occurrence of a change in control, or other
similar provision, as defined in any agreement or instrument evidencing any
Material Indebtedness, that has triggered a default under or mandatory
prepayment of such Material Indebtedness, which default or mandatory prepayment
has not been waived in writing; (d) the Parent Guarantor ceases to (1) Control,
directly or indirectly, Lessee or (2) own, directly or indirectly, 100% (other
than (x) directors’ qualifying shares; (y) shares issued to foreign nationals to
the extent required by applicable law; and (z) shares held by a Person on trust
for, or otherwise where the beneficial interest is held by, the Parent Guarantor
(directly or indirectly)) of the ordinary voting and economic interests in
Lessee’s issued and outstanding Equity Interests; or (e) the Parent Guarantor
ceases to (1) Control, directly or indirectly, any Subsidiary Guarantor that is
also a borrower under the Bank Credit Agreement or (2) own, directly or
indirectly, 100% (other than (x) directors’ qualifying shares; (y) shares issued
to foreign nationals to the extent required by applicable law; and (z) shares
held by a Person on trust for, or otherwise where the

 

--------------------------------------------------------------------------------


 

beneficial interest is held by, the Parent Guarantor (directly or indirectly))
of the ordinary voting and economic interests in the issued and outstanding
Equity Interests of any Subsidiary Guarantor that is also a borrower under the
Bank Credit Agreement, in any such case of this subclause (e), unless (i) a
notice of termination of such Subsidiary Guarantor as a borrower under the Bank
Credit Agreement (x) has become effective with respect to such Subsidiary
Guarantor in accordance with the Bank Credit Agreement, or (y) will become
effective with respect to such Subsidiary Guarantor substantially concurrently
with any transaction permitted by the Operative Documents pursuant to which such
Subsidiary Guarantor ceases to be a wholly-owned Subsidiary of the Parent
Guarantor or (ii) such event under this subclause (e) does not constitute or has
been waived as a “change in control” under the Bank Credit Agreement.

 

“Civil Asset Forfeiture Reform Act” means the Civil Asset Forfeiture Reform Act
of 2000 (HR 1658), Pub. L. No. 106-185, 106th Cong. (2000), as amended.

 

“Claims” means any and all obligations, liabilities, losses, actions, suits,
judgments, enforcement actions, proceedings, damages, penalties, fines, claims,
demands, settlements, costs and expenses (including, without limitation,
reasonable legal fees and expenses) of any nature whatsoever; provided, however,
“Claims” shall not include Taxes.

 

“Closing Date Material Adverse Effect” means a material adverse effect on
(a) the operations, financial condition or business of Parent Guarantor and its
Subsidiaries taken as a whole, or (b) the ability of (i) Lessee to perform its
material obligations under the Operative Documents (taken as a whole) or
(ii) the Lessee and the Guarantors, taken as a whole, to perform their material
obligations under the Operative Documents (taken as a whole).

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Collaboration Arrangement” means any license, sublicense, lease, sublease,
collaboration agreement or other profit-loss sharing arrangement relating to the
discovery, research, development, manufacture or commercialization of any drug,
product line or service.

 

“Collateral” means all of Lessee’s right, title and interest in (i) the Leased
Property, (ii) the Purchase Agreement, (iii) contracts and warranties relating
to the Leased Property, (iv) the Security Property, (v) any rights to rebates,
offset or other warranty payments, or assignment under a purchase order, invoice
or purchase agreement with any manufacturer of or contractor for any portion of
the Collateral, (vi) all insurance policies required to be maintained pursuant
to the Lease, and (vii) all products, excess successions, subleases, rents,
issues, profits, products, returns, income and proceeds of and from any or all
of the foregoing (including proceeds from any of the foregoing), and to the
extent not otherwise included, all payments under insurance (whether or not
Lessee is the loss payee thereof) or any indemnity, warranty or guarantee
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing, in any such case, excluding any Excluded Property.

 

“Commitment” means (i) as to any Lender, its Loan Commitment, and (ii) as to
Lessor, its Lessor Commitment.

 

--------------------------------------------------------------------------------


 

“Commitment Percentage” means, (i) with respect to Lessor, the percentage of the
Aggregate Commitment Amount represented by the Lessor Commitment (and the
initial Commitment Percentage of the Lessor is set forth opposite Lessor’s name
under the heading “Commitment Percentage (of the Aggregate Commitment Amount)”
on Schedule I to the Participation Agreement) and (ii) with respect to any
Lender, the percentage of the Aggregate Commitment Amount represented by such
Lender’s Loan Commitment (and the initial Commitment Percentage of each Lender
is set forth opposite such Lender’s name under the heading “Commitment
Percentage (of the Aggregate Commitment Amount)” on Schedule II to the
Participation Agreement), in each case, as such schedule may be amended or
modified from time to time pursuant to the terms and conditions of the
Participation Agreement.

 

“Condemnation” means any condemnation, requisition, confiscation, seizure or
other taking or sale of the use or title to the Leased Property or any part
thereof in, by or on account of any eminent domain proceeding or other action by
any Governmental Authority under the power of eminent domain or otherwise or any
transfer in lieu of or in anticipation thereof.  A Condemnation shall be deemed
to have “occurred” on the earliest of the dates that use or title is taken or
transferred.

 

“Consolidated EBITDA” means, with reference to any period and without
duplication, an amount equal to (a) Consolidated Net Income, plus (b) to the
extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) income tax expenses, (iii) depreciation,
(iv) amortization, (v) non-cash charges, expenses or losses (including any
non-cash charges attributable to impairment of goodwill or other intangible
assets or impairment of long-lived assets and non-cash expenses related to
equity-based compensation, benefits or incentives), (vi) extraordinary,
non-recurring or unusual charges, expenses or losses (including, without
limitation, with respect to restructuring activities, consolidations,
integration, headcount reductions or other similar actions, including severance
charges in respect of employee terminations) and in an aggregate amount not in
excess of $50,000,000 during any such period, (vii) losses due to fluctuations
in currency exchange rates, (viii) unrealized losses under Swap Agreements,
(ix) net after-tax losses (including all fees and expenses or charges relating
thereto) on any sale or disposition of any asset of the Parent Guarantor or any
of its Subsidiaries outside of the ordinary course of business and net after-tax
losses from discontinued operations, (x) net after-tax losses (including all
fees and expenses or charges relating thereto) on the retirement or
extinguishment of debt, (xi) write-off of non-cash deferred revenue in
connection with purchase accounting adjustments applied in respect of any
Acquisition (it being understood that such non-cash deferred revenue shall be
recognized in such period(s) as it would have been recognized but for such
Acquisition), (xii) out-of-pocket fees, expenses and other transaction costs
paid to unaffiliated third parties in connection with any actual or proposed
Acquisitions, merger, joint venture, Collaboration Arrangements, other
investments, sales or dispositions of assets, incurrence of indebtedness and
issuance of Equity Interests or other securities by the Parent Guarantor or any
of its Subsidiaries, in each case, to the extent incurred within twelve (12)
months of the completion or abandonment (as applicable) of such transactions and
so long as such transactions are not prohibited under the Operative Documents
and whether or not consummated, (xiii) charges or losses that are, or could
reasonably be expected to be, reimbursed or covered by insurance policies or
contractual indemnities and not disputed by the insurer or contractual
indemnitor thereunder, in each case so long as such amounts are actually
reimbursed

 

--------------------------------------------------------------------------------


 

to the Parent Guarantor or applicable Subsidiary in cash within two (2) fiscal
quarters after the related amount is first added to Consolidated EBITDA pursuant
to this clause (xiii) (and if not so reimbursed within two (2) fiscal quarters,
such amount shall be deducted from Consolidated EBITDA during the next
applicable period), and (xiv) acquired in-process research and development
expenditures, minus (c) to the extent included in Consolidated Net Income,
(1) interest income, (2) income tax credits and refunds (to the extent not
netted from income tax expense), (3) any cash payments made during such period
in respect of items described in clauses (v) or (xi) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred,
(4) non-cash or extraordinary, unusual or non-recurring income or gains,
(5) gains due to fluctuations in currency exchange rates, (6) unrealized gains
under Swap Agreements, (7) net after-tax gains (less all fees and expenses or
charges relating thereto) on any sale or disposition of any asset of the Parent
Guarantor or any of its Subsidiaries outside of the ordinary course of business
and net after-tax gains from discontinued operations (without reduction on
account of any amounts added back in clause (b)(ii) of this definition) and
(8) any net after-tax gains (less and fees and expenses or charges related
thereto) on the retirement or extinguishment of debt, all calculated for the
Parent Guarantor and its Subsidiaries in accordance with GAAP on a consolidated
basis.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each such period, a “Reference Period”),
(i) if at any time during such Reference Period the Parent Guarantor or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Parent Guarantor or any
Subsidiary shall have made a Material Acquisition and the Consolidated EBITDA
attributable to the property that is the subject of such Material Acquisition is
positive for such Reference Period, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property by the Parent Guarantor
or any Subsidiary that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Parent Guarantor and its Subsidiaries in excess of $25,000,000 (calculated to
include the aggregate amount of Indebtedness assumed in connection with such
acquisition); and “Material Disposition” means any sale, transfer or disposition
of property of the Parent Guarantor or any Subsidiary or series of related
sales, transfers, or dispositions of property of the Parent Guarantor or such
Subsidiary (other than any Exclusive License or transactions between or among
any of the Parent Guarantor, the Guarantors, or any of their Subsidiaries (or
any combination thereof)) that yields gross cash proceeds to the Parent
Guarantor or any of its Subsidiaries in excess of $25,000,000 in the aggregate
on or prior to the consummation thereof (and which, for the avoidance of doubt,
shall not include any royalty, earnout, contingent payment or any other deferred
payment that may be payable thereafter).

 

“Consolidated Interest Expense” means, with reference to any period, the excess
of (a) the interest expense (including without limitation interest expense under
Capital Lease

 

--------------------------------------------------------------------------------


 

Obligations that is treated as interest in accordance with GAAP) of the Parent
Guarantor and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Parent Guarantor and
its Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) minus (b) to the extent included in
clause (a) above, (i) non-cash amounts attributable to amortization of financing
costs paid in a previous period, (ii) non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, (iii)  any break funding payment made pursuant to the Bank Credit
Agreement and (iv) any interest expense in respect of any Operating Lease,
including any interest, yield, rent or break funding payment (or similar
obligations) paid or payable pursuant to any Operative Documents.  In the event
that the Parent Guarantor or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent Guarantor and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that there shall be excluded any income (or loss) of any Person other
than the Parent Guarantor or a Subsidiary, but any such income so excluded may
be included in such period or any later period to the extent of any dividends,
distributions or other payments actually paid in cash (or to the extent
converted into cash) in the relevant period to the Parent Guarantor or any
wholly-owned Subsidiary of the Parent Guarantor.

 

“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Parent Guarantor and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Parent Guarantor and its
Subsidiaries (other than intercompany Indebtedness among the Parent Guarantor
and its Subsidiaries) that is of a type that would be reflected on a
consolidated balance sheet of the Parent Guarantor prepared as of such date in
accordance with GAAP, (b) the aggregate amount of Indebtedness of the Parent
Guarantor and its Subsidiaries relating to the maximum drawing amount of all
letters of credit outstanding and bankers acceptances and (c) Indebtedness of
the type referred to in clause (a) or (b) above of another Person (other than
the Parent Guarantor or any Subsidiary) guaranteed by the Parent Guarantor or
any of its Subsidiaries; provided that Consolidated Total Indebtedness (i) shall
not include obligations in respect of letters of credit, bankers acceptances and
similar obligations to the extent of the amount of collateral provided therefor
as cash and/or cash equivalents and (ii) shall be subject, in all respects, to
the limitations and exclusions set forth in the definition of Indebtedness,
including as to the calculation of the amount of any limited recourse guarantee
under clause (c) above.

 

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Substances Act” means 21 U.S.C. ch. 13, §801 et seq., known as the
Controlled Substances Act, as amended.

 

“Cumulative Basic Rent Adjustment” shall mean, as of a particular date, the sum
of the Basic Rent Adjustments which have actually occurred as of such date.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Deed” means the special warranty deed, executed by the Sellers and dated the
Document Closing Date with respect to the Facility and fixtures existing on the
Leased Property, sufficient to convey to Lessor good and marketable fee simple
title thereto free of all Liens, other than Permitted Liens.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would, unless cured or waived,
constitute an Event of Default.

 

“Deposit” means $57,000,000, which is the aggregate amount of deposits paid by
Parent Guarantor to Sellers pursuant to the Purchase Agreement.

 

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Parent Guarantor and that are publicly available on or prior to the
Document Closing Date or described on any schedule to the Purchase Agreement or
any Operative Document.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors (or similar governing body) of such Person who
does not have any material direct or indirect financial interest in or with
respect to such transaction.  It is understood and agreed that no such Person
shall be deemed to have a material indirect financial interest if such Person
would not be deemed to have an “indirect material interest” within the meaning
of Item 404(a) of Regulation S-K.

 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Document Closing Date” is defined in Section 2.1 of the Participation
Agreement.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

--------------------------------------------------------------------------------


 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary
(a) substantially all of the assets of which consist of the Equity Interests of
one or more CFCs or CFC Debt or (b) that is a Disregarded Entity that holds
Equity Interests of one or more CFCs or CFC Debt, in the case of
clause (a) above, so long as such Domestic Subsidiary (i) does not conduct any
substantial business or activities other than the ownership of such Equity
Interests or CFC Debt (except for immaterial assets and activities reasonably
related or ancillary thereto) and (ii) does not incur, and is not otherwise
liable for, any material Indebtedness or other material liabilities (other than
intercompany indebtedness permitted pursuant to Section 9(a)(iii) of the
Guaranty and, if such Domestic Subsidiary is a borrower under the Bank Credit
Agreement, Indebtedness permitted pursuant to Section 9(a)(xxi) of the
Guaranty).

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on the market (including related intellectual property), but not
of Equity Interests in any Person or any operating business unit.

 

“Early Termination Option” means the Lessee’s option to purchase all, but not
less than all, of the Leased Property in accordance with the provisions of
Section 18.1 of the Lease.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eligible Assignee” means (a) any Participant or Affiliate or Subsidiary of a
Participant, (b) any Person that is a lender or Affiliate or Subsidiary of a
lender under the Bank Credit Agreement at the time of the proposed assignment
pursuant to Section 12.1 of the Participation Agreement, (c) any other
commercial bank, in any case of this clause (c), that (i) is approved by the
Lessee (such approval not to be unreasonably withheld or delayed) and
(ii) either is a bank organized or licensed under the laws of the United States
of America or any State thereof or has agreed to provide the information listed
in Section 12.3 of the Participation Agreement (to the extent that it may
lawfully be a Participant) or (d) any other financial institution, leasing
company or “accredited investor” (as defined in Regulation D), in any case of
this clause (d), that (i) is approved by the Lessee (such approval not to be
unreasonably withheld or delayed), (ii) is primarily engaged in making,
purchasing or otherwise investing in commercial loans or lease transactions in
the ordinary course of its business and (iii) either is organized or licensed
under the laws of the United States of America or any State thereof or has
agreed to provide the information listed in Section 12.3 of the Participation
Agreement (to the extent that it may lawfully be a Participant); provided that
(x) after the Document Closing Date, Lessee’s consent or approval is not
required pursuant to clause (a) or (b) or, with respect to clause (c) or (d),
during the existence and continuation of an Event of Default and (y) none of
Lessee or any of its

 

--------------------------------------------------------------------------------


 

Affiliates or Subsidiaries shall qualify as an Eligible Assignee; provided
further that in no event shall an Eligble Assignee be a natural person.

 

“Environmental Audit” means a Phase I environmental site assessment (the scope
and performance of which meets or exceeds ASTM Standard E1527-13 Standard
Practice for Environmental Site Assessments:  Phase I Environmental Site
Assessment Process or any updates thereto) of the Site and any other
environmental assesments, reports or information reasonably requested by Lessor
in writing to Lessee promptly prior to the Document Closing Date, including, if
recommended or necessitated by the Phase I environmental site assessment, a
Phase II environmental site assessment.

 

“Environmental Claims” is defined in Section 13.7 of the Participation
Agreement.

 

“Environmental Laws” means any Applicable Law relating to pollution, protection
of the environment, natural resources or wildlife, or the protection of human
health and safety from or release of Hazardous Materials, including, without
limitation, laws relating to (i) the Release or threatened Release of Hazardous
Materials and (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials.

 

“Environmental Violation” means, with respect to the Leased Property, any
activity, occurrence or condition that violates or results in non-compliance
with any Environmental Law.

 

“Equipment” means equipment, apparatus, fittings and personal property of every
kind and nature whatsoever purchased, leased or otherwise acquired by the Lessor
using amounts advanced by the Participants pursuant to the Participation
Agreement and now or subsequently attached to, contained in or used or usable in
any way in connection with any operation or letting of the Leased Property,
including, but without limiting the generality of the foregoing, all screens,
awnings, storm doors and windows, heating, electrical, switch gear,
uninterrupted power supply, and mechanical equipment, lighting, switchboards,
plumbing, ventilation, air conditioning and air-cooling apparatus, refrigerating
and incinerating equipment, escalators, generators, elevators, loading and
unloading equipment and systems, laundry equipment, cleaning systems (including
window cleaning apparatus), communications systems (including satellite dishes
and antennae), sprinkler systems and other fire prevention and extinguishing
apparatus and materials, security systems, motors, engines, machinery, pipes,
pumps, tanks, conduits, fittings and fixtures of every kind and description.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing.  Notwithstanding the foregoing, (a) Permitted Convertible
Notes, (b) Permitted Call Spread Swap Agreements and (c) any Indebtedness that
is convertible into Equity Interests and/or cash by reference to the value
(howsoever defined or determined) of Equity Interests shall not constitute
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Guarantor, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Guarantor or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Guarantor or any ERISA Affiliate from the
PBGC or a plan administrator of any written notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Parent Guarantor or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Parent
Guarantor or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(g) the receipt by the Parent Guarantor or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Parent Guarantor or
any ERISA Affiliate of any written notice, concerning the imposition upon the
Parent Guarantor or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” is defined at Section 16.1 of the Lease.

 

“Event of Loss” means any Significant Casualty or Significant Condemnation.

 

“Excepted Payments” means:  (a) all indemnity payments or payments under any
guaranty (including indemnity payments made pursuant to Article XIII of the
Participation Agreement) to which any Participant or any of their respective
Affiliates, agents, officers, directors or employees is entitled pursuant to the
Operative Documents; (b) any amounts (other than Basic Rent or amounts payable
by Lessee pursuant to Section 15.2 of the Lease or Article XVI or XVIII of the
Lease) payable under any Operative Document to reimburse the Lessor or any of
its Affiliates (including the reasonable expenses of the Lessor or such
Affiliates incurred in connection with any such payment) for performing or
complying with any of the obligations of the Lessee under and as permitted by
any Operative Document; (c) any amount payable to any Participant by any
transferee permitted under the Operative Documents of the interest of any
Participant as the purchase price of the Participant’s interest (or a portion
thereof); (d) any insurance proceeds (or payments with respect to self-insured
risks or policy deductibles) under liability policies; (e) any insurance
proceeds under policies maintained by the Administrative Agent or any
Participant in accordance with Section 13.4 of the Lease; (f) Transaction
Expenses or Fees paid or payable to or for the benefit of the Administrative
Agent, the Arranger or any Participant; (g) all right, title and interest of the
Lessor to the Leased Property or any portion thereof or any other property to
the extent any of the foregoing has been released from the Liens of the Security
Instruments following the payment of the Purchase

 

--------------------------------------------------------------------------------


 

Amount or Lease Balance, as applicable; and (h) any payments in respect of
interest to the extent attributable to payments referred to in
clauses (a) through (g) above.

 

“Excepted Rights” means the Lessor’s right (a) to receive from Parent Guarantor,
Lessee or the Administrative Agent all notices, certificates, reports, filings,
opinions of counsel, copies of all documents and all information which the
Parent Guarantor and/or Lessee is permitted or required to give or furnish to
the “Lessor” pursuant to the Lease or any other Operative Document, (b) to
exercise the inspection rights provided for in Section 4.2 of the Lease, (c) to
give any demand notice under Section 16.1 of the Lease and to demand payment
from the Lessee under the Lease in default in respect thereof and to retain the
right to cause the Lessee to take any action and execute and deliver such
documents and assurances as the “Lessor” may from time to time reasonably
request pursuant to Article XVI of the Lease and (d) Lessor’s rights under
Section 15.5 of the Participation Agreement.

 

“Excluded Property” means (a) “Reserved Company Assets” and “Excluded Contracts”
as such terms are defined in the Purchase Agreement, (b) computer software,
(c) all furniture, furnishings, fixtures, equipment, vehicles, tools, and
tangible personal property of every kind and description owned by or leased to
(other than by the Lessee) any of the tenants, (d) any other personal property
listed on Schedule 1.32 to the Purchase Agreement, (e) Lessee Property, (f) any
lease (other than a sublease of Leased Property), license, contract or agreement
to which Lessee is a party or under which Lessee has rights, and any of its
rights or interests thereunder, if and to the extent that a security interest
(i) is prohibited by or in violation of any Applicable Law, or (ii) is
prohibited by or in violation of any term, provision or condition of any such
lease, license, contract or agreement or creates a right of termination in favor
of any other party thereto other than the Lessee or any of its Subsidiaries
(unless such Applicable Law, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest under the
applicable Operative Documents pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, however, that, to the extent such lease,
license, contract or agreement would otherwise constitute Collateral but for
this clause (f), Collateral shall include (and such security interest shall
attach) immediately at such time as the contractual or legal prohibition shall
no longer be applicable thereto and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement (that
would otherwise constitute Collateral but for this clause (f)) not subject to
the prohibitions specified in (i) or (ii) above; provided, further, that the
exclusions referred to in this clause (f) shall not include any Proceeds of any
such lease, license, contract or agreement that would otherwise constitute
Collateral but for this clause (f) (to the extent such Proceeds do not otherwise
constitute Excluded Property).

 

“Excluded Subsidiary” means (a) any Domestic Foreign Holdco Subsidiary, (b) any
Domestic Subsidiary whose Equity Interests are owned directly or indirectly by a
CFC, (c) any Subsidiary that is prohibited by applicable law or contractual
obligations (other than any contractual obligation in favor of the Parent
Guarantor or any of its Subsidiaries) existing on the Document Closing Date (or,
in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligations would require governmental
(including

 

--------------------------------------------------------------------------------


 

regulatory) consent, approval, license or authorization (unless such consent,
approval, license or authorization has been obtained), (d) any captive insurance
company and (e) any Domestic Subsidiary that, at the applicable time of
determination, (i) does not constitute a Material Subsidiary, (ii) is not a
borrower or guarantor under the Bank Credit Agreement at such time and (iii) is
not required to be a guarantor under the Bank Credit Agreement at such time.

 

“Exclusive License” means any license to develop and commercialize a drug or
other product line of any Person with a term greater than five (5) years and
made on an exclusive basis.

 

“Existing Lease” means, collectively:

 

(a)                                 that certain Lease dated as of December 21,
2006, by and between BMR-Landmark at Eastview LLC and the Parent Guarantor, as
amended by that certain First Amendment to Lease dated as of October 24, 2007,
that certain Second Amendment to Lease dated as of September 30, 2008, that
certain Third Amendment to Lease dated as of April 29, 2009, that certain Fourth
Amendment to Lease dated as of December 3, 2009, that certain Fifth Amendment to
Lease dated as of February 11, 2010, that certain Sixth Amendment to Lease dated
as of June 4, 2010, that certain Seventh Amendment to Lease dated as of
December 22, 2010, that certain Eighth Amendment to Lease dated as of August 1,
2011, that certain Ninth Amendment to Lease dated as of September 30, 2011, that
certain Tenth Amendment to Lease dated as of October 25, 2012, that certain
Eleventh Amendment to Lease dated as of April 3, 2013, that certain Twelfth
Amendment to Lease dated as of May 31, 2013, that certain Thirteenth Amendment
to Lease dated as of May 31, 2013, that certain Fourteenth Amendment to Lease
dated as of October 25, 2013, that certain Fifteenth Amendment to Lease dated as
of June 12, 2014, that certain Sixteenth Amendment to Lease dated as of June 30,
2015, that certain Seventeenth Amendment to Lease, dated as of August 10, 2015,
that certain Eighteenth Amendment to Lease, dated as of March 3, 2017, and the
Omnibus Lease Amendment, as the same may have been further assigned, amended,
amended and restated, supplemented or modified from time to time, whereby Parent
Guarantor leases certain premises from Lessee at 735, 745, 755, 765, 767 and 777
Old Saw Mill River Road in Tarrytown, New York;

 

(b)                                 that certain Mt. Pleasant Lease dated as of
April 3, 2013, by and between BMR-Landmark at Eastview LLC and Parent Guarantor,
as amended by that certain First Amendment to Mt. Pleasant Lease dated as of
June 30, 2015, that certain Second Amendment to Mt. Pleasant Lease, dated as of
March 3, 2017, and the Omnibus Lease Amendment, as the same may have been
further assigned, amended, amended and restated, supplemented or modified from
time to time, whereby Parent Guarantor leases certain premises from Lessee in
the Mt. Pleasant Project known as Building 8 and Building 9 in Tarrytown, New
York; and

 

(c)                                  that certain Amended and Restated Agreement
of Lease dated as of October 28, 2009, by and between BMR-Landmark at Eastview
LLC and Progenics Pharmaceuticals, Inc., as amended by that certain First
Amendment to Amended and Restated Agreement of Lease dated as of June 1, 2010,
that certain Second Amendment to Amended and Restated Agreement of Lease dated
as of November 19, 2010, that certain Third Amendment to Amended and Restated
Agreement of Lease dated as of January 23, 2012, that certain Letter Agreement
dated as of

 

--------------------------------------------------------------------------------


 

February 6, 2012, that certain Fourth Amendment to Amended and Restated
Agreement of Lease dated as of May 30, 2013, as amended by Subordination,
Non-Disturbance and Attornment Agreement dated January 27, 2016, that certain
Assignment and Assumption Agreement dated as of May 6, 2016 between Progenics
Pharmaceuticals, Inc. and Parent Guarantor, that certain Fifth Amendment to
Amended and Restated Agreement of Lease dated as of May 6, 2016, that certain
Sixth Amendment to Amended and Restated Agreement of Lease dated as of March 3,
2017, and the Omnibus Lease Amendment, as the same may have been further
assigned, amended, amended and restated, supplemented or modified from time to
time, whereby Parent Guarantor leases certain premises from Lessee at 771 Old
Saw Mill River Road, Tarrytown, New York.

 

“Expiration Date” means the fifth anniversary of the Document Closing Date as
such date may be renewed or otherwise extended pursuant to Section 4.7 of the
Participation Agreement.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Facility” means the office, laboratory and research and development campus
commonly known as “Landmark at Eastview” installed on the Site, including all
buildings, structures, fixtures, Equipment and other improvements of every
kind related thereto existing at any time and from time to time (including those
purchased with amounts advanced by the Participants pursuant to the
Participation Agreement) on or under the Site, together with any and all
easements, rights of way or use, rights of ingress or egress, privileges,
benefits, and Appurtenant Rights, including streets, sidewalks, ways, alleys,
vaults and strips of land adjoining, abutting, adjacent, appurtenant or
contiguous to the Site, all paving, grading, utility pipes, fencing, conduits
and lines, signs, retaining walls, lighting, electrical and drainage structures,
parking areas and roadways, all Modifications and other additions to or changes
in the Facility at any time, but in any such case, excluding any Excluded
Property.

 

“Fair Market Value” means with respect to the Leased Property or any portion
thereof, as of the date of the determination, the amount (which in any event
shall not be less than zero) as determined by the Appraiser (or any other
independent appraiser chosen by Lessor at the direction of the Administrative
Agent and reasonably acceptable to Lessee) that would be paid in an arm’s-length
transaction between an informed and willing buyer (other than a buyer currently
in possession) and an informed and willing seller, under no compulsion to buy or
sell, and neither of which is related to Lessor, Administrative Agent or Lessee
or any Affiliate thereof, for the purchase of the Leased Property or such
portion thereof, as applicable.  Such fair market value shall (a) be calculated
assuming that the Leased Property is in the condition and state of repair
required to be maintained by the terms of the Lease (unless such fair market
value is being determined for purposes evaluating the items described in
Section 5.3(d) or Section 13.2 of the Participation Agreement, in which case
this assumption shall not be made) and (b) take into account the affect of any
sublease of the Leased Property to any Person that is not an Affiliate of
Lessee, to the extent such sublease is permitted pursuant to the Lease.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Document Closing
Date (or any amended or successor version that is substantively comparable and
not materially

 

--------------------------------------------------------------------------------


 

more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day and such rate is not so published for such day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to the next whole multiple of
1/100 of 1%) charged to Bank of America, N.A. on such day on such transactions
as determined by the Administrative Agent; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of the Operative Documents.

 

“Fee Letters” means, collectively, the Arranger Fee Letter and the
Administrative Agent Fee Letter, and each a “Fee Letter”.

 

“Fees” is defined in Section 4.4 of the Participation Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, senior vice president-finance or
controller (or, if applicable, deputy controller) of the Lessee (or, as the
context may require, a Guarantor).

 

“Financials” means the annual or quarterly financial statements of the Parent
Guarantor and its consolidated Subsidiaries required to be delivered pursuant to
Section 8(a)(i) or 8(a)(ii) of the Guaranty and accompanying certificates
required to be delivered pursuant to Section 8(a)(iii) of the Guaranty.

 

“FIRPTA” means a certification as to the nonforeign status for federal tax
withholding purposes.

 

“FIRREA” means the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and all regulations promulgated pursuant thereto.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Fund,” “Funded” or “Funding” means the funding by a Participant of a portion of
the principal under its Note or a portion of its Lessor Amount (as the case may
be) constituting a portion of the Advance as described in Article III of the
Participation Agreement.

 

“Funding Indemnity Agreement” means the Funding Indemnity Agreement, between
Lessee and Administrative Agent, delivered in connection with the Advance.

 

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States,
subject to clause (b) of this Appendix 1 to the Participation Agreement.

 

“General Indemnitee” or “Tax Indemnitee” means each Participant, the
Administrative Agent (in its individual capacity and as agent), the Arranger,
any additional, separate co-agent appointed in accordance with the terms of the
Participation Agreement, and the respective Affiliates, successors, permitted
assigns, permitted transferees, contractors, employees, officers, directors,
shareholders, partners, participants (including, without limitation, any
assignee or transferee permitted by Article XII of the Participation Agreement),
representatives and agents of each of the foregoing Persons; provided, however,
that in no event shall Lessee or any of its Affiliates be a General Indemnitee
or Tax Indemnitee.

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, comfort
letters (to the extent any are in effect at the applicable time with respect to
the applicable Person or property), no further action letters (to the extent any
are in effect at the applicable time with respect to the applicable Person or
property), environmental deed restrictions (to the extent any are in effect at
the applicable time with respect to the applicable Person or property), notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Applicable Laws, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the
ownership, occupancy, full use and operation of the Leased Property.

 

“Governmental Authority” means any federal, any state or other political
subdivision thereof or any other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Gross Proceeds” is defined in Section 20.1(l) of the Lease.

 

“Grossed-Up Basis” is defined in Section 13.4(c)(ii) of the Participation
Agreement.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is

 

--------------------------------------------------------------------------------


 

made and (b) the maximum amount for which the guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guarantee, unless such
primary payment obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
the Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by the Parent Guarantor or
Lessee in good faith.

 

“Guarantors” means, individually and collectively, the Parent Guarantor and the
Subsidiary Guarantors.

 

“Guaranty” means that certain Guaranty substantially in the form of Exhibit D to
the Participation Agreement (including any and all supplements thereto) and
executed by the Parent Guarantor and each Subsidiary Guarantor party thereto
from time to time and any other Person required pursuant to Article VI of the
Lease in connection with an Affiliate Transferee, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

“Hazardous Substance” means any substance, waste or material that (i) is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous by listing characteristic or definition under
any Environmental Law including asbestos, polychlorinated biphenyls, radon gas,
petroleum, crude oil or any fraction thereof, petroleum derivatives, by products
and other hydrocarbons or (ii) that is or becomes otherwise regulated pursuant
to any Environmental Law.

 

“Highest Lawful Rate” is defined in Section 4.6(b) of the Participation
Agreement.

 

“Home Depot Ground Lease” means that certain Ground Lease, dated September 7,
2006, by and between Eastview Holdings LLC and Home Depot U.S.A., Inc., as the
same may be amended, restated, modified, supplemented, extended or replaced.

 

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (“IASB”), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

 

“Impositions” means any and all liabilities, losses, expenses and costs of any
kind whatsoever for fees, taxes, levies, imposts, duties, charges, assessments
or withholdings of any nature whatsoever imposed by a Governmental Authority
(“Taxes”) (including (i) real property taxes and personal property taxes on any
property covered by the Lease that is classified by Governmental Authorities as
personal property, and real estate or ad valorem taxes in the nature of property
taxes; (ii) sales taxes, use taxes and other similar taxes (including rent taxes
and

 

--------------------------------------------------------------------------------


 

intangibles taxes); (iii) any excise taxes; (iv) real estate transfer taxes,
conveyance taxes, mortgage taxes, intangible taxes, stamp taxes and documentary
recording taxes and fees; (v) taxes that are or are in the nature of franchise,
income, value added, gross receipts, privilege and doing business taxes, license
and registration fees; and (vi) assessments on the Site or Facility, including
all assessments for public improvements or benefits, whether or not such
improvements are commenced or completed within the Term), and in each case all
interest, additions to tax and penalties thereon, which at any time may be
levied, assessed or imposed by any Federal, state or local authority upon or
with respect to (a) any Tax Indemnitee, the Leased Property or any part thereof
or interest therein, or the Lessee or any sublessee or user of the Leased
Property; (b) the financing, refinancing, demolition, construction,
substitution, subleasing, assignment, control, condition, servicing,
maintenance, repair, ownership, possession, purchase, rental, lease, activity
conducted on, delivery, insuring, use, operation, improvement, transfer, return
or other disposition of the Leased Property or any part thereof or interest
therein; (c) the Notes, Lessor Amount, or other indebtedness with respect to the
Leased Property or any part thereof or interest therein or transfer thereof;
(d) the rentals, receipts or earnings arising from the Leased Property or any
part thereof or interest therein; (e) the Operative Documents or any payment
made or accrued pursuant thereto; (f) the income or other proceeds received with
respect to the Leased Property or any part thereof or interest therein upon the
sale or disposition thereof; (g) any contract relating to the construction,
acquisition or delivery of the Facility or any part thereof or interest therein;
(h) the issuance of the Notes, (i) any transaction contemplated by
Section 10.1(f) of the Participation Agreement; or (j) otherwise in connection
with the Overall Transaction.

 

Notwithstanding anything in the first paragraph of this definition (except as
provided in the final paragraph of this definition) the term “Impositions” shall
not mean or include:

 

(i)                         Taxes and impositions imposed upon a Tax Indemnitee
(other than Taxes that are, or are in the nature of, sales, use, value added,
rental, transfer, property or ad valorem taxes with respect to the Leased
Property or any sublease or other transfer thereof) that are imposed by any
Governmental Authority and that are based upon or measured by the overall gross
or net income or overall gross or net receipts (including, without limitation,
any minimum taxes, income or capital gains taxes, or taxes on, measured by, with
respect to, or in the nature of capital, net worth, excess profits, items of tax
preference, capital stock, franchise, business privilege or doing business taxes
or any taxes in the nature of an intangibles tax, an ad valorem tax or property
tax imposed on a Participant, Sub-Participant, or any holder of a Note or Lessor
Amount by reason of owning or holding a Note or Lessor Amount); provided that
this clause (i) shall not be interpreted to prevent a payment from being made on
an After Tax Basis if such payment is otherwise required to be so made;

 

(ii)                          any Tax or imposition to the extent, but only to
such extent, it relates to any act, event or omission that occurs, or relates to
a period, after the termination of the Lease (but not any Tax or imposition that
relates to any period prior to the termination of the Lease with respect to the
Leased Property to which such Tax or Imposition relates;

 

--------------------------------------------------------------------------------


 

(iii)                           any Tax or imposition for so long as, but only
for so long as, it is being contested in accordance with the provisions of
Section 13.4(b) of the Participation Agreement, provided that the foregoing
shall not limit the Lessee’s obligation under Section 13.4(b) of the
Participation Agreement to advance to such Tax Indemnitee amounts with respect
to Taxes or impositions that are being contested in accordance with
Section 13.4(b) of the Participation Agreement or any expenses incurred by such
Tax Indemnitee in connection with such contest;

 

(iv)                         any Taxes or impositions imposed upon a Tax
Indemnitee with respect to any transfer, sale, financing or other disposition by
such Tax Indemnitee of any interest in the Leased Property or any part thereof,
or any interest therein or any interest or obligation under the Operative
Documents or any Note or Lessor Amount, or from any sale, assignment, transfer
or other disposition of any interest in a Tax Indemnitee or any Affiliate
thereof, (other than any transfer in connection with (1) the exercise by the
Lessee of its Early Termination Option or any termination option or other
purchase of the Leased Property by the Lessee (including the Purchase Option) or
the exercise by Lessee of the Sale Option, (2) the occurrence of an Event of
Default, (3) a Casualty or Condemnation affecting the Leased Property or (4) any
assignment, sublease, modification or addition of or to the Leased Property by
the Lessee);

 

(v)                         any Taxes or impositions imposed on a Tax Indemnitee
to the extent such Tax Indemnitee or its Affiliate actually receives the benefit
of a credit (or otherwise has a reduction in a liability for Taxes) in respect
thereof against Taxes that are not indemnified under the Participation Agreement
(but only to the extent such credit is not taken into account in calculating the
indemnity payment on an After Tax Basis);

 

(vi)                         any Taxes or impositions imposed against or payable
by a Tax Indemnitee resulting from, or that would not have been imposed but for,
the gross negligence or willful misconduct of such Tax Indemnitee or its
Affiliates;

 

(vii)                          Taxes or impositions imposed on or payable by a
Tax Indemnitee to the extent such Taxes or impositions would not have been
imposed but for a breach by the Tax Indemnitee or any Affiliate thereof of any
representations, warranties or covenants set forth in the Operative Documents
(unless such breach is caused by the Lessee’s breach of its representations,
warranties or covenants set forth in the Operative Documents);

 

(viii)                           Taxes or impositions to the extent resulting
from such Tax Indemnitee’s failure to comply with the provisions of
Section 13.4(b) of the Participation Agreement, which failure precludes the
ability to conduct a contest pursuant to Section 13.4(b) of the Participation
Agreement (unless such failure is caused by the Lessee’s breach of its
obligations under the Operative Documents); and

 

(ix)                         Taxes or impositions imposed on or with respect to
or payable as a result of activities of a Tax Indemnitee or its Affiliate
unrelated to the Overall Transaction.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the exclusions from the definition of
“Impositions” set forth in clauses (i), (ii), (iv) and (ix) shall not apply (but
the other exclusions shall apply) to any Taxes or any increase in Taxes imposed
on a Tax Indemnitee net of any decrease in Taxes realized by such Tax
Indemnitee, to the extent that such Tax increase or decrease would not have
occurred if on the Document Closing Date the Participants had advanced funds to
the Lessee in the form of a loan secured by the Leased Property in an amount
equal to the Participant Costs funded on the Document Closing Date, with debt
service for such loan equal to the Basic Rent payable on each Payment Date and a
principal balance at the maturity of such loan in an amount equal to the then
outstanding Loans and Lessor Amount at the end of the Term of the Lease.

 

“Improvement” is defined in Section 10.2(b) of the Lease.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (excluding
trade accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; provided that, if such
Person has not assumed or otherwise become liable in respect of such
Indebtedness, such obligations shall be deemed to be in an amount equal to the
lesser of (i) the amount of such Indebtedness and (ii) fair market value of such
property at the time of determination (in the Parent Guarantor’s or Lessee’s
good faith estimate), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor by operation of law as a result of such
Person’s ownership interest in such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.  The amount
of Indebtedness (including any Guarantees constituting Indebtedness) for which
recourse is limited either to a specified amount or to an identified asset of
such Person shall be deemed to be equal to the lesser of (x) such specified
amount and (y) the fair market value of such identified asset as determined by
such Person in good faith.  Notwithstanding anything to the contrary in this
definition, the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks to satisfy warranty or other unperformed
obligations of a seller, (iii) obligations arising under any Swap Agreement,
(iv) contingent or deferred payment obligations (including, without limitation,
any purchase price adjustments, indemnification obligations, reimbursement
obligations, funding or investment commitments, or earnout, non-compete,
consulting, royalty, milestone, option, development or other incentive payment
obligations) with respect to (A) any Collaboration Arrangement or (B) any
Acquisition, disposition, other acquisition of assets or other business

 

--------------------------------------------------------------------------------


 

combination, (v) obligations arising under any Permitted Call Spread Swap
Agreement, (vi) all obligations of such Person arising under any Tax Abatement
Transaction, (vii) the Obligations and Liabilities, and (viii) all obligations
of such Person under or relating to any Operating Lease.

 

“Indemnitee” means any of Lessor, a Participant Indemnitee, a General Indemnitee
or a Tax Indemnitee, as applicable.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent Guarantor that is not guaranteed by any other person or entity or
subject to any other credit enhancement.

 

“Information Memorandum” means that certain Confidential Information Memorandum,
dated December 2016, relating to the Parent Guarantor and a lease financing of
the Site, as amended and otherwise supplemented on January 27, 2017, and as may
be further amended, supplemented or otherwise modified in writing prior to the
Document Closing Date.

 

“Insolvency Event” means any Event of Default described in Section 16.1(h) or
(i) of the Lease.

 

“Inspecting Parties” is defined in Section 4.2(a) of the Lease.

 

“Insurance Consultant” means A.J. Gallagher & Co. or any successor named by
Lessor.

 

“Insurance Requirements” means all terms and conditions of any insurance policy
required by Section 13.1 and Section 13.2 of the Lease to be maintained by the
Lessee.

 

“Interest” means the interest accruing on the Loans as computed and payable in
accordance with the terms of the Loan Agreement (including, without limitation,
in accordance with Section 2.5 of the Loan Agreement).

 

“Interest Period” means the period commencing on (and including) the Document
Closing Date and ending on (but excluding) the next succeeding Payment Date, and
thereafter each period commencing on (and including) a Payment Date and ending
on (but excluding) the next succeeding Payment Date.

 

“Interest Rate” means with respect to each Loan the interest rate calculated
pursuant to Section 2.5(a) of the Loan Agreement.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Lease” means the Lease and Remedies Agreement, dated as of March 3, 2017,
between the Lessor and the Lessee, as amended, supplemented or modified from
time to time.

 

“Lease Balance” means, as of any date of determination, an amount equal to the
sum, without duplication, of the Loan Balance with respect to each Lender and
the Lessor Balance.

 

--------------------------------------------------------------------------------


 

“Lease Renewal” is defined at Section 4.7(a) of the Participation Agreement.

 

“Lease Renewal Term” is defined at Section 4.7(a) of the Participation
Agreement.

 

“Leased Property” means, collectively, (a) the Facility, (b) the Site, and
(c) all other rights relating to the Site and/or the Facility conveyed to Lessor
pursuant to that certain Bill of Sale from the Sellers dated as of March 3,
2017, but, in any such case, excluding Excluded Property.

 

“Leased Property Records” means those maintenance and other records relating to
the maintenance and operation of the Leased Property in the possession of
Lessee.

 

“Lenders” means, collectively, each of the financial institutions named on
Schedule II to the Participation Agreement and any other Person that shall have
become a Lender under the Loan Agreement and Participation Agreement pursuant to
an Assignment Agreement or other documentation contemplated thereby, other than
any such Person that ceases to be a party to the Loan Agreement and the
Participation Agreement pursuant to an Assignment Agreement or as otherwise
contemplated thereby.

 

“Lenders’ Policy” is defined in Section 6.1(x) of the Participation Agreement.

 

“Lessee” means Old Saw Mill Holdings LLC, a New York limited liability company,
together with its successors and permitted assigns, in its capacity as Lessee
under the Lease.

 

“Lessee Property” is defined in Section 10.2(d) of the Lease.

 

“Lessor” means BA Leasing BSC, LLC, a Delaware limited liability company, as
Lessor under the Lease.

 

“Lessor Amount” means, as of any date of determination, the aggregate amount of
the Advance made by Lessor from its Lessor Commitment pursuant to Section 3.1 of
the Participation Agreement, net of any distributions (other than distributions
of Yield) with respect thereto.

 

“Lessor Balance” means, as of any date of determination, an amount equal to the
sum of the outstanding Lessor Amount net of any distributions (other than
distributions of Yield) with respect thereto, together with all accrued and
unpaid Yield thereon.

 

“Lessor Commitment” means the commitment of the Lessor to make available the
Lessor Commitment Amount.

 

“Lessor Commitment Amount” means the aggregate principal amount set forth on
Schedule I of the Participation Agreement.

 

“Lessor Documents” means the Operative Documents to which Lessor is a party or
is otherwise bound.

 

--------------------------------------------------------------------------------


 

“Lessor Financing Statements” means UCC financing statements appropriately
completed for filing in the applicable jurisdiction in order to protect the
Lessor’s interest under the Lease to the extent the Lease is a security
agreement.

 

“Lessor Lien” means any Lien, true lease or sublease or disposition or other
transfer of title to or any interest in the Leased Property or rights in the
Operative Documents arising as a result of (a) any claim against the Lessor,
Administrative Agent or any Participant not resulting from the Overall
Transaction or otherwise contemplated by the Operative Documents, (b) any act or
omission of the Lessor, Administrative Agent or any Participant which is not
required or permitted by the Operative Documents or is in violation of any of
the terms of the Operative Documents, (c) any claim against Lessor,
Administrative Agent or any Participant with respect to Taxes or Transaction
Expenses against which Lessee is not required to indemnify the Lessor,
Administrative Agent or any Participant, in its individual capacity, pursuant to
Article XIII of the Participation Agreement, (d) any claim against the Lessor,
Administrative Agent or any Participant arising out of any transfer by the
Lessor or the Administrative Agent of all or any portion of the interest of the
Lessor or the Administrative Agent in the Leased Property or the Operative
Documents other than the transfer of title to or possession of the Leased
Property by the Lessor pursuant to and in accordance with the Operative
Documents, including pursuant to the exercise of remedies, or (e) any claim
against any Participant arising out of any transfer by such Participant of any
Note or Lessor Amount, or any interest therein, other than in accordance with
the Participation Agreement and, in the case of a transfer of any Note, in
accordance with the Loan Agreement.

 

“Lessor Shortfall Amount” is defined in Section 3.1(c) of the Lease.

 

“Liabilities” is defined in Section 1 of the Guaranty.

 

“LIBO Rate” means, for any Interest Period at any time, the rate per annum equal
to (i) the applicable London interbank offered rate per annum for deposits in
Dollars appearing on Bloomberg LIBO Page (or any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) as of 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, or if
Bloomberg LIBOR Page or applicable successor or substitute screen or page is not
available, the applicable LIBO Rate for the relevant Interest Period shall be
the rate per annum determined by the Administrative Agent to be the arithmetic
average of the rates at which Bank of America, N.A. offers to place deposits in
U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of Bank of America,
N.A.’s or its Affiliate’s relevant portion of the aggregate outstanding
principal amount of the Notes and Lessor Amount and having a maturity
approximately equal to such Interest Period.  In no event shall the LIBO Rate be
less than zero (0).

 

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, ground lease, master lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Agreement” means the Loan Agreement dated as of March 3, 2017, between
Lessor, as Borrower thereunder, Administrative Agent, and the Lenders, as
amended, supplemented or modified from time to time.

 

“Loan Balance” means, as of any date of determination with respect to any
Lender, the aggregate principal amount of Loans made by such Lender net of any
distributions (other than distributions of Interest) with respect thereto
(together with all accrued and unpaid Interest).

 

“Loan Commitment” means the commitments of the Lenders to make Loans to the
Borrower on the Document Closing Date in an aggregate principal amount set forth
on Schedule II to the Participation Agreement.

 

“Loan Documents” means the Loan Agreement and the Notes.

 

“Loans” means the Loans made by each Lender under and pursuant to Article II of
the Loan Agreement.

 

“Material Acquisition” is defined in the definition of Consolidated EBITDA.

 

“Material Adverse Effect” means a material adverse effect on (a) the operations,
financial condition or business of Parent Guarantor and its Subsidiaries taken
as a whole, (b) the ability of (i) Lessee to perform its material obligations
under the Operative Documents (taken as a whole) or (ii) the Lessee and the
Guarantors, taken as a whole, to perform their material obligations under the
Operative Documents (taken as a whole), (c) the material rights or remedies of
the Administrative Agent and the Participants under the Operative Documents,
(d) the rights or interests of Administrative Agent, Lessor or the Lenders in
the Leased Property or (e) the validity or priority of the Liens on the
Collateral, taken as a whole.

 

“Material Disposition” is defined in the definition of Consolidated EBITDA.

 

“Material Domestic Subsidiary” means each Material Subsidiary that is a Domestic
Subsidiary and not an Excluded Subsidiary.

 

“Material Environmental Violation” is defined in Section 14.3 of the Lease.

 

“Material Indebtedness” means Indebtedness (other than, for the avoidance of
doubt, the Obligations or the obligations under the Guaranty), or obligations in
respect of one or more Swap Agreements, of any one or more of the Lessee or any
Guarantor in an aggregate principal amount exceeding $75,000,000.  For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Lessee or any Guarantor in respect of any Swap Agreement at

 

--------------------------------------------------------------------------------


 

any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Lessee or any such Guarantor would be required to pay if
such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means each wholly-owned Subsidiary which, as of the most
recent fiscal year of the Parent Guarantor (beginning with the fiscal year of
the Parent Guarantor ending on or about December 31, 2015 or, if audited
financial statements for the fiscal year of the Parent Guarantor ending on or
about December 31, 2016 have been delivered pursuant to Section 6.1(xviii) of
the Participation Agreement on or before the Document Closing Date, beginning
with such fiscal year), for the period of four consecutive fiscal quarters then
ended, for which financial statements have been delivered pursuant to
Section 8(a)(i) of the Guaranty, contributed greater than ten percent (10%) of
Consolidated EBITDA for such period.

 

“Maturity Date” means the Expiration Date, as extended from time to time.

 

“Memorandum of Lease” means the Memorandum of Lease and Remedies Agreement in
substantially the form of Exhibit B to the Lease to be executed, acknowledged
and delivered to Administrative Agent pursuant to the Participation Agreement.

 

“Modifications” is defined in Section 10.1 of the Lease.

 

“Moody’s” means Moody’s Investors Service, Inc

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Nonconformance Amount” is defined in Section 13.2 of the Participation
Agreement.

 

“Non-Renewing Participant” is defined in Section 4.7(c) of the Participation
Agreement.

 

“Nonseverable” means a Modification or part of a Modification which cannot be
readily removed from the Leased Property without causing material damage to or
materially impairing the Fair Market Value, utility, useful life or residual
value thereof as set forth in the Appraisal delivered on or prior to the
Document Closing Date.

 

“Notes” is defined in Section 2.3 of the Loan Agreement.

 

“Obligations” means all obligations (monetary or otherwise) of the Lessee
arising under or in connection with any of the Operative Documents.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Omnibus Lease Amendment” means that certain Omnibus Agreement Regarding Leases,
dated as of March 3, 2017, by and between Lessee and the Parent Guarantor.

 

--------------------------------------------------------------------------------


 

“Operating Lease” means any Specified Lease Arrangement or other arrangement
that is accounted for as an operating lease for purposes of the Operative
Documents pursuant to clause (b) of this Appendix 1 to the Participation
Agreement.

 

“Operative Documents” means the following:

 

(a)                          the Participation Agreement;

 

(b)                          the Purchase Agreement;

 

(c)                           the Lease;

 

(d)                          the Loan Agreement;

 

(e)                           the Notes;

 

(f)                            the Security Instruments;

 

(g)                           the Administrative Agent Fee Letter and the
Arranger Fee Letter (solely with respect to the provisions thereof relating to
the Arranger Fee for purposes of Section 4.4 of the Participation Agreement);

 

(h)                          the Memorandum of Lease;

 

(i)                              the Guaranty;

 

(j)                             the Assignment of Purchase Agreement;

 

(k)                          the Funding Indemnity Agreement; and

 

(l)                              the Deed.

 

“Original Executed Counterpart” is defined in Section 25.9 of the Lease.

 

“Original Payment” is defined in Section 13.5 of the Participation Agreement.

 

“Overall Transaction” means, collectively, the execution, delivery and
performance by each of the Lessee, the Guarantors and Participants of the
Operative Documents to which such Person is a party, the Funding, the use of the
proceeds thereof, the issuance of Notes under the Loan Agreement and the lease
of the Leased Property by the Lessor to the Lessee.

 

“Overdue Rate” means, with respect to any Loan or Lessor Amount, the lesser of
(i) the Alternate Base Rate for such Loan or Lessor Amount plus 2.0% per annum
and (ii) the Highest Lawful Rate.

 

“Owner’s Policy” is defined in Section 6.1(x) of the Participation Agreement.

 

--------------------------------------------------------------------------------


 

“Parent Guarantor” means Regeneron Pharmaceuticals, Inc., a New York
corporation.

 

“Participant Balance” means, with respect to any Participant as of any date of
determination: (i) with respect to any Lender, the Loan Balance held by such
Lender or (ii) with respect to Lessor, the Lessor Balance.

 

“Participant Costs” means the aggregate amount of the Purchase Price and
reimbursement of the Deposit (to the extent not applied to the payment of the
Purchase Price to the Sellers), subject to the Aggregate Commitment Amount.

 

“Participant Financing Statements” means UCC financing statements appropriately
completed and executed for filing in the applicable jurisdiction in order to
perfect a security interest in favor of the Administrative Agent for the benefit
of the Participants in the Lessee Collateral.

 

“Participant Indemnitee” means each Participant, the Administrative Agent (in
its individual capacity and as agent), the Arranger, any additional, separate or
co-agent appointed in accordance with the terms of the Participation Agreement,
and their respective Affiliates, successors, permitted assigns, permitted
transferees, contractors, employees, officers, directors, shareholders,
partners, participants, representatives and agents of each of the foregoing
Persons; provided, however, that in no event shall Lessee or any Guarantor or
any of their Affiliates be a Participant Indemnitee.

 

“Participant” or “Participants” means, individually and collectively, as the
context may require, the Lessor and the Lenders.

 

“Participation Agreement” means the Participation Agreement dated as of March 3,
2017 by and among the Lessee; the Lessor; the Lenders party thereto from time to
time and the Administrative Agent, as amended, supplemented or modified from
time to time.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Payment Date” means (a) the third (3rd) day of the month in which the Base Term
Commencement Date occurs and the third (3rd) day of every month thereafter.  If
the third (3rd) day of any month is not a Business Day, then the Payment Date
shall be the next following Business Day, unless the result of such extension
would carry such Payment Date into the next succeeding month, in which case such
payment shall be made on the immediately preceding Business Day and (b) in any
case, the Expiration Date (or, if applicable, the Termination Date).

 

“Payment Default” means the failure of Lessee to make any payment of (i) any
amounts due pursuant to Sections 15.1, 18.1, 19.1(b) or 20.1 of the Lease when
due and payable, or (ii) Basic Rent or, to the extent not subject to clause
(i) above, any other amount required to be paid by Lessee pursuant to the
Operative Documents when due and payable and, in any such case of this clause
(ii), such failure shall continue unremedied for a period of five (5) Business
Days.

 

--------------------------------------------------------------------------------


 

“Payment Office” means the office of the Lessor or the Administrative Agent
identified on Schedule III to the Participation Agreement as its Payment Office.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted 767 Improvements” means the Improvements described on Schedule C to
the Lease.

 

“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Parent Guarantor acquires an option requiring the
counterparty thereto to deliver to the Parent Guarantor shares of common stock
of the Parent Guarantor, the cash value of such shares or a combination thereof
from time to time upon exercise of such option and (b) any Swap Agreement
pursuant to which the Parent Guarantor issues to the counterparty thereto
warrants to acquire common stock of the Parent Guarantor (whether such warrant
is settled in shares, cash or a combination thereof), in each case entered into
by the Parent Guarantor in connection with the issuance of Permitted Convertible
Notes; provided that the terms, conditions and covenants of each such Swap
Agreement shall be such as are customary for Swap Agreements of such type (as
determined by the Board of Directors of the Parent Guarantor in good faith).

 

“Permitted Convertible Notes” means any unsecured notes issued by the Parent
Guarantor that are convertible into common stock of the Parent Guarantor, cash
or any combination thereof.

 

“Permitted Developed Area Release Payment” means Sixteen Million Six Hundred
Thousand Dollars ($16,600,000).

 

“Permitted Developed Areas” is defined in Section 10.3(b) of the Lease.

 

“Permitted Development Projects” means the work and development permitted under
Sections 10.3(a) and 10.3(b) of the Lease.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that have not
yet been paid (to the extent such non-payment does not violate Section 8(d) of
the Guaranty) or are being contested in compliance with Section 8(d) of the
Guaranty, and Liens for unpaid utility charges;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, supplier’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than sixty (60) days or are being contested in compliance with
Section 8(d) of the Guaranty;

 

(c)                                  pledges and deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security or retirement benefits

 

--------------------------------------------------------------------------------


 

laws or regulations or employment laws, to secure liability to insurance
carriers under insurance or self-insurance arrangements or to secure other
public, statutory or regulatory obligations;

 

(d)                                 pledges and deposits to secure the
performance of bids, trade contracts, government contracts, leases, statutory
obligations, customer deposits and advances, surety, customs and appeal bonds,
performance and completion bonds and other obligations of a like nature, in each
case in the ordinary course of business, and Liens to secure letters of credit
or bank guarantees supporting any of the foregoing;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under Section 16.1(k) of the Lease or
Liens securing appeal or surety bonds related to such judgments;

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar charges or encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Parent Guarantor and its Subsidiaries, taken as a whole;

 

(g)                                  any interest or title of a landlord, lessor
or sublessor under any lease of real estate or any Lien affecting solely the
interest of the landlord, lessor or sublessor;

 

(h)                                 leases, licenses, subleases or sublicenses
(i) that are granted to others and do not adversely interfere in any material
respect with the business of the Parent Guarantor and its Subsidiaries as
conducted at the time granted, taken as a whole, (ii) between or among any of
the Lessee, any Guarantor or any of their respective Subsidiaries (or any
combination thereof) or (iii) granted to other Persons and permitted under
Section 9(c) of the Guaranty;

 

(i)                                     purported Liens evidenced by the filing
of precautionary UCC financing statements or similar filings relating to
operating leases of personal property entered into by the Parent Guarantor or
any of its Subsidiaries in the ordinary course of business;

 

(j)                                    any interest or title of a licensor under
any license or sublicense entered into by the Parent Guarantor or any Subsidiary
as a licensee or sublicensee (i) existing on the Document Closing Date or
(ii) in the ordinary course of its business;

 

(k)                                 with respect to any real property,
immaterial title defects or irregularities that do not materially impair the use
of such real property; and

 

(l)                                     Liens on real property, fixtures,
equipment, other fixed or capital assets or other related assets in connection
with a Tax Abatement Transaction in favor of the Related Municipal Party.

 

“Permitted Lien” means (a) the respective rights and interests of the parties to
the Operative Documents, as provided in the Operative Documents, (b) Lessor
Liens, (c) Liens for Taxes or utility charges that have not yet been paid (to
the extent such non-payment does not

 

--------------------------------------------------------------------------------


 

violate the Lease, the Participation Agreement or Section 8(d) of the Guaranty)
or being contested in good faith and by appropriate proceedings diligently
conducted, so long as (i) no Event of Default shall have occurred and be
continuing, (ii) such proceedings shall not involve any meaningful risk of the
sale, forfeiture or loss of any of the Leased Property, the other Collateral,
the Operative Documents, title thereto or any interest therein and shall not
interfere with the use or disposition of the Leased Property, the other
Collateral, the Operative Documents or the payment of Rent, (iii) such
proceedings do not impair the perfection or priority of the Lien created by the
Lease or the Security Instruments and (iv) the Lessee or the Parent Guarantor
has set aside on its books adequate reserves in accordance with GAAP in respect
of the Lien, (d) materialmen’s, mechanics’, workers’, repairmen’s, employees’,
suppliers’ or other like Liens relating to the construction of any Improvements
or in connection with any Modifications or arising in the ordinary course of
business and securing obligations that are not overdue by more than sixty (60)
days or being contested in good faith and by appropriate proceedings so long as
(i) no Event of Default shall have occurred and be continuing, (ii) such
proceedings shall not involve any meaningful risk of the sale, forfeiture or
loss of any of the Leased Property, the other Collateral, the Operative
Documents, title thereto or any interest therein and shall not interfere with
the use or disposition of the Leased Property, the other Collateral, the
Operative Documents or the payment of Rent and (iii) such proceedings do not
impair the perfection or priority of the Lien created by the Lease or the
Security Instruments and, (e) Liens arising out of judgments or awards with
respect to which appeals or other proceedings for review are being prosecuted in
good faith and for the payment of which adequate reserves have been provided as
required by GAAP or other appropriate provisions have been made, so long as such
proceedings have the effect of staying the execution of such judgments or awards
and satisfy the conditions for the continuation of proceedings set forth in
Section 12.1 of the Lease, (f) the rights of any sublessee under a sublease
permitted pursuant to and subject to the terms of the Lease, (g) easements,
rights of way and other encumbrances permitted pursuant to Section 11.2 of the
Lease, (h) Liens expressly permitted under the Purchase Agreement,
(i) easements, zoning restrictions, rights-of-way and similar charges or other
Liens imposed by law or arising in the ordinary course of business that do not
secure any monetary obligations and do not materially detract from the value of
the affected property or materially interfere with the ordinary conduct of
business of the Parent Guarantor and its Subsidiaries, taken as a whole,
(j) with respect to any real property, immaterial title defects or
irregularities that do not materially impair the use of such real property,
(k) Liens of any of the types referred to in clause (c), (d) or (e) above that
have been bonded for not less than the full amount in dispute (or as to which
other security arrangements satisfactory to the Lessor have been made), which
bonding (or arrangements) shall comply with Applicable Laws, and has effectively
stayed any execution or enforcement of such Liens, (l) Liens described on any of
the Title Policies, (m) Liens on real property, fixtures, equipment, other fixed
or capital assets or other related assets in connection with a Specified Tax
Abatement Transaction in favor of the Related Municipal Party,
(n) materialmen’s, mechanics’, workers’, repairmen’s, employees’, suppliers’ or
other like Liens relating to the construction of any Improvements or in
connection with any Modifications or arising in the ordinary course of business
not exceeding (or, if less, attaching to Leased Property having a value not
exceeding) $1,000,000 in the aggregate for this clause (n), and (o) Liens for
Taxes that have not yet been paid securing obligations not exceeding (or, if
less, attaching to Leased Property having a value not exceeding) $50,000 in the
aggregate for this clause (o).

 

--------------------------------------------------------------------------------


 

“Permitted Modification” is defined in Section 10.1(a) of the Lease.

 

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Parent Guarantor are
converted, restructured or reorganized for tax planning or due to changes or
potential changes in any relevant legal or regulatory framework, whether by
(i) transfer, (ii) acquisition, (iii) contribution, (iv) merger,
(v) consolidation, (vi) voluntary dissolution, (vii) liquidation,
(viii) recapitalization, (ix) change in identity, form, place of organization,
domicile or, to the extent relevant, centre of main interests (as that term is
used in Article 3(1) of the Council of the European Union Regulation
No. 1346/2000 on Insolvency Proceedings), or (x) otherwise, in each case the
result of which may cause a direct or indirect sale, assignment or transfer of
Equity Interests and/or other assets between and among the Parent Guarantor
and/or various Subsidiaries of the Parent Guarantor, and in each case to the
extent the Administrative Agent (acting in its reasonable credit judgment)
approves such Permitted Restructuring.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Personalty” is defined in Section 24.2(c) of the Lease.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Guarantor or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Priority Indebtedness” means (a) Indebtedness of the Parent Guarantor or any
Subsidiary secured by any Lien on any asset(s) of the Parent Guarantor or any
Subsidiary and (b) unsecured Indebtedness of any Subsidiary that is not a Bank
Credit Agreement Specified Loan Party or a Subsidiary Guarantor, in each case
owing to a Person other than the Parent Guarantor or any Subsidiary.

 

“Purchase Agreement” means the Purchase Agreement, dated as of December 30,
2016, between Sellers and Lessee (as assignee of Parent Guarantor).

 

“Purchase Amount” means, as of any date of determination and without
duplication, the sum of (a) the Lease Balance, plus (b) all other amounts owing
by Lessee to the Administrative Agent, if any, and/or the Participants under the
Operative Documents (including, but without duplication, accrued and unpaid
Rent), plus (c) all Break Costs.

 

“Purchase Notice” means an irrevocable written notice by the Lessee delivered to
the Lessor pursuant to Section 18.1 of the Lease, notifying the Lessor of the
Lessee’s intention to exercise its Early Termination Option, and the proposed
purchase date therefor.

 

“Purchase Option” is defined in Section 19.1(b) of the Lease.

 

--------------------------------------------------------------------------------


 

“Purchase Price” means Seven Hundred Twenty Million Dollars ($720,000,000.00).

 

“PwC” means PricewaterhouseCoopers LLP.

 

“Recipient” is defined in Section 12.3 of the Participation Agreement.

 

“Related Municipal Party” means the industrial development agency or other
Governmental Authority party to a Tax Abatement Transaction and, if applicable,
any trustee or agent with respect to such Tax Abatement Transaction.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

“Release” means any release, migrating, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Substance into the environment, including, without
limitation, ambient air, surface water, ground water or land.

 

“Renewal Effective Date” is defined at Section 4.7(a) of the Participation
Agreement.

 

“Renewal Option” is defined in Section 19.1(a) of the Lease.

 

“Renewal Option Request” is defined at Section 4.7(a) of the Participation
Agreement.

 

“Renewal Option Response Date” is defined at Section 4.7(a) of the Participation
Agreement.

 

“Renewal Rescission” is defined in Section 4.7(a) of the Participation
Agreement.

 

“Renewal Rescission Period” is defined in Section 4.7(a) of the Participation
Agreement.

 

“Rent” means, collectively, the Basic Rent and the Supplemental Rent, in each
case payable under the Lease.

 

“Required Modification” is defined in Section 10.1(a) of the Lease.

 

“Required Participants” means, at any time, the Participants whose aggregate
Credit Exposures (as hereinafter defined) constitute more than 50% of the
aggregate Credit Exposure of all Participants at such time.  For purposes of the
preceding sentence, the term “Credit Exposure” as applied to (i) the Lessor
shall mean the outstanding Lessor Amount owed to the Lessor at such time and
(ii) each Lender shall mean the aggregate principal amount of Loans held by such
Lender at such time net of any distributions (other than distributions of
Interest) with respect thereto.

 

--------------------------------------------------------------------------------


 

“Responsible Officer” means, relative to the Lessee or a Guarantor, as the
context may require, the chief executive officer, president, a Financial Officer
or chief legal officer of the Lessee or such Guarantor, as applicable, or any
other Person designated by the Lessee or such Guarantor, as applicable, in
writing to the Administrative Agent and reasonably acceptable to the
Administrative Agent.

 

“Responsible Officer’s Certificate” means a certificate signed by any
Responsible Officer of the Lessee or a Guarantor, as the context may require,
which certificate shall certify as true and correct the subject matter being
certified to in such certificate.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Parent Guarantor or any Subsidiary, and (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent Guarantor or any option,
warrant or other similar right to acquire any such Equity Interests in the
Parent Guarantor.  Notwithstanding the foregoing, and for the avoidance of
doubt, any of the foregoing directly on account of any Permitted Convertible
Notes or any Permitted Call Spread Swap Agreement, including (i) any issuance
of, conversion of (including any cash payment upon conversion), or payment of
any principal or premium on, or payment of any interest with respect to, or any
other exercise of rights or performance of obligations under any Permitted
Convertible Notes and (ii) any entry into, payment with respect to, or early
unwind or settlement of, or any other exercise of rights or performance of
obligations under any Permitted Call Spread Swap Agreement, in any such case,
shall not constitute a Restricted Payment.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sale Option” is defined in Section 19.1(c) of the Lease.

 

“Sale Option Recourse Amount” means, as of any date of determination, the Lease
Balance and all other amounts owing by Lessee to the Administrative Agent, if
any, and/or the Participants under the Operative Documents (including, but
without duplication, accrued and unpaid Rent).

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (which for purposes of
illustration and clarification includes, as of the date of the Participation
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person

 

--------------------------------------------------------------------------------


 

operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person described in clause (a) or (b) above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Instruments” means the Lease, the Assignment of Leases and the UCC
Financing Statements.

 

“Security Property” is defined in Section 24.2(b) of the Lease.

 

“Sellers” means BMR-Landmark at Eastview LLC and BMR-Landmark Eastview IV LLC.

 

“Significant Casualty” means that the Leased Property shall suffer (i) damage or
destruction if the resulting cost to repair or restore the Leased Property is in
excess of $100,000,000 and cannot be restored prior to the Expiration Date or
(ii) damage or destruction if the resulting cost to repair or restore the Leased
Property is in excess of $250,000,000.

 

“Significant Condemnation” means that (i) (x) title to all or any material
portion of the Leased Property shall be taken or appropriated by a Governmental
Authority under the power of eminent domain or otherwise, (y) all or any
material portion of the Leased Property shall be taken, confiscated, seized or
requisitioned for use by any Governmental Authority under the power of eminent
domain or otherwise, and such taking, confiscation, seizure or requisition for
use pursuant to this clause (y) is for a period that exceeds one hundred eighty
(180) consecutive days or, if less, the remaining portion of the Term, or
(ii) as a result of any rule, regulation, order or other action by any
Governmental Authority, the use of the Leased Property in commercial operation
shall have been prohibited, directly or indirectly, for a period of sixty (60)
consecutive days.

 

“Significant Environmental Event” means an Environmental Violation the cost of
remediation of which, in the reasonable judgment of an independent environmental
consultant would exceed $1,000,000.

 

“Site” means an approximately 150-acre parcel of real property and the Facility
and other improvements thereon located in the towns of Mount Pleasant and
Greenburgh, New York as more fully described in the Lease, including any
Appurtenant Rights, but, in any such case, excluding Excluded Property.

 

--------------------------------------------------------------------------------


 

“Specified Lease Arrangements” means, to the extent any of the following
constitute Capital Lease Obligations (but for the provisions set forth in clause
(b) of this Appendix 1 to the Participation Agreement) or other obligations
reflected as a liability on the consolidated balance sheet of the Parent
Guarantor, (a) any obligations of the Parent Guarantor and its Subsidiaries owed
to any Affiliates of the Parent Guarantor related to leases of assets (whether
pursuant to a Sale and Leaseback Transaction or otherwise), (b) any arrangement
similar to either of the Existing Leases identified in clause “(a)” or “(b)” of
the definition thereof (each as in effect immediately prior to the date of the
Purchase Agreement), (c) the Obligations and Liabilities and (d) any lease or
other obligation that was or would have been categorized as “facility lease
obligations” or “facility financing obligations” on the Parent Guarantor’s
consolidated balance sheet as of the Bank Credit Agreement Effective Date.

 

“Specified Material Environmental Violation” is defined in Section 14.3(b) of
the Lease.

 

“Specified Significant Environmental Event” means (a) the occurrence of a
Specified Material Environmental Violation but only to the extent and for so
long as the Lessor shall have the right to terminate the Lease pursuant to
Section 14.3(b) of the Lease due to such Specified Material Environmental
Violation or (b) an Environmental Violation the cost of remediation of which, in
the reasonable judgment of the Participants, after consultation with an
independent environmental consultant and the Lessee, would exceed $25,000,000.

 

“Specified Tax Abatement Documents” means the documents evidencing each
Specified Tax Abatement Transaction.

 

“Specified Tax Abatement Transaction” means any Tax Abatement Transaction with
respect to all or any part of the Leased Property.

 

“Subject Contract” is defined in Section 24.2(b) of the Lease.

 

“Subject Leases” is defined in Section 24.2(b) of the Lease.

 

“Sub-Participant” is defined in Section 12.2 of the Participation Agreement.

 

“Subsidiary” or “subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, Controlled or held. Unless otherwise qualified, all references
to a “Subsidiary” or “subsidiary” in any Operative Document shall refer to a
Subsidiary of the Parent Guarantor.

 

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Guaranty.  The Subsidiary Guarantors on the Document Closing Date are
identified as such in Schedule IV attached to the Participation Agreement.

 

“Supplemental Rent” means all amounts, liabilities and obligations for the
payment of money (other than Basic Rent) which Lessee assumes or agrees to pay
or is otherwise obligated to pay under the Lease or any other Operative Document
(whether or not designated as Supplemental Rent) to Lessor, Administrative Agent
or any other Person, including, without limitation, Break Costs, any Sale Option
Recourse Amount, any Lease Balance and all rent and other amounts payable under
the Lease.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Guarantor,
Lessee or any Subsidiary shall be a Swap Agreement.

 

“Tax Abatement Documents” means the documents evidencing each Tax Abatement
Transaction.

 

“Tax Abatement Transaction” means a transaction between the Parent Guarantor,
Lessee and/or any Subsidiary, on the one hand, and a Related Municipal Party, on
the other hand (and, if applicable, other Person(s)), entered into for the
purposes of reducing certain of the Parent Guarantor’s, Lessee’s and/or any
Subsidiary’s Tax liabilities through (a) the sale, other transfer, lease or
license to such Related Municipal Party of title to or an interest in real
property, fixtures, equipment, other fixed or capital assets or other related
assets of the Parent Guarantor, Lessee or such Subsidiary, (b) the granting to
such Related Municipal Party of Liens on real property, fixtures, equipment,
other fixed or capital assets or other related assets of the Parent Guarantor,
Lessee or such Subsidiary, (c) a Sale and Leaseback Transaction or other
transfer and licensing arrangement between the Parent Guarantor, Lessee and/or
any Subsidiary, on the one hand, and such Related Municipal Party, on the other
hand (and, if applicable, such other Person(s)), with respect to real property,
fixtures, equipment, other fixed or capital assets or other related assets of
the Parent Guarantor, Lessee or such Subsidiary, (d) any PILOT agreement or
(e) any combination of the foregoing or through arrangements similar thereto.

 

“Tax Indemnitee” is defined in the definition of General Indemnitee.

 

“Taxes” is defined in the definition of Impositions.

 

“Term” is defined in Section 2.3 of the Lease.

 

“Termination Date” is defined in Section 15.2 of the Lease.

 

--------------------------------------------------------------------------------


 

“Termination Notice” is defined in Section 15.1(a) of the Lease.

 

“Title Insurance Company” means (i) Chicago Title Insurance Company and First
American Title Insurance Company with respect to the Administrative Agent’s
Policy and (ii) Chicago Title Insurance Company, First American Title Insurance
Company, Commonwealth Land Title Insurance Company and Old Republic National
Title Insurance Company with respect to the Owner’s Policy, and, in each case,
their successors or another national title insurance company selected by Lessee
and reasonably satisfactory to the Administrative Agent.

 

“Title Policies” is defined in Section 6.1(x) of the Participation Agreement.

 

“Total Leverage Ratio” is defined in Section 9(f) of the Guaranty.

 

“Transaction Expenses” means all reasonable costs and expenses incurred in
connection with the preparation, execution and delivery of the Operative
Documents and the transactions contemplated by the Operative Documents,
including, without limitation:

 

(a)                                 the Arranger Fee (which shall be payable if
and only if the Advance is made and the transactions contemplated by the
Operative Documents are consummated) payable to BALC and BALC’s reasonable and
documented out-of-pocket costs and expenses, including the costs and expenses
incurred by BALC, with respect to any syndication and any other reasonable and
documented out-of-pocket expenses of Arranger in connection with the
consummation of the Overall Transaction;

 

(b)                                 the reasonable and documented fees and
expenses of Chapman and Cutler LLP, special counsel to the Lessor;

 

(c)                           the initial fees and reasonable and documented
out-of-pocket expenses of each of Lessor and Administrative Agent incurred in
connection with the consummation of the Overall Transaction;

 

(d)                                 all applicable reasonable and documented
appraisal fees and reasonable and documented expenses incurred in connection
with the Appraisal;

 

(e)                           search fees, recording fees, filing fees and Taxes
incurred in connection with Lien searches and the filing of UCC Financing
Statements, Memorandum of Lease and any and all mortgages, deeds of trust or
other Operative Documents;

 

(f)                            any title fees, premiums and escrow costs and
other expenses relating to title insurance incurred in connection with the
Advance as contemplated by the Operative Documents, and any reasonable and
documented expenses incurred for the inspection of the site;

 

(g)                           reasonable and documented costs and expenses for
the survey of the Site;

 

--------------------------------------------------------------------------------


 

(h)                          reasonable and documented costs and expenses for
the review of the environmental reports of the Site by Lessor;

 

(i)                              the Fees payable to Administrative Agent; and

 

(j)                             the reasonable and documented fees and expenses
of the Insurance Consultant.

 

“UCC Financing Statements” means collectively the Participant Financing
Statements and the Lessor Financing Statements.

 

“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 

“Upfront Fee” means an amount payable to the Administrative Agent, for the
account of each Participant, on the Document Closing Date, equal to (A) (i) 15
basis points (0.15%) if the commitment provided by such Participant (on a
combined basis with all affiliates of such Participant) during syndication prior
to the Document Closing Date is less than $50,000,000, (ii) 20 basis points
(0.20%) if the commitment provided by such Participant (on a combined basis with
all affiliates of such Participant) during syndication prior to the Document
Closing Date is equal to or greater than $50,000,000 but less than $100,000,000
or (iii) 30 basis points (0.30%) if the commitment provided by such Participant
(on a combined basis with all affiliates of such Participant) during syndication
prior to the Document Closing Date is equal to or greater than $100,000,000,
multiplied by, in each such case, (B) the final allocated Commitment of such
Participant (to the extent actually funded on the Document Closing Date).

 

“wholly-owned Subsidiary” means a Subsidiary with respect to which 100% of the
issued and outstanding Equity Interests are owned directly or indirectly by the
Parent Guarantor (other than (x) directors’ qualifying shares; (y) shares issued
to foreign nationals to the extent required by applicable law; and (z) shares
held by a Person on trust for, or otherwise where the beneficial interest is
held by, the Parent Guarantor (directly or indirectly)).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Taxes” means Taxes arising under the laws of any national,
municipal or local government, political subdivision or taxing authority of the
United States or any other jurisdiction imposed or collected by way of
withholding (regardless of whether such taxes may also be imposed upon or
collected from the recipient of a payment), and fines, interest, penalties or
other additions thereto, thereon, in lieu thereof or for non-collection or in
respect thereof.

 

--------------------------------------------------------------------------------


 

“Yield” means, with respect to each Interest Period, the product of (a) the
Yield Rate for such Interest Period and (b) the aggregate Lessor Amount
outstanding, as determined for the applicable Interest Period in accordance with
Section 4.1 of the Participation Agreement.

 

“Yield Rate” means, with respect to any Interest Period (A) the sum of the LIBO
Rate for such Interest Period, plus the Applicable Margin for the Lessor Amount,
and (B) if the provisions of Section 14.1 or Section 14.2 of the Participation
Agreement for such Interest Period shall apply, the Alternate Base Rate.

 

--------------------------------------------------------------------------------


 

LESSOR COMMITMENT

 

LESSOR

 

LESSOR
COMMITMENT

 

COMMITMENT PERCENTAGE
(OF THE AGGREGATE COMMITMENT
AMOUNT)

 

BA LEASING BSC, LLC

 

$

72,000,000

 

10

%

 

SCHEDULE I
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

LENDERS’ COMMITMENTS

 

LENDERS

 

LOAN
COMMITMENT

 

COMMITMENT
PERCENTAGE
(OF THE AGGREGATE
LOAN COMMITMENT
AMOUNT)

 

COMMITMENT
PERCENTAGE
(OF THE AGGREGATE
COMMITMENT
AMOUNT)

 

BA Leasing BSC, LLC

 

$

153,000,000

 

23.61

%

21.25

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

95,000,000

 

14.66

%

13.19

%

JPMorgan Chase Bank, N.A.

 

$

95,000,000

 

14.66

%

13.19

%

U.S. Bank National Association

 

$

95,000,000

 

14.66

%

13.19

%

Fifth Third Bank

 

$

65,000,000

 

10.03

%

9.03

%

Citibank, N.A.

 

$

40,000,000

 

6.17

%

5.56

%

Goldman Sachs Bank USA

 

$

40,000,000

 

6.17

%

5.56

%

The Northern Trust Company

 

$

15,000,000

 

2.31

%

2.08

%

PNC Equipment Finance, LLC

 

$

25,000,000

 

3.86

%

3.47

%

Citizens Bank, N.A.

 

$

25,000,000

 

3.86

%

3.47

%

TOTAL:

 

$

648,000,000

 

100

%

90

%

 

SCHEDULE II
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

NOTICE INFORMATION, PAYMENT OFFICES
AND APPLICABLE LENDING OFFICES

 

[A copy of Schedule III to the Participation Agreement
is on file with the Lessee and the Administrative Agent]

 

SCHEDULE III
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

INITIAL SUBSIDIARY GUARANTORS

 

REGENERON HEALTHCARE SOLUTIONS, INC., a New York corporation

 

REGENERON GENETICS CENTER LLC, a Delaware limited liability company

 

SCHEDULE IV
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

GOVERNMENTAL ACTIONS; FILINGS AND RECORDINGS AS OF DOCUMENT CLOSING DATE

 

1.                                      Recordation of the following instruments
and documents in the Office of the County Clerk of the County of Westchester,
New York:

 

a.                                      the Deed;

b.                                      the Memorandum of Lease;

c.                                       the Assignment of Leases;

d.                                      the Subordination Agreement by and among
Lessee and Parent Guarantor in favor of Administrative Agent dated March 3, 2017

 

2.                                      Filing of a UCC-1 financing statement in
the Office of the County Clerk of the County of Westchester, New York, naming
Lessee as debtor, Administrative Agent (as Administrative Agent for the
Lenders), as total assignee secured party, and Lessor, as assignor secured
party.

 

3.                                      Filing of a UCC-1 financing statement in
the office of the Secretary of State of the State of New York, naming Lessee as
debtor, Administrative Agent (as Administrative Agent for the Lenders), as total
assignee secured party, and Lessor, as assignor secured party.

 

4.                                      Filing of a UCC-1 financing statement in
the Office of the County Clerk of the County of Westchester, New York, naming
Lessor as debtor and Administrative Agent (as Administrative Agent for the
Lenders) as secured party.

 

5.                                      Filing of a UCC-1 financing statement in
the office of the Secretary of State of the State of Delaware, naming Lessor as
debtor and Administrative Agent (as Administrative Agent for the Lenders) as
secured party.

 

SCHEDULE 6.1(xi)
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF ADVANCE REQUEST

 

TO:                           BANK OF AMERICA, N.A., not in its individual
capacity, except as expressly stated in the Participation Agreement (as defined
below), but solely as Administrative Agent (in such capacity, the
“Administrative Agent”) under the Participation Agreement to be dated on or
about March 3, 2017 among the Administrative Agent, BA LEASING BSC, LLC, as
Lessor, OLD SAW MILL HOLDINGS LLC, a New York limited liability company, as
Lessee, and the financial institutions listed on Schedule II thereto, as Lenders
(as amended, supplemented or otherwise modified from time to time pursuant
thereto, the “Participation Agreement”).  All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to them in Appendix 1 to
the Participation Agreement, unless the context otherwise requires.

 

FROM:       OLD SAW MILL HOLDINGS LLC

 

Date:                  February 28, 2017

 

RE:                           Advance Request

 

1.              This Advance Request is delivered pursuant to Section 3.3 of the
Participation Agreement.

 

2.              The proposed Advance Date is March 3, 2017.

 

3.              The undersigned hereby requests an Advance in the amount of
$720,000,000, to be used to Fund:

 

(a)         The Purchase Price (less the reimbursement of the Deposit referred
to below) in the amount of $663,000,000; and

 

(b)         The Deposit in the amount of $57,000,000 (to reimburse Parent
Guarantor for same).

 

4.              Lessee hereby authorizes the Administrative Agent to disburse
from the proceeds of the Advance requested hereby to Fund the Purchase Price
(less the reimbursement of the Deposit referred to above) directly to Chicago
Title Insurance Company.

 

5.              The undersigned requests that the Advance be sent by wire
transfer in accordance with the payment instructions set forth on Schedule 1
attached hereto.

 

[Remainder of page intentionally left blank.]

 

EXHIBIT A
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

 

OLD SAW MILL HOLDINGS LLC, as Lessee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO ADVANCE REQUEST

 

A.  WIRE INSTRUCTIONS FOR PARENT GUARANTOR

 

PAYEE:

 

Bank:

 

Address:

 

ABA Routing No:

 

Account No:

 

Reference:

 

 

B.  WIRE INSTRUCTIONS FOR CHICAGO TITLE INSURANCE COMPANY

 

PAYEE:

 

Bank:

 

Address:

 

ABA Routing No:

 

Account No:

 

Reference:

 

Attn:

 

 

--------------------------------------------------------------------------------


 

FORM OF LESSEE’S DOCUMENT CLOSING DATE CERTIFICATE

 

DATED AS OF MARCH 3, 2017

 

TO:                           Bank of America, N.A., as Administrative Agent

BA Leasing BSC, LLC, as Lessor

 

This Document Closing Date Certificate is delivered to you pursuant to
Section 6.1(iii) of the Participation Agreement (the “Participation Agreement”),
dated as of the date hereof, among Old Saw Mill Holdings LLC, a New York limited
liability company, as Lessee (“Lessee”), BA Leasing BSC, LLC, a Delaware limited
liability company, as Lessor, Bank of America, N.A., not in its individual
capacity, except as expressly stated therein, but solely as Administrative
Agent, and the financial institutions listed on Schedule II thereto.  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in Appendix 1 to the Participation Agreement, unless the
context otherwise requires.

 

The undersigned, in his capacity as a Responsible Officer of the Lessee, is duly
authorized and hereby certifies, in such capacity and on behalf of the Lessee
and not in any personal capacity, to the Lessor and Administrative Agent that as
of the date hereof:

 

1.                          The Advance requested by the Company to be made on
the date hereof complies with the limitations and conditions set forth in
Section 3.1(d) of the Participation Agreement. All of the conditions set forth
in Article VI of the Participation Agreement are fully satisfied as of the date
hereof (or waived in accordance with the Operative Documents) and will be fully
satisfied upon or substantially concurrently with the Funding of the Advance (or
waived in accordance with the Operative Documents), in any such case, except to
the extent satisfaction of any such condition is subject to the discretion or
control of the Administrative Agent any Participant and/or their Related
Parties.

 

2.                          Each and every representation and warranty of the
Lessee contained in each Operative Document to which it is a party is true and
correct in all material respects on and as of the Document Closing Date, except
to the extent such representation or warranty specifically refers to an earlier
date, in which case such representation or warranty is true and correct in all
material respects on and as of such earlier date.

 

3.                          No Default, Event of Default, Event of Loss,
Specified Significant Environmental Event or Specified Material Environmental
Violation has occurred and is continuing, and no Default, Event of Default,
Event of Loss, Specified Significant Environmental Event or Specified Material
Environmental Violation will have occurred and be continuing immediately after
giving effect to the Advance Request.

 

EXHIBIT B
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed my name as a duly authorized Responsible
Officer of Lessee on the date first written above.

 

 

OLD SAW MILL HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

FORM OF PARENT GUARANTOR’S DOCUMENT CLOSING DATE CERTIFICATE

 

DATED AS OF MARCH 3, 2017

 

TO:                           Bank of America, N.A., as Administrative Agent

BA Leasing BSC, LLC, as Lessor

 

This Document Closing Date Certificate is delivered to you pursuant to
Section 6.1(iii) of the Participation Agreement (the “Participation Agreement”),
dated as of the date hereof, among Old Saw Mill Holdings LLC, a New York limited
liability company, as Lessee (“Lessee”), BA Leasing BSC, LLC, a Delaware limited
liability company, as Lessor, Bank of America, N.A., not in its individual
capacity, except as expressly stated therein, but solely as Administrative
Agent, and the financial institutions listed on Schedule II thereto, and in
connection with that certain Guaranty (the “Guaranty”), dated as of the date
hereof, executed by Regeneron Pharmaceuticals, Inc., a New York corporation (the
“Parent Guarantor”).  All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in Appendix 1 to the
Participation Agreement, unless the context otherwise requires.

 

The undersigned, in his capacity as a Responsible Officer of the Parent
Guarantor, is duly authorized and hereby certifies, in such capacity and on
behalf of the Parent Guarantor and not in any personal capacity, to the Lessor
and Administrative Agent that as of the date hereof:

 

1.                                      Each and every representation and
warranty of each Guarantor contained in each Operative Document to which it is a
party is true and correct in all material respects on and as of the Document
Closing Date, except to the extent such representation or warranty specifically
refers to an earlier date, in which case such representation or warranty is true
and correct in all material respects on and as of such earlier date.

 

2.                                      No Default, Event of Default, Event of
Loss, Specified Significant Environmental Event or Specified Material
Environmental Violation has occurred and is continuing, and no Default, Event of
Default, Event of Loss, Specified Significant Environmental Event or Specified
Material Environmental Violation will have occurred and be continuing
immediately after giving effect to the Advance Request.

 

EXHIBIT C
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed my name as a duly authorized Responsible
Officer of Parent Guarantor on the date first written above.

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

FORM OF GUARANTY

 

(See attached).

 

EXHIBIT D
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

 

GUARANTY

 

dated as of March 3, 2017

 

made by

 

REGENERON PHARMACEUTICALS, INC.,
as Parent Guarantor,

 

and

 

The Subsidiary Guarantors party hereto from time to time

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

Section 1.

 

Guarantee

 

1

Section 2.

 

Guarantor’s Obligations Unconditional

 

3

Section 3.

 

Waiver of Subrogation

 

7

Section 4.

 

Reasonableness and Effect of Waivers

 

7

Section 5.

 

Transfers by Beneficiaries

 

8

Section 6.

 

No Waiver by Beneficiaries

 

8

Section 7.

 

Guarantor Representations and Warranties

 

8

Section 8.

 

Guarantor Affirmative Covenants

 

14

Section 9.

 

Guarantor Negative Covenants

 

19

Section 10.

 

Successors and Assigns

 

30

Section 11.

 

Severability

 

30

Section 12.

 

Submission to Jurisdiction; Service of Process

 

30

Section 13.

 

Notices

 

30

Section 14.

 

Amendment

 

31

Section 15.

 

Governing Law; Waiver of Jury Trial

 

31

Section 16.

 

No Advisory or Fiduciary Responsibility

 

31

Section 17.

 

Releases; Termination of Guaranty

 

32

Section 18.

 

Contribution with Respect to Liabilities

 

33

 

SCHEDULES

 

SCHEDULE 7(a)

—

Subsidiaries

SCHEDULE 9(a)

—

Existing Indebtedness

SCHEDULE 9(b)

—

Existing Liens

 

ANNEXES AND EXHIBITS

 

ANNEX I

—

Form of Guaranty Supplement

 

--------------------------------------------------------------------------------


 

GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”), dated as of March 3, 2017, is made by
(i) REGENERON PHARMACEUTICALS, INC., a New York corporation (the “Parent
Guarantor”), (ii) each of the undersigned Subsidiaries (as hereinafter defined)
of the Parent Guarantor (the “Initial Subsidiary Guarantors” and together with
Parent Guarantor, the “Initial Guarantors”) and (iii) any additional
Subsidiaries of the Parent Guarantor which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I (collectively with
the Initial Subsidiary Guarantors, the “Subsidiary Guarantors” and together with
Parent Guarantor, the “Guarantors”) in favor of (a) each Participant (as
hereinafter defined) and (b) the Administrative Agent (as hereinafter defined),
for the benefit of itself and the other Beneficiaries (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, Old Saw Mill Holdings LLC, a New York limited liability company, as
Lessee (together with its successors and permitted assigns, in its capacity as
Lessee, “Lessee”), BA Leasing BSC LLC, a Delaware limited liability company, as
Lessor (together with its successors and permitted assigns, in its capacity as
Lessor, “Lessor”), the Lenders party thereto and Bank of America, N.A., not in
its individual capacity, except as expressly stated therein, but solely as
Administrative Agent (together with its successors and permitted assigns, in its
capacity as Administrative Agent, the “Administrative Agent”) have entered into
that certain Participation Agreement, dated as of March 3, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Participation Agreement”; unless otherwise defined herein or the context hereof
otherwise requires, terms which are defined or defined by reference in the
Participation Agreement shall have the same meanings when used herein as such
terms have therein); and

 

WHEREAS, it is a condition precedent to the consummation by the Participants (as
hereinafter defined) of the Overall Transaction to be consummated on the
Document Closing Date that the Initial Guarantors execute and deliver this
Guaranty; and

 

WHEREAS, each Subsidiary Guarantor is an affiliate of Lessee, and Lessee and
each Subsidiary Guarantor is a direct or indirect wholly-owned Subsidiary of
Parent Guarantor and it is in the best interests of Parent Guarantor and each
Subsidiary Guarantor that the Overall Transaction and the Document Closing Date
occur;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by each
Guarantor, each Guarantor hereby agrees as follows:

 

Section 1. Guarantee.  Each Guarantor, jointly and severally, hereby irrevocably
and unconditionally guarantees to (i) each Participant, for the benefit of
itself and its Related Parties that are Beneficiaries (as hereinafter defined),
and (ii) the Administrative Agent, for the benefit of itself and the other
Beneficiaries (a) the full and prompt payment when due, whether by

 

--------------------------------------------------------------------------------


 

acceleration or otherwise, and at all times thereafter, and (b) the full and
prompt performance when due of all of the Liabilities (as hereinafter defined)
(or, in the case of such guarantee to each Participant, all of the Liabilities
owed to such Participant and its Related Parties that are Beneficiaries),
including, interest or yield on any such Liabilities, whether accruing before or
after any bankruptcy or insolvency case or proceeding involving Lessee or any
other Person, and, if interest or yield on any portion of such obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, including such interest and yield as would have accrued on any
such portion of such obligations if such case or proceeding had not commenced. 
Each Guarantor further agrees to pay all expenses (including reasonable
attorneys’ fees actually incurred and legal expenses) paid or incurred by any
Beneficiary in endeavoring to collect the Liabilities, or any part thereof, and
in enforcing this Guaranty, subject to the limitations set forth in
Section 15.17 of the Participation Agreement (including with respect to
attorneys’ fees).  The term “Beneficiaries,” as used herein, shall mean each of
Lessor, Administrative Agent, each other Participant and each other Indemnitee. 
The term “Liabilities,” as used herein, shall mean all of the following, in each
case howsoever created, arising or evidenced, whether direct or indirect, joint
or several, absolute or contingent, or now or hereafter existing, or due or to
become due:  all Rent (including, but not limited to Basic Rent and Supplemental
Rent), Lease Balance, Purchase Amount, Sale Option Recourse Amount, indemnities
and all additional amounts and other sums at any time due and owing, and
required to be paid, in each case of the foregoing, by Lessee under the terms of
the Lease, the Participation Agreement or any other Operative Document and all
other obligations, covenants and agreements to be performed by Lessee under the
Lease, the Participation Agreement or any other Operative Document (whether or
not Lessee, any Guarantor or any other Person shall be relieved or released from
any or all liability or obligations under any thereof, except on account of the
full and indefeasible payment and performance of all Liabilities).

 

In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or any other law affecting the
rights of creditors generally, if the obligations of any Guarantor under this
Guaranty would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.

 

Each Guarantor agrees that upon the occurrence of an Event of Default described
in Section 16.1(h) or (i) of the Lease, the Guarantors will pay to the
Administrative Agent, for the benefit of the Beneficiaries, forthwith the full
amount which would be payable hereunder by the Guarantors as if all Liabilities
were then due and payable.

 

This Guaranty shall in all respects be an absolute and unconditional guaranty of
payment and performance (and not of collection), and shall remain in full force
and effect until the full and indefeasible payment and performance of all of the
Liabilities and Guarantors’ obligations hereunder (notwithstanding, without
limitation, the dissolution of Guarantors).  The liability of Guarantors
hereunder may be enforced without the Beneficiaries being required to resort to
any

 

2

--------------------------------------------------------------------------------


 

other right, remedy or security; provided that any such enforcement shall be
subject to any applicable grace or notice and cure period and shall be in
accordance with Section 5.2 of the Loan Agreement and 16.2 of the Lease;
provided, further, that, if an Acceleration has not occurred and a Payment
Default exists under clause (ii) of such definition with respect to amounts owed
to any Participant or its Related Parties that are Beneficiaries (other than a
Payment Default with respect to (x) Basic Rent or (y) amounts owed to all
Lenders or all Participants), then such Participant may demand payment hereunder
for such amounts.

 

The obligations of Guarantor are independent of any obligations of Lessor,
Administrative Agent, any Participant or any other Person under any of the
Operative Documents.  Each and every Event of Default under any of the Operative
Documents with respect to the Liabilities shall give rise to a separate claim
and cause of action hereunder, and separate claims or suits may be made and
brought, as the case may be, hereunder as each such Event of Default occurs
(subject to the provisos at the end of the immediately preceding paragraph).

 

Lessor and/or Administrative Agent on behalf of itself and the Beneficiaries
may, from time to time at its discretion and without notice to any Guarantor,
but subject to the provisions of the Operative Documents, take any or all of the
following actions:  (a) retain or obtain a lien upon or a security interest in
any property to secure any of the Liabilities or any obligation hereunder;
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the Guarantors, with respect to any of the Liabilities;
(c) extend or renew for one or more periods (regardless of whether longer than
the original period), alter or exchange any of the Liabilities, or release or
compromise any obligation of any Guarantor hereunder or any obligation of any
nature of any other obligor with respect to any of the Liabilities (including,
without limitation, Lessee); (d) release or fail to perfect its lien upon or
security interest in, or impair, surrender, release or permit any substitution
or exchange for, all or any part of any property securing any of the Liabilities
or any obligation hereunder, or extend or renew for one or more periods
(regardless of whether longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property; and (e) resort to any Guarantor for payment of any of the
Liabilities, regardless of whether Lessor, any Lender or any other Person shall
have resorted to any property securing any of the Liabilities or any obligation
hereunder or shall have proceeded against any other obligor primarily or
secondarily obligated with respect to any of the Liabilities (all of the actions
referred to in this paragraph being hereby expressly waived by each Guarantor).

 

Notwithstanding anything to the contrary herein, amounts paid or collected under
this Guaranty shall be subject to Section 5.3 of the Participation Agreement,
except to the extent otherwise expressly provided in any other applicable
provision of the Participation Agreement.

 

Section 2. Guarantor’s Obligations Unconditional.  Guarantors’ obligations
hereunder are independent of Lessee’s obligations under the Lease and the other
Operative Documents or in respect of any other Person, and the Administrative
Agent, for the benefit of the Beneficiaries, may enforce any of its rights
hereunder independently of any other right or remedy that it or any other
Beneficiary may at any time hold with respect to the Liabilities or any security
or other

 

3

--------------------------------------------------------------------------------


 

guaranty therefor.  Such obligations shall be absolute and unconditional, shall
not be subject to any counterclaim, setoff, deduction (other than deductions or
withholdings in respect of Taxes that are permitted by the Operative Documents),
diminution, abatement, recoupment, suspension, deferment, reduction or defense
(other than full and indefeasible payment and performance of all of the
Liabilities), whether based upon any claim that Lessee, Guarantor or any other
Person may have against any Beneficiary or any other Person or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (other than full and indefeasible payment and performance of all of
the Liabilities or as otherwise expressly permitted by Section 17) (whether or
not any Guarantor or any other Person shall have any knowledge or notice
thereof) including, without limitation, any of the following:

 

(A)                               subject to the terms of the Lease and the
other Operative Documents, any amendment, modification, addition, deletion,
supplement or renewal to or of or other change in the Liabilities or any
Operative Document or any of the agreements referred to in any thereof, or any
other instrument or agreement applicable to any Operative Document or any of the
parties to such agreements, or to the Leased Property, or any assignment,
mortgage or transfer thereof or of any interest therein, or any furnishing or
acceptance of additional security for, guaranty of or right of offset with
respect to, any of the Liabilities; or the failure of any security or the
failure of any Beneficiary to perfect or insure any interest in any collateral;

 

(B)                               any failure, omission or delay on the part of
Lessee, any Beneficiary or any other Guarantor to conform or comply with any
term of any instrument or agreement referred to in clause (A) above;

 

(C)                               any waiver, consent, extension, indulgence,
compromise, release or other action or inaction under or in respect of any
instrument, agreement, guaranty, right of offset or security referred to in
clause (A) above or any obligation or liability of Lessee or any Beneficiary or
any other Person, or any exercise or non-exercise by any Beneficiary or any
other Person of any right, remedy, power or privilege under or in respect of any
such instrument, agreement, guaranty, right of offset or security or any such
obligation or liability;

 

(D)                               any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceeding with
respect to Lessee, any Beneficiary, any Guarantor or any other guarantor or
obligor of any Liabilities or any of their respective properties, or any action
taken by any trustee, receiver or court in any such proceeding;

 

(E)                                subject to Sections 15.15 and 15.16 of the
Participation Agreement, any limitation on the liability or obligations of any
Person (including, without limitation, Lessee) under any Operative Document, the
Liabilities, any collateral security for the Liabilities, any other guaranty of
the Liabilities or any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of

 

4

--------------------------------------------------------------------------------


 

any of the foregoing or any other agreement, instrument, guaranty or security
referred to in clause (A) above or any term of any thereof (other than any such
discharge, termination or cancellation as a result of full and indefeasible
payment and performance of all of the Liabilities);

 

(F)                                 any defect in the title, compliance with
specifications, condition, design, operation or fitness for use of, or any
damage to or loss or destruction of, or any interruption or cessation in the use
of the Leased Property by Lessee or any other Person for any reason whatsoever
(including, without limitation, any governmental prohibition or restriction,
condemnation, requisition, seizure or any other act on the part of any
governmental or military authority, or any act of God or of the public enemy)
regardless of the duration thereof (even though such duration would otherwise
constitute a frustration of a lease), whether or not resulting from accident and
whether or not without fault on the part of Lessee or any other Person;

 

(G)                               any merger or consolidation of Lessee or any
Guarantor into or with any other Person, or any sale, lease or transfer of any
of the assets of Lessee or any Guarantor to any other Person, except as
otherwise expressly provided by Section 17;

 

(H)                              any change in the ownership of any shares of
capital stock of Lessee or any Guarantor or any corporate change in Lessee or
any Guarantor, except as otherwise expressly provided by Section 17;

 

(I)                                   any recovery of judgment against Lessee,
or by any levy of any writ or process of execution under any such judgment
(except to the extent such recovery indefeasibly reduces the Liabilities);

 

(J)                                   any legal characterization of the
obligations created by the Lease and the other Operative Documents as a lease, a
secured financing or otherwise;

 

(K)                               absence of any notice to, or knowledge of,
Guarantors of the existence or occurrence of any of the foregoing
clauses (A) through (J); or

 

(L)                                any other occurrence or circumstance
whatsoever, whether similar or dissimilar to the foregoing, and any other
circumstance that might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against the Guarantors (other than full and indefeasible payment
and performance of all of the Liabilities or as otherwise expressly permitted by
Section 17).

 

The obligations of the Guarantors set forth herein constitute the full recourse
obligations of the Guarantors enforceable against them on a joint and several
basis to the full extent of all their respective assets and properties,
notwithstanding any provision in the Lease or any other Operative Documents.

 

5

--------------------------------------------------------------------------------


 

Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Liabilities and notice of or proof of reliance by any
Beneficiary upon this Guaranty or acceptance of this Guaranty, and the
Liabilities, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guaranty; provided that the
foregoing shall not constitute a waiver of any notice specifically required to
be given to such Guarantor by any Beneficiary under any of the Operative
Documents.  Each Guarantor unconditionally waives, to the extent permitted by
law:  (a) acceptance of this Guaranty and proof of reliance by any Beneficiary
hereon; (b) notice of any of the matters referred to in clauses (A) through
(L) above (other than any notice specifically required to be given to such
Guarantor by any Beneficiary under any of the Operative Documents), or any right
to consent or assent to any thereof (except to the extent the consent of such
Guarantor with respect thereto is specifically required under any of the
Operative Documents); (c) all notices that may be required by statute, rule of
law or otherwise, now or hereafter in effect, to preserve intact any rights
against Guarantor, including, without limitation, any demand, presentment,
protest, proof or notice of nonpayment under any Operative Document, and notice
of default or any failure on the part of Lessee to perform and comply with any
covenant, agreement, term or condition of any Operative Document (in any such
case, other than any notice specifically required to be given to such Guarantor
by any Beneficiary under any of the Operative Documents); (d) any right to the
enforcement, assertion or exercise against Lessee of any right, power, privilege
or remedy conferred in any Operative Document or otherwise; (e) any requirement
of diligence on the part of any Person; (f) any requirement of any Beneficiary
to take any action whatsoever, to exhaust any remedies or to mitigate the
damages resulting from a default by any Person under any Operative Document;
(g) any notice of any sale, transfer or other disposition by any Person of any
right under, title to or interest in any Operative Document or the Leased
Property; and (h) any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge, release or defense of a guarantor or
surety, or that might otherwise limit recourse against any Guarantor (other than
full and indefeasible payment and performance of all of the Liabilities or as
otherwise expressly permitted by Section 17).

 

Each Guarantor agrees that this Guaranty shall be automatically reinstated if
and to the extent that for any reason any payment under any Operative Document
by or on behalf of itself or Lessee is rescinded or must be otherwise disgorged
or restored by any Beneficiary whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

Each Guarantor further agrees that, without limiting the generality of this
Guaranty, if an Event of Default shall have occurred and be continuing and any
Beneficiary is prevented by Applicable Law from exercising its remedies under
the Operative Documents, the Administrative Agent shall be entitled to receive
hereunder from Guarantors, upon demand therefor, the sums which would have
otherwise been due from Lessee to any such Beneficiary had such remedies been
exercised.

 

Notwithstanding anything to the contrary herein, nothing contained in this
Section 2 shall (i) prevent the assertion by any Guarantor or Lessee of any
claim such Person may have against any Beneficiary by separate suit or
proceedings or by compulsory counterclaim or (ii) constitute a waiver of any
such claim, including, without limitation, any such claim arising from any
breach

 

6

--------------------------------------------------------------------------------


 

or non-compliance by any Beneficiary of any Operative Document or any term of
any instrument or agreement referred to in clause (A) of the first paragraph of
this Section 2.

 

Section 3.                             Subordination of Subrogation.  Until full
and indefeasible payment and performance of all of the Liabilities or the
termination of this Guaranty pursuant to Section 17(d), no Guarantor will
exercise any rights with respect to any claim or other rights which it may now
or hereafter acquire against Lessee arising from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty
or any other Operative Document, including any right of subrogation,
reimbursement, contribution, exoneration, or indemnification, any right to
participate in any claim or remedy of any Beneficiary against Lessee or any
property or assets now or hereafter constituting part of the Collateral, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from Lessee directly or
indirectly, in cash or other property or by setoff or in any manner, payment or
security on account of such claim or other rights (other than to file proofs of
claims only if the obligation owing to each Beneficiary hereunder has been fully
satisfied).  If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Liabilities shall not have been indefeasibly paid in
cash or this Guaranty terminated pursuant to Section 17(d), such amount shall be
deemed to have been paid to such Guarantor for the benefit of, and held in trust
for, the Administrative Agent, for the benefit of the Beneficiaries, and shall
forthwith be paid to the Administrative Agent to be credited and applied
pursuant to the terms of the Operative Documents. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Operative Documents and that the waiver set
forth in this paragraph is knowingly made in contemplation of such benefits.

 

Each Guarantor hereby absolutely, unconditionally and irrevocably waives and
agrees not to assert or take advantage of any defense based upon an election of
remedies by any Beneficiary, including an election to proceed by nonjudicial
rather than judicial foreclosure, which destroys or impairs any right of
subrogation of such Guarantor or the right of such Guarantor to proceed against
any Person for reimbursement, or both.

 

If all the Liabilities shall be paid indefeasibly in full or performed, Lessee,
Lessor, Administrative Agent and/or the Lenders, as the case may be, will, at
Guarantors’ request and expense, execute and deliver to Guarantors appropriate
documents, without recourse and without warranty or representation, necessary to
evidence the transfer by subrogation to Guarantors of an interest in the
Liabilities resulting from such payment by Guarantors.

 

Section 4.                             Reasonableness and Effect of Waivers. 
Each Guarantor warrants and agrees that each of the waivers set forth in this
Guaranty is made with full knowledge of its significance and consequences and
that, under the circumstances, the waivers are reasonable and not contrary to
public policy or law.  If any of such waivers are determined to be contrary to
any Applicable Law or public policy, such waivers shall be effective only to the
maximum extent permitted by law.

 

7

--------------------------------------------------------------------------------


 

Section 5.                             Transfers by Beneficiaries.  Each
Beneficiary may, from time to time, whether before or after any discontinuance
of this Guaranty, at its sole discretion and without notice to Guarantors,
assign or transfer any or all of its portion of the Liabilities or any interest
therein in accordance with the terms and conditions of the Operative Documents;
and, notwithstanding any such assignment or transfer or any subsequent
assignment or transfer thereof, such Liabilities shall be and remain Liabilities
for the purposes of this Guaranty, and each and every immediate and successive
permitted assignee or transferee of any of the Liabilities or of any interest
therein shall, to the extent of such assignee’s or transferee’s interest in the
Liabilities, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee were such Beneficiary.

 

Section 6.                             No Waiver by Beneficiaries.  No delay in
the exercise of any right or remedy shall operate as a waiver thereof, and no
single or partial exercise of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.  The
rights and remedies provided in this Guaranty shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law.  Each Guarantor
hereby acknowledges that there are no conditions to the effectiveness of this
Guaranty, other than the occurrence of the Document Closing Date.

 

Section 7.                              Guarantor Representations and
Warranties.  Parent Guarantor, on behalf of itself and its Subsidiaries, and as
applicable, each Subsidiary Guarantor (as to itself), represents and warrants to
the Administrative Agent and each of the Participants as of the Document Closing
Date, other than with respect to Disclosed Matters, that:

 

(a)          Organization; Powers; Subsidiaries.  Each Guarantor and its
Material Subsidiaries is duly organized or incorporated, as the case may be,
validly existing and in good standing (to the extent the concept is applicable
in such jurisdiction) under the laws of the jurisdiction of its organization,
has all requisite organizational power and authority to carry on its business as
now conducted and, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (to the extent the concept is applicable in such jurisdiction) is in good
standing in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification. 
Schedule 7(a) hereto identifies each Subsidiary as of the Document Closing Date,
noting whether such Subsidiary is a Material Domestic Subsidiary and/or a
Material Subsidiary as of the Document Closing Date, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Parent Guarantor and the other Subsidiaries and, if such percentage
is not 100% (excluding (i) directors’ qualifying shares and (ii) shares issued
to foreign nationals to the extent required by applicable law), a description of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of the Lessee and each Material Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 7(a) as owned by the
Parent Guarantor or another Subsidiary are owned, beneficially and of record, by
the Parent Guarantor or any Subsidiary free and clear of all Liens, other than
Liens permitted pursuant to Section 9(b).  Except for Disclosed Matters or as
set forth on Schedule 7(a), as of the Document Closing Date,

 

8

--------------------------------------------------------------------------------


 

there are no outstanding commitments or other obligations of the Parent
Guarantor, Lessee or any Material Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of capital
stock or other equity interests of Lessee or any Material Subsidiary.

 

(b)                               Authorization; Enforceability.  The Operative
Documents are within each Guarantor’s organizational powers and have been duly
authorized by all necessary organizational actions and, if required, actions by
equity holders.  The Operative Documents to which any Guarantor is a party have
been duly executed and delivered by such Guarantor and constitute a legal, valid
and binding obligation of such Guarantor, enforceable in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or other laws affecting creditors’ rights generally,
(ii) general principles of equity, regardless of whether considered in a
proceeding in equity or at law and (iii) requirements of reasonableness, good
faith and fair dealing.

 

(c)                                Governmental Approvals; No Conflicts.  The
execution, delivery and performance by each Guarantor of the Operative Documents
to which such Guarantor is a party (i) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been, or will be by the time required, obtained
or made and are, or will be by the time required, in full force and effect,
(ii) will not violate in any material respect any applicable material law or
regulation or the charter, by-laws or other organizational documents of such
Guarantor or any material order of any Governmental Authority binding upon any
Guarantor or its assets, (iii) will not violate in any material respect or
result in a default under any indenture, material agreement or other material
instrument binding upon such Guarantor or any of its Material Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by any Guarantor or any of its Material Subsidiaries, except, in the case of
this clause (iii), for any such violations, defaults or rights that could not
reasonably be expected to result in a Material Adverse Effect, and (iv) will not
result in the creation or imposition of any Lien on any asset of such Guarantor
or any of its Material Subsidiaries, other than Permitted Liens and requirements
(if any) to provide cash collateral or deposits under any of the Operative
Documents.

 

(d)                               Financial Condition; No Material Adverse
Change.  (i) The Parent Guarantor has heretofore furnished to the Participants
its consolidated balance sheet and statements of operations, stockholders equity
and cash flows as of and for the fiscal quarter ended September 30, 2016.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Parent Guarantor and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(ii)                                  As of the Document Closing Date and
excluding any Disclosed Matters, since September 30, 2016, there has been no
material adverse change in the business, assets, operations or financial
condition of the Parent Guarantor and its Subsidiaries, taken as a whole.

 

9

--------------------------------------------------------------------------------


 

(e)                               
Properties.                                    (i) Except for Liens permitted
pursuant to Section 9(b), each of the Parent Guarantor and its Subsidiaries
(including the Lessee) has good title to, or (to the knowledge of the Parent
Guarantor) valid leasehold interests in, all its real and personal property
(other than intellectual property, which is subject to Section 7(e)(ii))
material to its business, except as could not reasonably be expected to result
in a Material Adverse Effect.

 

(ii)                                  Except for Disclosed Matters or as could
not reasonably be expected to result in a Material Adverse Effect, (A) each of
the Parent Guarantor and its Subsidiaries (including the Lessee) owns or is
licensed to use (subject to the knowledge-qualified infringement representation
in this Section 7(e)) all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and (B) the use thereof by the
Parent Guarantor and its Subsidiaries (including the Lessee), to the Parent
Guarantor’s knowledge, does not infringe upon the rights of any other Person.

 

(f)                               Litigation; Environmental Matters.  (i)  As of
the Document Closing Date and except for Disclosed Matters, there are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Guarantor, threatened in writing against or affecting the Parent Guarantor or
any of its Subsidiaries (including the Lessee) (A) that could reasonably be
expected to result in a Material Adverse Effect or (B) that involve this
Guaranty, the Operative Documents or the Overall Transaction.

 

(ii)                                  Except with respect to Disclosed Matters
and other matters that could not reasonably be expected to result in a Material
Adverse Effect (and other than with respect to the Site or Leased Property,
which is subject to Section 7(p)), the Parent Guarantor and its Subsidiaries
(including the Lessee) (A) are in compliance with all applicable Environmental
Laws (which compliance includes possession of and compliance with all permits,
licenses or other approvals required under applicable Environmental Laws),
(B) are not subject to any Environmental Liability or (C) have not received
written notice of any claim with respect to any Environmental Liability.

 

(g)                                Compliance with Laws.  Each of the Parent
Guarantor and its Subsidiaries (including the Lessee) is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property, except (i) for Disclosed Matters or (ii) where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

(h)                               Investment Company Status.  Neither the Parent
Guarantor nor any of its Subsidiaries (including the Lessee) is required to be
registered as an “investment company” as defined in the Investment Company Act
or subject to regulation as an “investment company” thereunder.

 

(i)                                     Taxes.  Each of the Parent Guarantor and
its Subsidiaries (including the Lessee) has timely filed or caused to be filed
all federal income Tax returns and all other material Tax returns and reports
required to have been filed by it and has paid, caused to be paid or made

 

10

--------------------------------------------------------------------------------


 

a provision for the payment of, all federal income Taxes and all other material
Taxes required to have been paid by it, except (A) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent
Guarantor and/or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (B) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

(j)                                    ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

(k)                                 Disclosure.  All written information
(including the information set forth in the Information Memorandum) and all
information that is formally presented at a general meeting (which may be a
telephonic meeting) of the Lenders, other than any projections, estimates,
forecasts and other forward-looking information and information of a general
economic or industry-specific nature furnished by or on behalf of the Parent
Guarantor or any Subsidiary to the Lessor or Administrative Agent or any other
Participant pursuant to or in connection with this Guaranty or any other
Operative Document, when taken as a whole and after giving effect to all
supplements and updates thereto, does not (when furnished) contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading (when taken
as a whole) in light of the circumstances under which such statements are made;
provided that, with respect to forecasts or projections, each Guarantor
represents only that such information was prepared in good faith based upon
assumptions believed by the Parent Guarantor to be reasonable at the time
prepared (it being understood by the Lessor, the Administrative Agent and the
other Participants that any such projections are not to be viewed as facts and
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Parent Guarantor, the Lessee or their respective
Subsidiaries, that no assurances can be given that such projections will be
realized and that actual results may differ materially from such projections).

 

(l)                                     Federal Reserve Regulations.  No part of
the proceeds of the Advance have been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the F.R.S. Board, including Regulations T, U and X of the F.R.S. Board.

 

(m)                             No Default.  As of the Document Closing Date, no
Default, Event of Default, Event of Loss, Specified Significant Environmental
Event or Specified Material Environmental Violation has occurred and is
continuing.

 

(n)                                 Anti-Corruption Laws and Sanctions.  The
Parent Guarantor has implemented and maintains in effect policies and is
implementing procedures reasonably designed to achieve compliance by the Parent
Guarantor, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent
Guarantor, its Subsidiaries and their respective officers and employees and to
the knowledge of the Parent Guarantor its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Parent

 

11

--------------------------------------------------------------------------------


 

Guarantor, any Subsidiary or to the knowledge of the Parent Guarantor or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Parent Guarantor, any agent of the Parent Guarantor or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No use of proceeds
or Overall Transaction will violate any Anti-Corruption Law or applicable
Sanctions.

 

(o)                         Appraisal Data. As of the Document Closing Date, to
the Parent Guarantor’s knowledge, the written information (other than any
projections, estimates, forecasts and other forward looking information and
information of a general economic or industry specific nature) provided by
Parent Guarantor or any of its Subsidiaries to the Appraiser and forming the
basis for the conclusions set forth in the Appraisal, when taken as a whole and
after giving effect to all supplements and updates thereto, was true and correct
in all material respects as of the Document Closing Date and did not omit any
factual information known and available to the Parent Guarantor or its
Subsidiaries necessary to make the information so provided (when taken as a
whole and after giving effect to all supplements and updates thereto) not
materially misleading in light of the circumstances under which such information
was provided; provided that, with respect to written forecasts or projections
(if any) so provided to the Appraiser and forming the basis for the conclusions
set forth in the Appraisal, the Parent Guarantor represents only that such
information was prepared in good faith based upon assumptions believed by the
Parent Guarantor to be reasonable at the time prepared (it being understood by
the Lessor, the Administrative Agent and the other Participants that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Parent Guarantor, the Lessee or their respective Subsidiaries, that no
assurances can be given that such projections will be realized and that actual
results may differ materially from such projections).

 

(p)                         Environmental Condition of the Site. Except as set
forth in the Environmental Audit described in Section 6.1(vi) of the
Participation Agreement or as could not reasonably be expected to result in a
Material Adverse Effect:

 

(i)                          neither the Parent Guarantor nor the Lessee has
received any written notice of, or written inquiry from any Governmental
Authority regarding, any Environmental Claim or any violation or non-compliance
with Environmental Laws with regard to the Site;

 

(ii)                          neither the Parent Guarantor nor the Lessee has
stored, released or transported any Hazardous Substances on the Leased Property
or the Site in violation of Environmental Laws;

 

(iii)                           the Site does not contain any Hazardous
Substance at, on or under the Site in amounts or concentrations that constitute
a violation of Environmental Laws; and

 

(iv)                         Parent Guarantor or Lessee has obtained all
Governmental Approvals relating to the Site which are required of it under all
Environmental

 

12

--------------------------------------------------------------------------------


 

Laws.

 

(q)                                 Purchase Agreement and Related Matters. 
Parent Guarantor and/or Lessee has performed all obligations of “Buyer” under
the Purchase Agreement which are required to be performed by “Buyer” immediately
prior to the assignment thereof to Lessor.  The only obligations of Lessor that
remain to be performed under the Purchase Agreement in accordance with such
assignment are the payment of the remaining amount of the purchase price due
thereunder as of the Document Closing Date (which will be paid by the Advance)
(without giving effect to any post-closing adjustments, if any, pursuant to
Sections 5.3 and 5.4 of the Purchase Agreement).  None of Parent Guarantor,
Lessee or their respective agents, consultants, contractors and subcontractors
has caused any material claims, costs, losses, liabilities, damages or expenses
arising out of or resulting from entry on the Site or otherwise, which are
subject to Lessor’s indemnity obligations under Section 4.4.1(b) of the Purchase
Agreement (except to the extent the Lessee has indemnified the Lessor pursuant
to the Operative Documents).  There exist no obligations or liabilities of
Lessor under the Purchase Agreement or the Assignment of Purchase Agreement
which are not obligations required to be performed by Lessee or the Parent
Guarantor (other than the payment of the purchase price due thereunder).

 

(r)                                    Patents, Trademarks.  There are no
material patents, patent rights, trademarks, service marks, trade names,
copyrights, licenses or other intellectual property rights with respect to the
Leased Property that are necessary for the operation of the Leased Property by
the Lessee, except to the extent that the Lessee has rights in respect thereof
without material payment of royalties or other material licensing payments,
which rights may be freely leased, licensed or otherwise provided to Lessor or
any successor owner, lessee, user or operator of the Leased Property pursuant to
the Operative Documents.

 

(s)                                   No Transfer Taxes.  All sales, use,
excise, transfer or other similar tax, fee or imposition required to be paid as
of the Document Closing Date by the Lessee or any Guarantor pursuant to any of
the Operative Documents upon the acquisition by the Lessor of the Leased
Property and on the lease of the Leased Property to the Lessee will have been
paid by or on behalf of the Parent Guarantor or the Lessee (or provision for the
payment thereof shall have been made) or such transactions will then be exempt
from any such taxes, fees or impositions.

 

(t)                                    Title to Leased Property.  On the
Document Closing Date, the Lessor shall have good and recorded title in fee
simple estate to the Leased Property, free and clear of all Liens other than
Permitted Liens.

 

(u)                                 Creation of Liens.  (i) The Lease and the
Assignment of Leases will create a valid and, and when the UCC Financing
Statements and other filings and recordings described in Schedule 6.1(xi) to the
Participation Agreement have been made, first priority (subject only to
Permitted Liens) perfected Lien in favor of the Lessor or Administrative Agent,
as applicable, in the Lessee’s rights, title and interest in and to the Leased
Property and the other Collateral described in the Assignment of Leases, as
applicable, and (ii) no filing, recording, registration or notice with, or
payment of any fees to, any federal or state Governmental Authority will be
necessary to create or perfect such Lien in favor of the Lessor or
Administrative Agent, as

 

13

--------------------------------------------------------------------------------


 

applicable, except as have been, or will be by the time required pursuant to the
Operative Documents, obtained or made or arrangements made for the foregoing in
accordance with the applicable terms of the Operative Documents (or in the case
of fees, paid or provision for the payment thereof shall have been made), in any
such case, to the extent perfection can be obtained by filing or recording UCC
financing statements, mortgages or similar instruments.

 

(v)                         Applicable Law.  The Facility and the Site are in
compliance in all material respects with all Applicable Laws and Insurance
Requirements, and any present use and presently anticipated future use thereof
by Lessee and its agents, assignees, employees, invitees, lessees, licensees and
tenants comply in all material respects with all Applicable Laws, in any such
case, except where any such noncompliance individually or in the aggregate could
not reasonably be expected to have a material adverse effect on Lessee’s ability
to perform its material obligations under the Operative Documents.  Except as
could not reasonably be expected to have a Material Adverse Effect, no notices,
complaints or orders of violation or noncompliance or liability have been issued
to the Parent Guarantor or the Lessee or, to the best of the Parent Guarantor’s
knowledge, threatened by any Person with respect to the Leased Property or the
present or intended future use thereof, and the Parent Guarantor is not aware of
any circumstances which could give rise to the issuance of any such notices,
complaints or orders.

 

(w)                          Condition.  Adequate utility facilities are
available to the Leased Property over dedicated and accepted public streets and
rights of way or valid easements that run with the land.  As of the Document
Closing Date, no fire or other Casualty with respect to the Leased Property has
occurred which has had a Material Adverse Effect.  Adequate ingress and egress
to and from the Leased Property is available over dedicated and accepted public
streets and rights-of-way or valid easements that run with the land.  With
respect to the Leased Property, all material licenses, permits and approvals
(including, without limitation, material building and environmental permits,
licenses, approvals, authorizations and consents) necessary and required for the
use and operation of the Leased Property have been obtained from the appropriate
Governmental Authorities having jurisdiction or from private parties, as the
case may be.

 

(x)                         Flood Hazard Areas.  If the Site is located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable Governmental Authority, then, to the
extent required by Applicable Laws, flood insurance has been obtained by Lessee
in accordance with the National Flood Insurance Act of 1968, as amended.

 

(y)                         No Prohibited Transactions.  None of the
transactions contemplated by the Operative Documents will constitute a
prohibited transaction within the meaning of Section 4975(c)(1)(A) through
(D) of the Code.

 

Section 8.                                    Guarantor Affirmative Covenants. 
The Parent Guarantor shall comply with the following covenants until all
Liabilities have been paid in full:

 

(a)                               Financial Statements and Other Information. 
The Parent Guarantor will

 

14

--------------------------------------------------------------------------------


 

furnish to the Administrative Agent for distribution to each Participant:

 

(i)                                     within ninety (90) days after the end of
each fiscal year of the Parent Guarantor, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with GAAP
consistently applied, with such audited balance sheet and related consolidated
financial statements reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent Guarantor and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

 

(ii)                                  within forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor, its consolidated balance sheet and related statements of operations
and cash flows as of the end of and for such fiscal quarter and the period
commencing at the beginning of such fiscal year and ending with such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified on behalf of the Parent
Guarantor by a Responsible Officer of the Parent Guarantor as presenting fairly
in all material respects the financial condition and results of operations of
the Parent Guarantor and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(iii)                               concurrently with any delivery of financial
statements under clause (i) or (ii) above, a certificate of a Responsible
Officer of the Parent Guarantor delivered on behalf of the Parent Guarantor,
(A) certifying as to whether, to the knowledge of such Responsible Officer, a
Default has occurred and is continuing and, if a Default has occurred that is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (B) setting forth reasonably detailed
calculations demonstrating compliance with Sections 9(f) and (g), and (C) to the
extent that any change in GAAP or application thereof has a material impact on
the financial statements accompanying such certificate and such change and
impact has not been noted in such financial statements, stating whether any such
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 6.1(xviii) of the
Participation Agreement and, if any such change has occurred, specifying the
effect of such change on such financial statements accompanying such
certificate;

 

15

--------------------------------------------------------------------------------


 

(iv)                              promptly after the same become publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements (A) filed by the Parent Guarantor with
the SEC (or any Governmental Authority succeeding to any or all of the functions
of the SEC) or with any national securities exchange, or (B) distributed by the
Parent Guarantor to its shareholders generally, as the case may be;

 

(v)                                 promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change; and

 

(vi)                              promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent Guarantor, Lessee or any Subsidiary, or compliance with
the terms of the Participation Agreement, as the Administrative Agent or by any
Lender (acting through the Administrative Agent) may reasonably request.

 

Documents required to be delivered pursuant to clauses (i), (ii) and (iv) of
this Section 8(a) (1) may be delivered electronically and (2) shall be deemed to
have been delivered on the date on which such documents are (A) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(B) posted or the Parent Guarantor provides a link thereto on
http://www.regeneron.com or http://www.investor.regeneron.com or at another
website identified in a notice from the Parent Guarantor and accessible by the
Participants without charge; or (C) posted on the Parent Guarantor’s or Lessee’s
behalf on an Internet or intranet website, if any, to which the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

 

(b)                     Notices of Material Events.  The Parent Guarantor will
furnish to the Administrative Agent (for distribution to each Participant)
written notice of the following, promptly after a Responsible Officer of the
Parent Guarantor has actual knowledge thereof:

 

(i)                                     the occurrence of any Default;

 

(ii)                                  the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Parent Guarantor, Lessee or any Subsidiary thereof that could
reasonably be expected to result in a Material Adverse Effect;

 

(iii)                               the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(iv)                              any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

16

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 8(b) shall be accompanied by a
statement of a Responsible Officer of the Parent Guarantor setting forth in
reasonable detail the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (ii), (iii) and (iv) of this Section 8(b) shall be
deemed to have been delivered if such information, or one or more annual,
quarterly, current or other reports containing such information, is (A) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, (B) posted or the Parent Guarantor provides a link thereto on
http://www.regeneron.com or http://www.investor.regeneron.com; or (C) posted on
the Parent Guarantor’s or Lessee’s behalf on an Internet or intranet website, if
any, to which the Administrative Agent and the Participants have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent).  Information required to be delivered pursuant to this Section 8(b) may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

 

(c)                                Existence; Conduct of Business.  The Parent
Guarantor will, and will cause each other Subsidiary Guarantor, Lessee and each
of the Material Subsidiaries to, (A) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and
(B) take, or cause to be taken, all reasonable actions to preserve, renew and
keep in full force and effect the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of the business of the Parent Guarantor and its
Subsidiaries taken as a whole and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except, in
the case of this clause (B), to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 8(c) shall not prohibit any Permitted Restructurings, merger,
consolidation, disposition, liquidation, dissolution or other transaction
permitted under Section 9(c).

 

(d)                               Payment of Taxes.  The Parent Guarantor will,
and will cause each of its Subsidiaries (including the Lessee) to, pay its Tax
liabilities that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Guarantor and/or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.

 

(e)                                Maintenance of Properties; Insurance. The
Parent Guarantor will, and will cause each of its Subsidiaries (including the
Lessee) to, (i) keep and maintain all other tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty excepted and except (A) pursuant to transactions permitted by
Section 9(c) or (B) where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, and (ii) maintain, subject to
Article XIII of the Lease, in all material respects, with carriers reasonably
believed by the Parent Guarantor to be financially sound and reputable insurance
or through reasonable and adequate self-insurance in such amounts and against
such risks and such other hazards, as is customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

17

--------------------------------------------------------------------------------


 

(f)                               Books and Records; Inspection Rights.  The
Parent Guarantor will, and will cause each of its Material Subsidiaries and the
Lessee to, keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with applicable law are
made of all material financial dealings and transactions in relation to its
business and activities and, subject to Section 8(a)(ii), in form permitting
financial statements conforming with GAAP or IFRS (as applicable) to be derived
therefrom.  The Parent Guarantor will, and will cause each of its Subsidiaries
(including the Lessee) to, permit any representatives designated by the Lessor
and/or Administrative Agent, at reasonable times upon reasonable prior written
notice, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances and condition with
its Responsible Officers and, provided that the Parent Guarantor or such
Subsidiary is afforded the opportunity to participate in such discussion, its
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that so long as no Event of Default has occurred and is
continuing, none of the Guarantors or Lessee shall be required to reimburse the
Lessor or Administrative Agent or any of their respective representatives for
fees, costs and expenses in connection with the Administrative Agent’s or the
Lessor’s exercise of such rights set forth in this sentence more than one time
total in any calendar year.  The Parent Guarantor acknowledges that, subject to
Section 15.14 of the Participation Agreement, the Administrative Agent or
Lessor, after exercising its rights of inspection, may prepare and distribute to
the Participants certain reports pertaining to the assets of the Parent
Guarantor, Lessee and/or any Subsidiary for internal use by the Administrative
Agent, the Lessor and the Lenders.  Notwithstanding anything to the contrary in
this Section 8, neither the Parent Guarantor nor any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that
(1) constitutes non-financial trade secrets or non-financial proprietary
information, (2) in respect of which disclosure to the Administrative Agent or
Lessor (or any designated representative) is then prohibited by law, rule or
regulation or any agreement binding on the Parent Guarantor or any of its
Subsidiaries or (3) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

 

(g)                                Compliance with Laws.  The Parent Guarantor
will, and will cause each of its Subsidiaries (including the Lessee) to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws), except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.  The Parent Guarantor will maintain in
effect and enforce policies and is implementing and will maintain procedures
reasonably designed to achieve compliance by the Parent Guarantor, its
Subsidiaries (including the Lessee) and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

(h)                               Additional Subsidiary Guarantors.     Within
forty-five (45) days (or such later date as may be agreed upon by the Required
Participants) after which financial statements have been delivered pursuant to
Section 8(a)(i) and any Person (other than the Lessee) qualifies as a Material
Domestic Subsidiary pursuant to the definition of “Material Subsidiary” in
accordance with the calculations in such financial statements, the Parent
Guarantor shall provide the Administrative Agent with written notice thereof and
shall cause each such Subsidiary to execute and deliver to the Administrative
Agent the Guaranty (or a joinder thereto in the form

 

18

--------------------------------------------------------------------------------


 

contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, the Guaranty (or joinder thereto) to be
accompanied by requisite organizational resolutions, other organizational
documentation and legal opinions as may be reasonably requested by the
Administrative Agent (with any such opinion so requested to be in form and
substance reasonably satisfactory to the Administrative Agent but, in any case,
limited to the types of matters covered in the legal opinions delivered pursuant
to Section 6.1 of the Participation Agreement).  Each guarantor and each
borrower under the Bank Credit Agreement that is a Domestic Subsidiary (and not
(x) the Lessee or (y) an Excluded Subsidiary pursuant to any of clauses
(a) through (d) of the definition thereof) shall be party to this Guaranty,
subject to Section 17 hereof.  Notwithstanding anything to the contrary in any
Operative Document, no Excluded Subsidiary shall be required to become a
Subsidiary Guarantor.

 

(i)                                Use of Proceeds.      The proceeds of the
Advance will be used only to pay for Participant Costs.  No part of the proceeds
of the Advance will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the F.R.S. Board,
including Regulations T, U and X of the F.R.S. Board.  The Parent Guarantor
shall procure that its Subsidiaries (including the Lessee) and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of the Advance (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 9.                                Guarantor Negative Covenants. The
Parent Guarantor shall comply with the following covenants until all Liabilities
have been paid in full:

 

(a)                               Indebtedness.  The Parent Guarantor will not,
and will not permit Lessee or any other Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(i)                                     [reserved];

 

(ii)                                  Indebtedness existing on the date hereof
and set forth in Schedule 9(a) and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness that does not
increase the outstanding principal amount thereof (other than with respect to
unpaid accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions, premiums and expenses associated
with such Indebtedness);

 

(iii)                               Indebtedness of the Parent Guarantor to any
Subsidiary and of any Subsidiary to the Parent Guarantor or any other
Subsidiary;

 

(iv)                              Guarantees by the Parent Guarantor of
Indebtedness or other obligations of any Subsidiary and by any Subsidiary of
Indebtedness or other

 

19

--------------------------------------------------------------------------------


 

obligations of the Parent Guarantor or any other Subsidiary;

 

(v)                                 Indebtedness of the Parent Guarantor or any
Subsidiary incurred to finance the acquisition, construction, repair,
replacement, lease or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness; provided that
(A) such Indebtedness is incurred prior to or within one hundred eighty (180)
days after such acquisition or the completion of such construction, repair,
replacement, lease or improvement and (B) the aggregate outstanding principal
amount of Indebtedness permitted by this clause (v) shall not exceed $75,000,000
at any time outstanding;

 

(vi)                              Indebtedness of the Parent Guarantor or any
Subsidiary as an account party in respect of letters of credit or bank
guarantees;

 

(vii)                           unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent they are permitted to remain
unfunded under applicable law;

 

(viii)                        Indebtedness representing deferred compensation to
employees incurred in the ordinary course of business;

 

(ix)                              Guarantees, surety bonds or performance bonds
securing the performance of the Parent Guarantor or any of its Subsidiaries, in
each case incurred or assumed in connection with an Acquisition or disposition
or other acquisition of assets not prohibited hereunder;

 

(x)                                 Indebtedness of the Parent Guarantor or any
of its Subsidiaries in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business, including guarantees or obligations with respect to letters
of credit supporting such performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations;

 

(xi)                              Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or otherwise
in respect of any netting services, overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds;

 

(xii)                           Indebtedness in respect to judgments or awards
under circumstances not giving rise to an Event of Default;

 

20

--------------------------------------------------------------------------------


 

(xiii)                        Indebtedness in respect of obligations that are
being contested in accordance with Section 8(d);

 

(xiv)                       Indebtedness consisting of (A) deferred payments or
financing of insurance premiums incurred in the ordinary course of business of
the Parent Guarantor or any of its Subsidiaries and (B) take or pay obligations
contained in any supply agreement entered into in the ordinary course of
business;

 

(xv)                          Indebtedness representing deferred compensation,
severance, pension, and health and welfare retirement benefits or the equivalent
to current and former employees of the Parent Guarantor and its Subsidiaries
incurred in the ordinary course of business or existing on the Document Closing
Date;

 

(xvi)                       customer advances or deposits or other endorsements
for collection, deposit or negotiation and warranties of products or services,
in each case received or incurred in the ordinary course of business;

 

(xvii)                    Priority Indebtedness (excluding any Indebtedness
(i) that is otherwise permitted by any other clause of this Section 9(a) and
(ii) to the extent secured by a Lien, that is secured by a Lien permitted by
Section 9(b) (other than by clause (xix) thereof)) in an aggregate outstanding
principal amount not to exceed, at the time of incurrence of any such Priority
Indebtedness and when taken together with the aggregate outstanding amount of
other obligations secured by a Lien pursuant to Section 9(b)(xix)(B), fifteen
percent (15%) of the Parent Guarantor’s Consolidated Net Worth (determined as of
the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 8(a)(i) or Section 8(a)(ii) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 6.1(xviii) of the Participation Agreement);

 

(xviii)                 unsecured Indebtedness of the Parent Guarantor, the
Lessee, any Subsidiary Guarantor or any Bank Credit Agreement Specified Loan
Party so long as at the time of and immediately after giving effect (including
giving effect on a pro forma basis) to the incurrence of such Indebtedness
(A) no Default or Event of Default shall have occurred and be continuing and
(B) the Parent Guarantor shall be in compliance with the financial covenants set
forth in Sections 9(f) and (g);

 

(xix)                       other Indebtedness in an aggregate outstanding
principal amount not to exceed $50,000,000;

 

(xx)                          Indebtedness assumed by the Parent Guarantor or
any Subsidiary in connection with any Acquisition or other acquisition of any
property or assets or Indebtedness of any Person that becomes a Subsidiary after
the Document Closing Date in a transaction not prohibited hereby, and
amendments,

 

21

--------------------------------------------------------------------------------


 

modifications, extensions, refinancings, renewals and replacements of any such
Indebtedness; provided that (A) such Indebtedness is not incurred in
contemplation of such acquisition and (B) the aggregate outstanding principal
amount of such Indebtedness does not exceed $200,000,000;

 

(xxi)                       the “Obligations” (as defined in the Bank Credit
Agreement) in an aggregate principal amount of up to $1,000,000,000, including
any additional “Commitments” and/or “Incremental Term Loans” (as such terms are
defined therein) pursuant to Section 2.20 of the Bank Credit Agreement, any
“Specified Ancillary Obligations” or other defined term of similar import (as
defined in the Bank Credit Agreement), and any amendments, modifications,
extensions, refinancings, renewals and replacements of any such Indebtedness to
the extent not resulting in the aggregate principal amount of all Indebtedness
outstanding at any time pursuant to this Section 9(a)(xxi) exceeding
$1,000,000,000 (other than with respect to increases pursuant to any such
amendment, modification, extension, refinancing, renewal and/or replacement on
account of unpaid accrued interest and premium on such Indebtedness, any
committed or undrawn amounts and underwriting discounts, fees, commissions,
premiums and expenses associated with such Indebtedness);

 

(xxii)                    Indebtedness of the Lessee or any Subsidiary incurred
to develop Permitted Developed Areas, Undeveloped Areas and/or Permitted
Development Projects; and

 

(xxiii)                 liabilities incurred in the ordinary course of business
relating to the ownership and operation of the Leased Property and the routine
administration of Lessee, in amounts not to exceed six percent (6%) of the
principal balance of the Loans, which liabilities are not more than sixty (60)
days past the date invoiced (unless being contested in good faith in accordance
with the terms of this Guaranty and the other Operative Documents), are not
evidenced by a note, and which amounts are normal and reasonable under the
circumstance.

 

(b)                     Liens.  The Parent Guarantor will not, and will not
permit Lessee or any other Subsidiary to, create, incur, assume or permit to
exist any Lien on (y) the Leased Property other than Permitted Liens or (z) any
other property or asset now owned or hereafter acquired by it except:

 

(i)                                     Liens (if any) created pursuant to any
Operative Document including with respect to any obligation to provide cash
collateral;

 

(ii)                                  Permitted Encumbrances and Permitted
Liens;

 

(iii)                               any Lien on any property or asset of the
Parent Guarantor or any Subsidiary existing on the date hereof and set forth in
Schedule 9(b) and any amendments, modifications, extensions, renewals,
refinancings and replacements

 

22

--------------------------------------------------------------------------------


 

thereof; provided that (1) such Lien shall not apply to any other property or
asset of the Parent Guarantor or any Subsidiary other than improvements thereon
and proceeds from the disposition of such property or asset and (2) the amount
secured or benefited thereby is not increased (other than as permitted by
Section 9(a)) and amendments, modifications, extensions, refinancings, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (other than as permitted by Section 9(a));

 

(iv)                              any Lien existing on any property or asset
prior to the acquisition thereof by the Parent Guarantor or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary and any
amendments, modifications, extensions, renewals and replacements thereof;
provided that (1) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(2) such Lien shall not apply to any other property or assets of the Parent
Guarantor or any Subsidiary (other than the proceeds or products thereof and
other than after-acquired property subjected to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property) and (3) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and amendments,
modifications, extensions, refinancings, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than as
permitted by Section 9(a));

 

(v)                                 Liens on fixed or capital assets (including
capital leases) acquired (including as a replacement), constructed, repaired,
leased or improved by the Parent Guarantor or any Subsidiary; provided that
(A) such Liens secure Indebtedness or Capital Lease Obligations permitted by
Section 9(a)(v), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within one hundred eighty (180) days after such acquisition
or lease or the completion of such construction, replacement, repair or
improvement and (C) such Liens shall not apply to any other property or assets
of the Parent Guarantor or any Subsidiary other than improvements thereon,
replacements and products thereof, additions and accessions thereto or proceeds
from the disposition of such property or assets and customary security deposits;
provided that individual financings of equipment provided by one lender (or a
syndicate of lenders) may be cross-collateralized to other financings of
equipment provided by such lender (or syndicate);

 

(vi)                              Liens granted by a Subsidiary that is not a
Subsidiary Guarantor in favor of the Parent Guarantor, the Lessee, a Subsidiary
Guarantor or a Bank Credit Agreement Specified Loan Party in respect of
Indebtedness owed by such Subsidiary to the Parent Guarantor, the Lessee, such
Subsidiary Guarantor or such

 

23

--------------------------------------------------------------------------------


 

Bank Credit Agreement Specified Loan Party;

 

(vii)                           Liens arising out of any conditional sale, title
retention, consignment or other similar arrangements for the sale of goods
entered into by the Parent Guarantor or any of its Subsidiaries the ordinary
course of business;

 

(viii)                        Liens securing Indebtedness permitted hereunder to
finance insurance premiums solely to the extent of such premiums;

 

(ix)                              statutory and common law rights of setoff and
other Liens, similar rights and remedies arising as a matter of law encumbering
deposits of cash, securities, commodities and other funds in favor of banks,
financial institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;

 

(x)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(xi)                              Liens on any cash earnest money deposits made
by the Parent Guarantor or any of its Subsidiaries in connection with an
Acquisition, including, without limitation, in connection with any letter of
intent or purchase agreement relating thereto;

 

(xii)                           Liens in connection with the sale or transfer of
any assets in a transaction permitted under Section 9(c), customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

(xiii)                        Liens in the nature of the right of setoff in
favor of counterparties to contractual agreements with the Parent Guarantor, the
Lessee, any Subsidiary Guarantor or any Bank Credit Agreement Specified Loan
Party (A) in the ordinary course of business or (B) otherwise permitted
hereunder other than in connection with Indebtedness;

 

(xiv)                       dispositions and other sales of assets permitted
under Section 9(c);

 

(xv)                          to the extent constituting a Lien, Liens with
respect to repurchase obligations in the ordinary course of business in
connection with the cash management activities of the Parent Guarantor or any
Subsidiary;

 

(xvi)                       Liens that are contractual rights of set-off
(A) relating to the establishment of depositary relations with banks or other
financial institutions not

 

24

--------------------------------------------------------------------------------


 

given in connection with the issuance of Indebtedness or (B) relating to pooled
deposit or sweep accounts of Parent Guarantor or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Guarantor or any Subsidiary;

 

(xvii)                    any Lien (and rights of set-off) arising under
Section 24 or 25 of the general terms and conditions (algemene bankvoorwaarden)
of any member of the Dutch Bankers’ Association (nederlandse vereniging van
Banken);

 

(xviii)                 Liens of sellers of goods to the Parent Guarantor, any
Subsidiary Guarantor and any of their respective Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

 

(xix)                       Liens securing (A) Indebtedness described in
clause (a) of the definition of Priority Indebtedness and permitted to be
incurred under Section 9(a)(xvii) and (B) other obligations (excluding any
Indebtedness) of the Parent Guarantor or any Subsidiary, in an aggregate
outstanding amount, for the foregoing clauses (A) and (B) taken together, not to
exceed, at the time such Liens are created and when taken together with the
aggregate outstanding principal amount of Indebtedness incurred pursuant to
Section 9(a)(xvii), fifteen percent (15%) of the Parent Guarantor’s Consolidated
Net Worth (determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to
Section 8(a)(i) or Section 8(a)(ii) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.1(xviii) of the Participation
Agreement);

 

(xx)                          Liens in favor of a credit card or debit card
processor arising in the ordinary course of business under any processor
agreement and relating solely to the amounts paid or payable thereunder, or
customary deposits on reserve held by such credit card or debit card processor;

 

(xxi)                       pledges or deposits to secure Indebtedness permitted
to be incurred under Section 9(a)(vi) so long as the aggregate principal amount
of such Indebtedness so secured does not exceed $50,000,000;

 

(xxii)                    pledges or transfers of collateral to support
bilateral mark-to-market security arrangements in respect of uncleared swap or
derivative transactions;

 

(xxiii)                 Liens on assets of the Parent Guarantor and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the

 

25

--------------------------------------------------------------------------------


 

Indebtedness and other obligations subject to such Liens does not at any time
exceed $50,000,000;

 

(xxiv)                Liens (if any) created pursuant to the Bank Credit
Agreement with respect to any obligation to provide cash collateral in
connection with any defaulting lenders thereunder, any letters of credit issued
thereunder and/or extensions of credit thereunder denominated in a currency
other than Dollars; and

 

(x)                                 Liens on Permitted Developed Areas,
Undeveloped Areas and/or Permitted Development Projects and property related to
any of the foregoing (other than any Collateral); provided that such Liens
secure Indebtedness permitted by Section 9(a)(xxii).

 

(c)                                Fundamental Changes and Asset Sales.  (i) The
Parent Guarantor will not, and will not permit Lessee or any other Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions, including
pursuant to a Sale and Leaseback Transaction) all or substantially all of the
assets of the Parent Guarantor and its Subsidiaries (taken as a whole) (whether
now owned or hereafter acquired), or liquidate or dissolve, except that:

 

(A)                               if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
any Person (other than the Parent Guarantor or any of its Subsidiaries) may
merge or consolidate with the Parent Guarantor or any of its Subsidiaries;
provided that any such merger or consolidation involving (1) the Lessee must
result in the Lessee as the surviving entity, (2) the Parent Guarantor must
result in the Parent Guarantor as the surviving entity and (3) a Subsidiary
Guarantor must result in a Subsidiary Guarantor as the surviving entity;

 

(B)                               any Subsidiary may merge into or consolidate
with the Parent Guarantor, the Lessee, a Subsidiary Guarantor or a Bank Credit
Agreement Specified Loan Party in a transaction in which the surviving entity is
the Parent Guarantor, the Lessee, such Subsidiary Guarantor or such Bank Credit
Agreement Specified Loan Party; provided that any such merger or consolidation
involving (1) the Lessee must result in the Lessee as the surviving entity,
(2) the Parent Guarantor must result in the Parent Guarantor as the surviving
entity and (3) a Subsidiary Guarantor must result in a Subsidiary Guarantor as
the surviving entity;

 

(C)                               any Subsidiary that is not a Subsidiary
Guarantor may merge into or consolidate with, or sell, transfer, lease or
otherwise dispose of any or all of its assets to, another Subsidiary that is not
a Subsidiary Guarantor;

 

26

--------------------------------------------------------------------------------


 

(D)                               any Subsidiary may sell, transfer, lease or
otherwise dispose of any or all of its assets to the Parent Guarantor, the
Lessee, a Subsidiary Guarantor or a Bank Credit Agreement Specified Loan Party
(in connection with a liquidation, winding up or dissolution or otherwise);

 

(E)                                any Subsidiary that is not a Subsidiary
Guarantor may liquidate, wind up or dissolve (1) if the Parent Guarantor
determines in good faith that such liquidation, winding up or dissolution is in
the best interests of the Parent Guarantor and is not materially disadvantageous
to the Participants or (2) to the extent undertaken in good faith for the
purpose of improving the overall tax efficiency of the Parent Guarantor and its
Subsidiaries;

 

(F)                                 the Parent Guarantor and its Subsidiaries
may consummate Permitted Restructurings;

 

(G)                               the Parent Guarantor and its Subsidiaries may
enter into, terminate or modify leases, subleases, licenses and sublicenses of
technology and other property (1) in the ordinary course of business,
(2) between or among the Parent Guarantor, the Lessee, any Subsidiary Guarantors
and any of their Subsidiaries (or any combination thereof) or (3) as permitted
by Article VI of the Lease;

 

(H)                              the Parent Guarantor and its Subsidiaries may
incur Liens permitted under Section 9(b); and

 

(I)                                   with respect to any rights, title or
interest of the Parent Guarantor and its Subsidiaries in the Collateral and the
Purchase Agreement, leases, subleases, assignments and other transfers pursuant
to or permitted by the Operative Documents, including (A) the assignment of
certain rights under the Purchase Agreement (including the right to take title
to the Facility) pursuant to the Assignment of Purchase Agreement and (B) the
assignment or other transfer by the Parent Guarantor to a directly or indirectly
wholly-owned Subsidiary as an affiliate transferee pursuant to the Operative
Documents.

 

(ii)                                  The Parent Guarantor will not, and will
not permit Lessee or any other Subsidiary to, engage to any material extent in
any business substantially different from businesses of the type conducted by
the Parent Guarantor and its Subsidiaries (taken as a whole) on the Document
Closing Date and businesses reasonably related, ancillary, similar,
complementary or synergistic thereto or reasonable extensions, development or
expansion thereof.

 

(d)                                              Restricted Payments.  The
Parent Guarantor will not, and will not permit Lessee or any other Subsidiary
to, make, directly or indirectly, any Restricted Payment, except (i) the Parent
Guarantor may pay dividends or make other Restricted Payments with respect to
its Equity Interests payable solely in additional Equity Interests, (ii) the
Parent Guarantor may

 

27

--------------------------------------------------------------------------------


 

repurchase Equity Interests upon the exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants or with the proceeds received from the substantially concurrent
issue of new Equity Interests, (iii) the Parent Guarantor may make cash payments
(A) on securities convertible into or exchangeable for Equity Interests in the
Parent Guarantor in accordance with their terms or (B) in lieu of the issuance
of fractional Equity Interests in connection with any dividend, split or
combination thereof or the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Parent Guarantor,
(iv) Subsidiaries may (A) make dividends or other distributions to their
respective equityholders with respect to their Equity Interests (which
distributions shall be (x) made on at least a ratable basis to any such
equityholders that are Subsidiary Guarantors and (y) in the case of a Subsidiary
that is not a wholly-owned Subsidiary, made on at least a ratable basis to any
such equityholders that are the Parent Guarantor or a Subsidiary), (B) make
other Restricted Payments to Parent Guarantor, the Lessee or any Subsidiary
Guarantor (either directly or indirectly through one or more Subsidiaries that
are not Subsidiary Guarantors or the Lessee), (C) other than with respect to any
such distributions by a Subsidiary Guarantor, make other Restricted Payments to
a Bank Credit Agreement Specified Loan Party (either directly or indirectly
through one or more Subsidiaries that are not Subsidiary Guarantors or the
Lessee) and (D) make any Restricted Payments that the Parent Guarantor would
have otherwise been permitted to make pursuant to this Section 9(d), (v) the
Parent Guarantor may make Restricted Payments (A) for the repurchase, retirement
or other acquisition or retirement for value of Equity Interests of the Parent
Guarantor from any future, present or former employee, officer, director or
manager or consultant of the Parent Guarantor or any Subsidiary upon the death,
disability, retirement or termination of employment of any such Person or
(B) pursuant to and in accordance with any agreement (including any employment
agreement), stock option or stock ownership plans, incentive plans or other
benefit plans, in each case for future, present or former directors, officers,
managers or employees of the Parent Guarantor and its Subsidiaries (including,
without limitation, in respect of tax withholding or other similar tax
obligation related to the foregoing) and (vi) the Parent Guarantor and its
Subsidiaries may make any other Restricted Payment so long as no Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise immediately after giving effect (including giving effect on a pro
forma basis) thereto and the aggregate amount of all such Restricted Payments
pursuant to this clause (vi) during any fiscal year of the Parent Guarantor does
not exceed $75,000,000; provided that such Dollar limitation shall not be
applicable, and such Restricted Payment shall not count against such Dollar
limitation, if at the time of the making of such Restricted Payment and
immediately after giving effect (on a pro forma basis) thereto, the Total
Leverage Ratio is equal to or less than 2.75 to 1.00.

 

(e)                                               Transactions with Affiliates. 
The Parent Guarantor will not, and will not permit Lessee or any other
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(i) transactions on terms and conditions not materially less favorable to the
Parent Guarantor or such Subsidiary than could be obtained on an arm’s-length
basis from a Person that is not an Affiliate for a comparable transaction,
(ii) transactions between or among the Parent Guarantor and its Subsidiaries (or
an entity that becomes a Subsidiary of the Parent Guarantor as a result of such
transaction) (or any

 

28

--------------------------------------------------------------------------------


 

combination thereof), (iii) the payment of customary fees to directors of the
Parent Guarantor or any of its Subsidiaries, and customary compensation,
reasonable out-of-pocket expense reimbursement and indemnification (including
the provision of directors and officers insurance) of, and other employment
agreements and arrangements, employee benefit plans and stock incentive plans
paid to, future, present or past directors, officers, managers and employees of
the Parent Guarantor or any of its Subsidiaries, (iv) transactions undertaken in
good faith for the purpose of improving the overall tax efficiency of the Parent
Guarantor and its Subsidiaries, (v) loans, advances and other transactions to
the extent permitted by the terms of this Guaranty, the Lease or the
Participation Agreement, including without limitation any Restricted Payment
permitted by Section 9(d) and transactions permitted by Section 9(c),
(vi) issuances of Equity Interests to Affiliates and the registration rights
associated therewith, (vii) any Collaboration Arrangement or any other license,
sublicense, lease or sublease (A) in existence on the Document Closing Date
(together with any amendments, restatements, extensions, replacements or other
modifications thereto that are not materially adverse to the interests of the
Lenders in their capacities as such), (B) in the ordinary course of business or
(C) substantially consistent with past practices, (viii) transactions with
Affiliates that are Disclosed Matters, (ix) transactions pursuant to agreements
in effect on the Document Closing Date (together with any amendments,
restatements, extensions, replacements or other modifications thereto that are
not materially adverse to the interests of the Participants in their capacities
as such), (x) transactions with joint ventures for the purchase or sale of
property or other assets and services entered into in the ordinary course of
business and investments in joint ventures, (xi) transactions approved by a
majority of Disinterested Directors of the Parent Guarantor or of the applicable
Subsidiary in good faith, (xii) any transactions or series of related
transactions with respect to which the aggregate consideration paid, or fair
market value of property disposed of, by the Parent Guarantor and its
Subsidiaries is less than $2,000,000 and (xiii) subleases and assignments
permitted by the Operative Documents, including Article VI of the Lease.

 

(f)                                                Maximum Total Leverage
Ratio.  The Parent Guarantor will not permit the ratio (the “Total Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after March 31, 2017, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Parent
Guarantor and its Subsidiaries on a consolidated basis, to be greater than 3.00
to 1.00.  Notwithstanding the foregoing, the Parent Guarantor shall be permitted
(such permission, the “Acquisition Holiday”) on one (1) occasion during the term
of the Participation Agreement to allow the maximum Total Leverage Ratio under
this Section 9(f) to be increased to 3.50 to 1.00 for a period of four
consecutive fiscal quarters in connection with an Acquisition occurring during
the first of such four fiscal quarters if the aggregate consideration paid or to
be paid in respect of such Acquisition exceeds $500,000,000, so long as the
Parent Guarantor is in compliance on a pro forma basis with the maximum Total
Leverage Ratio of 3.50 to 1.00 on the closing date of such Acquisition
immediately after giving effect to such Acquisition; provided that (x) the
Parent Guarantor shall provide notice in writing to the Administrative Agent of
such increase and a transaction description of such Acquisition (regarding the
name of the Person or summary description of the assets being acquired and the
approximate purchase price) and (y) at the end of such period of four
consecutive fiscal quarters, the maximum Total Leverage Ratio permitted under
this Section 9(f) shall revert to 3.00 to 1.00.

 

29

--------------------------------------------------------------------------------


 

(g)                                  Minimum Interest Coverage Ratio.  The
Parent Guarantor will not permit the ratio, determined as of the end of each of
its fiscal quarters ending on and after March 31, 2017, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Parent Guarantor and its Subsidiaries on a consolidated
basis, to be less than 3.00 to 1.00.

 

Section 10.                             Successors and Assigns.  This Guaranty
shall be binding upon each Guarantor and upon each Guarantor’s successors and
assigns; provided that no Guarantor shall assign or transfer any of its
interests or obligations hereunder without the prior written consent of the
requisite Participants in accordance with Section 15.5 of the Participation
Agreement (it being understood that the foregoing proviso shall not prohibit
transactions permitted by Section 9(c) of this Guaranty).

 

Section 11.                             Severability.  Any provision of this
Guaranty that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 12.                             Submission to Jurisdiction; Service of
Process.  Each Guarantor:  (a) submits for itself and its property in any legal
action or proceeding relating to this Guaranty, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in the borough of Manhattan,
and appellate courts from any thereof; (b) consents that any such action or
proceedings may be brought to such courts, and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) agrees, to the fullest extent of
Applicable Law, that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
referred to in Section 13 below or at such other address of which the other
parties hereto shall have been notified pursuant to Section 13; and (d) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law or shall affect the right that any Beneficiary may
otherwise have to sue in any other jurisdiction.

 

Section 13.                             Notices.  All notices, requests, demands
or other communications (i) to any Guarantor or (ii) that are required or
permitted to be made by any Guarantor pursuant to this Guaranty to
Administrative Agent and/or any Participant shall be in writing and shall be
deemed to have been duly given when addressed to the appropriate Person and
delivered in the manner specified in Section 15.3 of the Participation
Agreement.  The initial address for notices to each Guarantor is set forth on
Schedule III to the Participation Agreement.

 

30

--------------------------------------------------------------------------------


 

Section 14.                             Amendment.  This Guaranty may not be
amended or modified or any of its provisions waived, except in accordance with
the terms of Section 15.5 of the Participation Agreement.

 

Section 15.                             Governing Law; Waiver of Jury Trial. 
THIS GUARANTY SHALL IN ALL RESPECTS, EXCEPT AS SET FORTH IN THE PROVISO, BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK AS TO ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, EFFECT OF
PERFECTION, PRIORITY AND ENFORCEMENT OF SECURITY INTERESTS AND LIENS IN THE
LEASED PROPERTY AND PROJECT COLLATERAL, SUCH MATTERS SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
UNIFORM COMMERCIAL CODE OF SUCH STATE (INCLUDING THE CHOICE OF LAW RULES UNDER
SUCH UNIFORM COMMERCIAL CODE). EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

Section 16.                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Operative Document), each Guarantor acknowledges and
agrees that: (i) (A) the services regarding this Guaranty provided by the
Administrative Agent and the Participants are arm’s-length commercial
transactions between the Guarantors, on the one hand, and the Administrative
Agent and the Participants, on the other hand, (B) each Guarantor has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each Guarantor is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Operative Documents; (ii) (A) the
Administrative Agent and each Participant is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Guarantor or any other Person and (B) neither the Administrative Agent
nor any Participant has any obligation to any Guarantor or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Operative Documents; and (iii) the
Administrative Agent and the Participants and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Guarantors and their respective Affiliates, and neither the
Administrative Agent, nor any Participant has any obligation to disclose any of
such interests to any Guarantor or any of its Affiliates.  To the fullest extent
permitted by law, each Guarantor hereby waives and releases any claims that it

 

31

--------------------------------------------------------------------------------


 

may have against the Administrative Agent, or any Participant with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 17.                                   Releases; Termination of Guaranty.

 

(a)                               A Subsidiary Guarantor shall automatically be
released from its obligations under this Guaranty upon the consummation of any
transaction permitted by this Guaranty as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary, so long as, immediately after giving effect
to the consummation of such transaction, no Default or Event of Default results
therefrom; provided that, if so required by this Guaranty or the Participation
Agreement, the Required Participants shall have consented to such transaction
and the terms of such consent shall not have provided otherwise.

 

(b)                               Further, the Administrative Agent may (and is
hereby irrevocably authorized by each Participant to), upon the request of the
Parent Guarantor or Lessee, release any Subsidiary Guarantor from its
obligations under this Guaranty if such Subsidiary Guarantor is no longer a
Material Domestic Subsidiary, becomes an Excluded Subsidiary or is otherwise not
required pursuant to this terms of this Guaranty to provide a Subsidiary
Guaranty; provided that, unless such Subsidiary Guarantor is a Bank Credit
Agreement Specified Loan Party, prior to or substantially concurrently with the
release of such Subsidiary Guarantor pursuant to this Section 17(b), it ceases
to be a loan party (whether as a guarantor and/or borrower) under the Bank
Credit Agreement and related loan documents.

 

(c)                                Further, the Administrative Agent may (and is
hereby irrevocably authorized by each Participant to), upon the request of the
Parent Guarantor or Lessee, release any Guarantor from its obligations under
this Guaranty if such release is approved, authorized or ratified by the
requisite Participants pursuant to Section 15.5 of the Participation Agreement.

 

(d)                               At such time as the Liabilities (other than
Liabilities expressly stated to survive such payment and termination) shall have
been indefeasibly paid in full in cash, all obligations of each Guarantor under
this Guaranty shall automatically terminate (other than with respect to
Liabilities expressly stated to survive such payment and termination), all
without delivery of any instrument or performance of any act by any Person (it
being agreed that, upon indefeasible payment in full in cash of the Liabilities
(other than (i) Liabilities expressly stated to survive such payment and
termination and (ii) contingent Liabilities for costs, expenses, indemnities and
similar obligations not then due and payable), Sections 8 and 9 of this Guaranty
shall automatically terminate, notwithstanding the survival of this Guaranty
with respect to Liabilities expressly stated to survive such payment and
termination).

 

(e)                                Upon request by the Administrative Agent at
any time, the Participants will confirm in writing the Administrative Agent’s
authority to release any particular Guarantor pursuant hereto.  In connection
with any termination or release pursuant to this Section 17, the Administrative
Agent shall (and is hereby irrevocably authorized by each Participant to)
execute and deliver to any Guarantor or Lessee, at such Guarantor’s or Lessee’s
expense, all documents

 

32

--------------------------------------------------------------------------------


 

that such Guarantor or Lessee shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section 17 shall be without recourse to or warranty by the Administrative
Agent except with respect to any customary further assurances that are expressly
agreed to in writing by the Administrative Agent.

 

Section 18.                                   Contribution with Respect to
Liabilities.

 

(a)                               To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Liabilities satisfied by such Guarantor Payment in the same proportion as such
Guarantor’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Guarantors as determined immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Liabilities and termination of this Guaranty, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(b)                               As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(c)                                This Section 18 is intended only to define
the relative rights of the Guarantors, and nothing set forth in this Section 18
is intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(d)                               The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

(e)                                The rights of the indemnifying Guarantors
against other Guarantors under this Section 18 shall be exercisable upon the
full and indefeasible payment of the Liabilities in cash and the termination of
this Guaranty pursuant to Section 17.

 

[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

 

 

REGENERON PHARMACEUTICALS, INC.,

 

 

as Parent Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

REGENERON HEALTHCARE SOLUTIONS, INC.,

 

 

as a Subsidiary Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

REGENERON GENETICS CENTER LLC,

 

 

as a Subsidiary Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty, dated as of March 3 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by (i) REGENERON PHARMACEUTICALS, INC., a New York corporation (the “Parent
Guarantor”) and (ii) each Subsidiary of the Parent Guarantor party thereto from
time to time as a Subsidiary Guarantor, and together with the New Subsidiary
Guarantor (as defined below) (the “Subsidiary Guarantors”) in favor of (a) each
Participant, and (b) the Administrative Agent, for the benefit of itself and the
other Beneficiaries.  Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty.  By its execution below, the
undersigned [NAME OF NEW SUBSIDIARY GUARANTOR], a [corporation] [partnership]
[limited liability company] (the “New Subsidiary Guarantor”), agrees to become,
and does hereby become, a Subsidiary Guarantor under the Guaranty and agrees to
be bound by such Guaranty as if originally a party thereto.  By its execution
below, the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 7 of the Guaranty that are
applicable to a Subsidiary Guarantor or a Subsidiary of the Parent Guarantor are
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) as of the date hereof except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date.

 

IN WITNESS WHEREOF, the New Subsidiary Guarantor has caused this Annex I
counterpart to the Guaranty to be duly executed and delivered as of this       
day of                 , 20     .

 

 

[NAME OF NEW SUBSIDIARY GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNEE ASSUMPTION AGREEMENT (this “Agreement”) is made by [Name of
Assignee], a                      (“Assignee”), and agreed to and acknowledged
by [Name of Assignor], a                      (“Assignor”), on [          ,
20  ].

 

WITNESSETH:

 

WHEREAS, Assignor is a party to that certain Participation Agreement, dated as
of March 3, 2017, among Assignor, as a Participant; OLD SAW MILL HOLDINGS LLC, a
New York limited liability company, as Lessee; BA LEASING BSC, LLC, as Lessor;
BANK OF AMERICA, N.A., not in its individual capacity, except as expressly
stated therein, but solely as Administrative Agent; and the Lenders from time to
time party thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Participation Agreement”);

 

WHEREAS, subject to the terms and conditions hereof, pursuant to Section 12.1 of
the Participation Agreement, Assignor desires to transfer $[       ] of the
amount of its [Loan Balance][Lessor Balance] and its related right, title and
interest in, to and under the Participation Agreement, the other Operative
Documents to which Assignor is a party, the Leased Property and the other
Collateral to Assignee, and Assignee desires to acquire $[       ] of the amount
of Assignor’s [Loan Balance][Lessor Balance] and of said right, title and
interest in, to and under the Participation Agreement, the other Operative
Documents to which Assignor is a party, the Leased Property and the other
Collateral;

 

WHEREAS, subject to the terms and conditions hereof, pursuant to Section 12.1 of
the Participation Agreement Assignee is required, inter alia, to become a party
to the Participation Agreement and to all of the other Operative Documents to
which Assignor is a party, to provide all of the representations, warranties and
agreements set forth in Section 2 hereof and to be bound by all of the terms of,
and to undertake and assume all of the obligations with respect to the Interest
(as defined below) of Assignor contained in, the Operative Documents, except as
provided below and Assignor acknowledges and consents to the assumption of such
agreements and obligations by Assignee;

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

Section 1.                                          Definitions.  Capitalized
terms used but not defined herein shall, except as such definitions may be
specifically modified in the body of this Agreement for the purposes of a
particular section, paragraph or clause, have the meanings given such terms in
Appendix 1 to the Participation Agreement.

 

EXHIBIT E
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Section 2.                             Agreements.

 

(a)                                 Transfer and Assumption.  Assignor hereby
irrevocably sells, transfers and assigns, without recourse to Assignor, to
Assignee $[       ] of its [Loan Balance][Lessor Balance] and its related right,
title and interest in, to and under the Participation Agreement, the other
Operative Documents to which Assignor is a party, the Leased Property and the
other Collateral, and Assignee hereby irrevocably (A) purchases and assumes
$[       ] of Assignor’s [Loan Balance][Lessor Balance] and all of such right,
title and interest transferred pursuant to this paragraph (a) in, to and under
the Participation Agreement, the other Operative Documents to which Assignor is
a party, the Leased Property and other Collateral, (B) confirms that from and
after the date hereof it shall be a party to each of the Operative Documents to
which Assignor is a party and (C) from and after the date hereof agrees to be
bound by all the terms of such Operative Documents as a Participant, and
undertakes and assumes all the obligations of Assignor contained in such
Operative Documents with respect to the Interest; provided that (x) Assignor’s
rights to indemnification under Article XIII of the Participation Agreement to
the extent relating to acts, conditions or events occurring or existing prior to
the date hereof shall be retained in full by Assignor, provided, however, that
Assignor shall have the right to direct the Administrative Agent with respect to
such rights retained by Assignor and (y) any obligations of Assignor arising or
accruing prior to the date hereof shall be retained by Assignor and not assumed
by Assignee.  The right, title and interest so transferred are hereinafter
called the “Interest”.  The [Loan Balance][Lessor Balance] transferred hereunder
is equal to $            .

 

(b)                                  Representations and Warranties of
Assignee.  Assignee, for the benefit of the other Participants, Administrative
Agent, Lessee and the Guarantors, hereby represents and warrants that:

 

(i)                                     Eligible Assignee.  [SELECT ONE]:

 

o         Assignee is (x) already a Participant (immediately prior to the
effectiveness of this Agreement), (y) an Affiliate or Subsidiary of a
Participant, and/or (z) a lender or Affiliate or Subsidiary of a lender under
the Bank Credit Agreement.

 

o         Assignee is an Eligible Assignee under clause (c) or (d) of the
definition thereof and, to the extent required pursuant to the terms of the
Participation Agreement, has obtained Lessee’s consent to the assignment
contemplated hereby.

 

(ii)                                  Power and Authority.  Assignee has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Operative Documents to which it will become a party
(the “Assigned Agreements”) and to accept the assignment and transfer of the
Interest and engage in the Overall Transaction.

 

(iii)                               Assignee Liens.  There are no Lessor Liens
attributable to the Assignee on the Lease, the Leased Property or any other
Collateral.

 

--------------------------------------------------------------------------------


 

(iv)                              Organization, etc.  The Assignee is a
                     validly organized and existing and in good standing under
the laws of the State or jurisdiction of its creation.

 

(v)                                 ERISA.  The Assignee is not and will not be
making any Advances under the Participation Agreement or purchasing the Interest
hereunder, and is not performing its obligations under the Operative Documents,
with the assets of an “employee benefit plan” (as defined in Section 3(3) of
ERISA), which is subject to Title I of ERISA or “plan” (as defined in
Section 4975(e)(1) of the Code).

 

(vi)                              Authorization; Binding Effect.  This Agreement
has been or will be, on the date required to be delivered hereby, duly
authorized, executed and delivered by the Assignee.  This Agreement and each of
the other Assigned Agreements are the valid, legal and binding agreements of the
Assignee, enforceable against the Assignee in accordance with their respective
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

(vii)                           Non-Contravention.  Neither the execution and
delivery by the Assignee of this Agreement, nor compliance with the terms and
provisions hereof, violates any of the terms, conditions or provisions of its
charter documents or bylaws.

 

(viii)                        Tax Documentation.  Attached to this Agreement is
any documentation required to be delivered by the Assignee pursuant to the terms
of Section 12.3 of the Participation Agreement, duly completed and executed by
the Assignee.

 

(c)                                  Representations and Warranties of
Assignor.  Assignor hereby represents and warrants that (i) it is the legal and
beneficial owner of the Interest (immediately prior to giving effect to this
Agreement), (ii) the Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

 

(d)                                  Third Party Beneficiaries.  Assignor and
Assignee hereby expressly agree that Lessee, the Guarantors and Administrative
Agent are third-party beneficiaries of this Agreement.

 

(e)                                  Payments.  From and after the date hereof,
the Administrative Agent (or the Lessee or Lessor, as applicable, in accordance
with the Operative Documents) shall make all payments in respect of the Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the date hereof and to
the Assignee for amounts which have accrued from and after the date hereof.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Miscellaneous.

 

(a)                                 Notices.  The address of Assignee, for
notices and payments under the Operative Documents and its Applicable Lending
Office, is until further notice in accordance with Section 15.3 of the
Participation Agreement, as follows:

 

Notice Information of Assignee:

 

Address:

 

 

Attention:

Telephone: (    )

Facsimile: (    )

 

Applicable Lending Office of Assignee (Address for Wires):

 

Bank:

Address:

ABA Routing No:

Account No:

Account Name:

Attention:

Reference:

 

(b)                                 Governing Law.  THIS AGREEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK, INCLUDING AS
TO ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REFERENCE TO
ANY CONFLICT OF LAW PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

(c)                                  Counterparts.  This Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

(d)                                 Benefit and Binding Effect.  The terms of
this Agreement shall be binding upon, and shall inure to the benefit of,
Assignor, Assignee and their respective successors and permitted assigns.

 

(e)                                  Entire Agreement.  This Agreement, together
with the agreements, instruments and other documents required to be executed and
delivered in connection herewith, represents the entire agreement between
Assignor and Assignee and supersedes all prior agreements and understanding of
Assignor and Assignee with respect to the subject matter covered hereby.

 

(f)                                   Effective Date.  This Agreement and the
assignment and assumption effected hereby shall be effective from and after the
date first above written.

 

--------------------------------------------------------------------------------


 

(g)                                  Amendment.  Neither this Agreement nor any
of the terms hereof may be terminated, amended, supplemented, waived or modified
orally, but only by an instrument in writing signed by the party against which
the enforcement of the termination, amendment, supplement, waiver or
modification is sought.

 

(h)                                 Certain Assurances.  Each of Assignor and
Assignee shall do, execute, acknowledge and deliver, or shall cause to be done,
executed, acknowledged and delivered, all such further acts, conveyances and
assurances as any party to the Participation Agreement shall reasonably require
for accomplishing the purposes of and carrying out obligations of such party
under this Agreement and the Operative Documents.

 

[(i)                                 Approval by Lessee.  To the extent required
pursuant to the terms of the Participation Agreement, Lessee consents to the
assignment contemplated hereby.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignee Assumption
Agreement to be duly executed by its officer thereunto duly authorized on the
day and year first above written.

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Approved:

 

BA LEASING BSC, LLC, AS LESSOR

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

Consented to:

 

 

 

OLD SAW MILL HOLDINGS LLC, AS LESSEE

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

[LESSOR/LENDER LETTERHEAD]

 

, 20

 

Old Saw Mill Holdings LLC, as Lessee

[c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Dominick Agron, Vice President & Treasurer

Telecopy No. (914) 847-1555

Telephone No. (914) 847-5892

E-mail: dominick.agron@regeneron.com

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Joseph J. LaRosa, Senior Vice President, General Counsel

Telecopy No. (914) 789-5061

Telephone No. (914) 847-7498

E-mail: joseph.larosa@regeneron.com]

 

 

Bank of America, N.A., as Administrative Agent

555 California Street, Fourth Floor

San Francisco, California 94103

Attention:  Aamir Saleem

Telephone Number:  (415) 436-2769

 

Re:

Notice of [Lessor/Lender] Assignment

 

Ladies and Gentlemen:

 

Reference is made to that certain Participation Agreement, dated as of March 3,
2017 (as amended, restated, supplemented and modified to date, the
“Participation Agreement”), by and among Old Saw Mill Holdings LLC, a New York
limited liability company, as Lessee (the “Lessee”), BA Leasing BSC, LLC, as
Lessor (“Lessor”), Bank of America, N.A., not in its individual capacity, except
as expressly stated therein, but solely as Administrative Agent (the
“Administrative Agent”), and the Lenders from time to time party thereto. 
Capitalized terms used in this letter but not otherwise defined herein shall
have the meanings given such terms in the Participation Agreement.

 

--------------------------------------------------------------------------------


 

In accordance with Section 12.1 of the Participation Agreement, please be
advised that the [Lessor/Lender] intends to assign to [Assignee], a
                    [corporation/limited liability company/limited partnership]
with an address at                                    (the “Assignee”),
$[       ] of its [Loan Balance][Lessor Balance] and of its related right, title
and interest in, to and under the Participation Agreement, the Operative
Documents, the Leased Property and the other Collateral.  The proposed
assignment is intended to take place on or after                  , 20  
(subject to the receipt of any consent required pursuant to Section 12.1 of the
Participation Agreement).  We shall inform you if the proposed transfer is no
longer scheduled to occur.

 

--------------------------------------------------------------------------------


 

Please acknowledge your receipt of this notice of assignment by executing the
signature block below.  Please contact us with any questions regarding the
proposed transfer.

 

 

Sincerely,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Receipt of this notice is hereby

acknowledged as of the date set forth

below:

 

BANK OF AMERICA, N.A., not in its individual capacity,

except as expressly stated herein,

but solely as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

FORM OF OFFICER’S CERTIFICATE OF LESSEE

 

CERTIFICATE OF SECRETARY OF OLD SAW MILL HOLDINGS LLC

 

DATED AS OF MARCH 3, 2017

 

I, Joseph J. LaRosa, Secretary of Old Saw Mill Holdings LLC, a New York limited
liability company (the “Company”), do hereby certify, in my capacity as
Secretary of the Company and on behalf of the Company and not in any personal
capacity, that as of the date hereof:

 

1.        Attached hereto as Exhibit A is a true, correct and complete copy of
the Articles of Organization of the Company (the “Articles of Organization”), as
certified by the Secretary of State of the State of New York, as in effect on
the date hereof.  No amendment, restatement or other modification to the
Articles of Organization has been filed in the office of the Secretary of State
of the State of New York since the date of such certification by the Secretary
of State of the State of New York as set forth in Exhibit A.

 

2.        Attached hereto as Exhibit B is a true and complete copy of the
Limited Liability Company Agreement of the Company (the “LLC Agreement”), as in
full force and effect at the date on which the resolutions described in
paragraph 3 below were adopted for the Company and at all subsequent times to
and including the date hereof.  There are no other agreements (whether referred
to as a limited liability company agreement, operating agreement or otherwise),
written, oral or implied, of the member or members of the Company as to the
affairs of the Company and the conduct of its business other than as attached
hereto as Exhibit B.

 

3.        Attached hereto as Exhibit C is a true and complete copy of
resolutions duly adopted by the Board of Managers of the Company at a duly
called meeting at which a quorum was acting throughout or by requisite written
consent, authorizing, among other things, the participation by the Company in
the financing transactions contemplated by the Participation Agreement (as
defined below), and such resolutions have not in any way been amended, modified,
revoked, rescinded or superseded and have been in full force and effect since
their adoption to and including the date hereof and are now in full force and
effect; and such resolutions are the only resolutions of the Board of Managers
of the Company now in force relating to or affecting the matters referenced
therein.

 

4.        Attached hereto as Exhibit D is a list of the officers of the Company,
all of whom have been duly elected or appointed, have duly qualified and on this
day are officers of the Company holding the respective offices indicated,
authorized to execute and deliver each of the Operative Documents to which the
Company is a party and any additional documents contemplated thereby, and the
signatures set opposite such officers’ names are their genuine signatures.

 

EXHIBIT F-1
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

5.        The Company has, and since the time of its formation has had, at least
one validly admitted and existing member of the Company.

 

6.        (i) No procedures have been instituted for, and no other event has
occurred, including, without limitation, any action taken by the Company, its
Board of Managers or its members, that would result in the liquidation,
dissolution or winding-up of the Company, (ii) no event has occurred that has
adversely affected the full force and effect status of the Company under the
laws of its jurisdiction of formation, and the Company has taken all actions
required by the laws of its jurisdiction of formation to maintain such full
force and effect status and (iii) no grounds exist for the revocation or
forfeiture of the Articles of Organization.

 

 

This certificate is delivered in connection with the Participation Agreement
dated as of the date hereof among the Company, as Lessee, BA LEASING BSC, LLC, a
Delaware limited liability company, as Lessor, BANK OF AMERICA, N.A., not in its
individual capacity, except as expressly stated herein, but solely as
Administrative Agent, and the financial institutions listed on Schedule II
thereto (the “Participation Agreement”).  Terms used herein, but not defined,
shall have the meanings ascribed to them in Appendix 1 to the Participation
Agreement.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed my name as of the date first set forth above.

 

 

 

By:

 

 

 

 

Name:

Joseph J. LaRosa

 

 

Title:

Secretary

 

I, Dominick Agron, Treasurer of the Company, hereby certify as of the date first
written above that Joseph J. LaRosa has been duly elected or appointed, has been
duly qualified and this day is the Secretary of the Company and that the
signature set forth above is his genuine signature.

 

IN WITNESS WHEREOF, I have signed my name as of the date first set forth above.

 

 

 

By:

 

 

 

 

Name:

Dominick Agron

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARTICLES OF ORGANIZATION OF THE COMPANY

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LLC AGREEMENT OF THE COMPANY

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RESOLUTIONS OF THE BOARD OF MANAGERS

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIST OF OFFICERS OF THE COMPANY

 

Name

 

Position

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF OFFICER’S CERTIFICATE OF PARENT GUARANTOR

 

CERTIFICATE OF SECRETARY OF REGENERON PHARMACEUTICALS, INC.

 

DATED AS OF MARCH 3, 2017

 

I, Joseph J. LaRosa, Secretary of Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), do hereby certify, in my capacity as Secretary of
the Company and on behalf of the Company and not in any personal capacity, that
as of the date hereof:

 

1.        Attached hereto as Exhibit A is a true, correct and complete copy of
the Certificate of Incorporation of the Company (the “Certificate of
Incorporation”), as certified by the Secretary of State of the State of New
York, as in effect on the date hereof.  No amendment, restatement or other
modification to the Certificate of Incorporation has been filed in the office of
the Secretary of State of the State of New York since the date of such
certification by the Secretary of State of the State of New York as set forth in
Exhibit A.

 

2.        Attached hereto as Exhibit B is a true and complete copy of the
By-Laws of the Company (the “By-Laws”), as in full force and effect at the date
on which the resolutions described in paragraph 3 below were adopted for the
Company and at all subsequent times to and including the date hereof.

 

3.        Attached hereto as Exhibit C is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Company at a duly
called meeting at which a quorum was acting throughout or by requisite written
consent, authorizing, among other things, the participation by the Company in
the financing transactions contemplated by the Participation Agreement (as
defined below), and such resolutions have not in any way been amended, modified,
revoked, rescinded or superseded and have been in full force and effect since
their adoption to and including the date hereof and are now in full force and
effect; and such resolutions are the only resolutions of the Board of Directors
of the Company now in force relating to or affecting the matters referenced
therein.

 

4.        Attached hereto as Exhibit D is a list of the officers of the Company,
all of whom have been duly elected or appointed, have duly qualified and on this
day are officers of the Company holding the respective offices indicated,
authorized to execute and deliver each of the Operative Documents to which the
Company is a party and any additional documents contemplated thereby, and the
signatures set opposite such officers’ names are their genuine signatures.

 

5.        (i) No procedures have been instituted for, and no other event has
occurred, including, without limitation, any action taken by the Company, its
Board of Directors or its shareholders, that would result in the liquidation,
dissolution or winding-up of the Company, (ii) no event has occurred that has
adversely affected the full force and effect status of the Company under the
laws of its jurisdiction of incorporation, and

 

EXHIBIT F-2
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

the Company has taken all actions required by the laws of its jurisdiction of
incorporation to maintain such full force and effect status and (iii) no grounds
exist for the revocation or forfeiture of the Certificate of Incorporation.

 

 

This certificate is delivered in connection with the Participation Agreement
dated as of the date hereof among OLD SAW MILL HOLDINGS LLC, as Lessee, BA
LEASING BSC, LLC, a Delaware limited liability company, as Lessor, BANK OF
AMERICA, N.A., not in its individual capacity, except as expressly stated
herein, but solely as Administrative Agent, and the financial institutions
listed on Schedule II thereto (the “Participation Agreement”).  Terms used
herein, but not defined, shall have the meanings ascribed to them in Appendix 1
to the Participation Agreement.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed my name as of the date first set forth above.

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Secretary

 

I,               , the                         of the Company, hereby certify
that                       has been duly elected, has been duly qualified and
this day is the Secretary of the Company and that the signature set forth above
is his genuine signature.

 

IN WITNESS WHEREOF, I have signed my name as of the date first set forth above.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CERTIFICATE OF INCORPORATION OF THE COMPANY

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BY-LAWS OF THE COMPANY

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RESOLUTIONS OF THE BOARD OF DIRECTORS

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIST OF OFFICERS OF THE COMPANY

 

Name

 

Position

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF OFFICER’S CERTIFICATE OF SUBSIDIARY GUARANTORS

 

CERTIFICATE OF SECRETARY OF [           ]

 

DATED AS OF [         , 20  ]

 

I,                   , Secretary of [          ], a [          ], (the
“Company”), do hereby certify, in my capacity as Secretary of the Company and on
behalf of the Company and not in any personal capacity, that as of the date
hereof::

 

1.        Attached hereto as Exhibit A is a true, correct and complete copy of
the [Certificate/Articles of Formation/Incorporation] of the Company (the
“[Certificate of Incorporation]”), as certified by the Secretary of State of the
State of [      ], as in effect on the date hereof.  No amendment, restatement
or other modification to the [Certificate of Incorporation] has been filed in
the office of the Secretary of State of the State of [      ] since the date of
such certification by the Secretary of State of the State of Delaware as set
forth in Exhibit A.

 

2.        Attached hereto as Exhibit B is a true and complete copy of the
[By-Laws/LLC Agreement] of the Company, as in full force and effect at the date
on which the resolutions described in paragraph 3 below were adopted for the
Company and at all subsequent times to and including the date hereof.

 

as in full force and effect at all times since [       ,      ], to and
including the date hereof.

 

3.        Attached hereto as Exhibit C is a true and complete copy of
resolutions duly adopted by the [Board of Directors/Managers] of the Company at
a duly called meeting at which a quorum was acting throughout or by requisite
written consent, authorizing, among other things, the participation by the
Company in the financing transactions contemplated by the Participation
Agreement (as defined below), and such resolutions have not in any way been
amended, modified, revoked, rescinded or superseded and have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect; and such resolutions are the only resolutions of the
[Board of Directors/Managers] of the Company now in force relating to or
affecting the matters referenced therein.

 

4.        Attached hereto as Exhibit D is a list of the officers of the Company,
all of whom have been duly elected or appointed, have duly qualified and on this
day are officers of the Company holding the respective offices indicated,
authorized to execute and deliver each of the Operative Documents to which the
Company is a party and any additional documents contemplated thereby, and the
signatures set opposite such officers’ names are their genuine signatures.

 

5.        (i) No procedures have been instituted for, and no other event has
occurred, including, without limitation, any action taken by the Company, its
Board of Managers or its members, that would result in the liquidation,
dissolution or winding-up

 

EXHIBIT F-3
(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

of the Company, (ii) no event has occurred that has adversely affected the full
force and effect status of the Company under the laws of its jurisdiction of
formation, and the Company has taken all actions required by the laws of its
jurisdiction of formation to maintain such full force and effect status and
(iii) no grounds exist for the revocation or forfeiture of the Certificate of
Formation.

 

6.        [Add other applicable information as necessary.]

 

This certificate is delivered in connection with the Participation Agreement
dated as of March 3, 2017 among OLD SAW MILL HOLDINGS LLC, as Lessee, BA LEASING
BSC, LLC, a Delaware limited liability company, as Lessor, BANK OF AMERICA,
N.A., not in its individual capacity, except as expressly stated herein, but
solely as Administrative Agent, and the financial institutions listed on
Schedule II thereto (the “Participation Agreement”).  Terms used herein, but not
defined, shall have the meanings ascribed to them in Appendix 1 to the
Participation Agreement.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed my name as of the date first set forth above.

 

 

By:

 

 

 

 

Name:

 

 

 

Title

Secretary

 

I,               , the                         of the Company, hereby certify
that                       has been duly elected, has been duly qualified and
this day is the Secretary of the Company and that the signature set forth above
is his genuine signature.

 

IN WITNESS WHEREOF, I have signed my name as of the date first set forth above.

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[CERTIFICATE/ARTICLES OF FORMATION/INCORPORATION] OF THE COMPANY

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[BY-LAWS/LLC AGREEMENT] OF THE COMPANY

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RESOLUTIONS OF THE [BOARD OF DIRECTORS/MANAGERS]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LIST OF OFFICERS OF THE COMPANY

 

Name

 

Position

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------